Mrs Maes has the floor for a point of order.
Maes (Verts/ALE). (NL) Mr President, Parliament has been informed of some correspondence between Mr Prodi and Mrs Fontaine, in her capacity as President of this Parliament. In his letter, he levelled heavy criticism at our Committee on Budgetary Control regarding the way it carries out its function. We have not received a reply from Mrs Fontaine yet, but you will understand - and your presidency will feel the same - that this letter has caused a great deal of consternation, to put it mildly.
Mr Prodi has also written a letter to Mr Söderman in which he criticised the way in which Mr Söderman thinks he should exercise his duties. Mr Söderman has replied to this letter, and we do have this reply. We would like to know how the presidency has dealt with this correspondence.
Mrs Maes, the issue you have raised will be studied by the Presidency and the Conference of Presidents immediately.
50th anniversary of the Geneva Convention - humanitarian law
The next item is the Council statement on the 50th anniversary of the Geneva Convention - humanitarian law.
Mr President, ladies and gentlemen, just a few months ago we marked the 50th anniversary of the Geneva Conventions on the protection of victims of armed conflicts. Fifty years ago, 63 countries signed the four conventions and two protocols which still provide a basis for international humanitarian rights today. It is worth remembering that these international legal instruments were established during the period immediately after the Second World War and at that time reflected the major concerns felt at international level following the devastating effects of that conflict. Events since that time have demonstrated that those who considered it essential to strengthen the rights of individuals in war zones, including civilians and military personnel not directly involved in the conflict, were totally justified.
A new code of ethics has accordingly come to be applied to the actions of parties to conflicts, in terms of strengthening the dignity of human life, which has increasingly become enshrined in international law in various other areas.
Unfortunately, in reality, it has become evident that the binding nature of the conventions and the way in which they are enforced by no means meet the requirements of the situations in which they are intended to provide protection. We are still continuing to witness acts of war marked by barbarism and a total denial of the rights of civilians and of military personnel outside combat zones. The behaviour of many states and many parties to armed conflicts fails to reflect any principles whatsoever and is characterised by an "end justifies the means" approach. And it is not unusual for civilians to be the particular target of military action, either in the form of terrorism or as an instrument of political pressure.
On the other hand, the unusual nature of certain conflicts, in particular those fought on a civil war footing, is increasingly being taken as an excuse for more serious crimes which are often carried out under cover of a shortage of information to the outside world and a kind of scorched earth policy intended to secure victory at all costs, and even at the cost of genocide. In cases of this kind, acts affecting more vulnerable social groups take on a particular importance and are even more shocking. Such indefensible acts ultimately expose children and the elderly to all kinds of inhumane actions, so that they are today the main victims of certain types of conflict, and sometimes even seem to be singled out to set an example.
The question of humanitarian organisations comes in here too, as their scope for action is frequently affected by the intolerable behaviour of certain parties to conflicts who are cynically trying to win time to seal their victories or to take retaliatory action affecting populations at risk. It is important to carry on strengthening these organisations' freedom of action and the protection of humanitarian workers. In this context, I would particularly like to draw attention to the International Committee of the Red Cross, whose reports demonstrate that specific action is needed to improve the way in which the Geneva Conventions are applied. And if it were not for the media and the new role they now play in spreading awareness of conflicts - not to mention these conflicts power to shock and mobilise the international community - the situation that we are witnessing today in certain war zones would be even worse and the level of impunity would be even greater.
Mr President, the European Union, which advocates and practises a set of values which we are proud to say is at the forefront of the international community, has been emphasising the vital importance of observing the Geneva Conventions. In the context of its external relations, the Union promotes these values and seeks to implement them at all times through its political actions. We are therefore alert to any risk of weakening the principles that unite us in this area, and we have always denounced any violations through our common foreign and security policy. In such cases we seek to use the instruments available to us to exert pressure in a timely and effective way. We are aware that in many cases we have not achieved everything we might wish, but we firmly intend to continue in future with the same determination.
Mr President, despite the gravity and the frequency of human rights violations that the Geneva Conventions and their protocols attempt to prevent, I do believe that the new millennium gives us some cause for hope. This hope is primarily founded on gradually establishing an international set of values which means that it is already becoming difficult to take refuge behind spurious criteria such as cultural differences and national traits. Although it is a slow process, there can be no doubt that we are already on the way to establishing this new international set of values and that the process of information globalisation is assisting in this and helping it to take root in our societies' collective consciousness. Our citizens need to take this process on board in order to establish a mechanism for reacting to actions which show a lack of respect for the fundamental principles which should nowadays be regarded as our common heritage.
In creating international tribunals like those now dealing with the former Yugoslavia and Rwanda, we have taken a step forward in making life more difficult for people who encourage acts which infringe the values of the Geneva Conventions. These people must start to realise that the world is no longer a place where impunity is the rule. If we can get this message across, we will certainly be helping to strengthen human rights and to give the principles which the Geneva Conventions and their protocols aim to protect the credibility and effectiveness that they need.
I congratulate the President for domestic reasons. I would now like to speak, on behalf of the Socialist Group, in this debate which follows what we consider to be a satisfactory statement from the Council on the Geneva Convention. I will begin with an initial comment explaining the reasons why my Group tabled a resolution on this same subject during the last session of Parliament in 1999. This resolution was never debated for reasons which we will not go into here.
It seems to us highly appropriate to speak in the European Parliament of regulations which have enriched humanity' s legal heritage and we should take every opportunity to recall and strengthen the validity of those instruments given the protection they offer and the rights they safeguard.
Another reason for adopting a resolution such as the one we are tabling is the fact that much of the work of the European institutions is aimed at finding balance and equality, and these are concepts which are almost completely incompatible with armed conflict. The main victims of conflicts - children, women and the population in general - are the first to be threatened and to suffer and we must make their protection one of the priority objectives of our action.
The more we do to prevent violations of international humanitarian law, the more we remind other states - by means of all the opportunities which our foreign relations offer us - of the need to ratify and respect the Geneva Convention and the more we will be doing to protect these weakest groups. The more suffering we prevent, the less action we will then have to take to repair the great damage caused by war.
What more can be done therefore to increase compliance with international humanitarian law and thus limit the suffering of the victims? For example, we can spread the knowledge of this law, particularly throughout society itself, amongst young people, within mass organisations and also in the armed forces and security services. Above all, we must, through education, instil a passion for peace amongst our citizens. In this respect, the European Union must be a prime agent for peace, but it must also provide strong support for the efforts of those organisations which the international community has entrusted with the responsibility of protecting the victims of conflicts and defending their rights. Amongst these organisations, we should highlight the International Committee of the Red Cross. All the institutions of the European Union must decisively support the work of the ICRC, because their role is quite simply indispensable.
Lastly, I do not consider it acceptable to say, as the Commission did in its response to my question a couple of months ago, that it does not have the competences nor the resources for actions aimed at promoting international humanitarian law, thereby demonstrating that its approach is basically bureaucratic and that its sensitivities are very different from those expressed by the Council in reply to another question in which I expressed a concern of this type. It is also different from the sensitivity demonstrated today by the Council in its intervention.
In this area, the institutions of the European Union - including the Commission of course - have a generic responsibility, because this is a question of spreading and promoting essential values which, furthermore, are the same as those which underpin our European project.
For all these reasons, Mr President, I ask you to support the resolution tabled, which contains all the main elements of the proposal presented by the Socialist Group at the end of last year.
Mr President, 12 August 1949 is a day which the ancient Romans would have said should be marked with a red stone. It signified a great step forward for mankind - and yet in the fifty years since, although our own half-continent has lived in peace, more people have died in armed conflict than died in the whole of World War II.
We have failed to spread the lessons and values learned from that conflict. Too often our own Member States have been parties to conflict, either through the production and sales of weapons, through the production and distribution of landmines or through the temptation - in the words of a great Victorian statesman in my country - to prefer their wars to be fought at a distance and wherever possible in the name of God. We have failed to educate against the glorification of combat in our own communities. We have failed to educate against the problems and the scourge of racism and xenophobia.
Yet, thanks to global communications, we have a constant reminder now on our television screens of the terrible effects of man's inhumanity to man, and of course to woman and child. We have seen recently in the former Yugoslavia, and now in Chechnya, the terrible effects of armed conflict and we see, furthermore, the effect of governments' efforts to suppress independent media comment on such conflicts, and the development towards totalitarian government.
If the European Union is to become a community of values - if we are to play a true role in the new global governance, then we need to be promoting the values of the Geneva Conventions not only to our own soldiers and security forces, but also to people in our civilian societies. We need to be pushing for the creation of a permanent international criminal court and urging our own Member States to sign and ratify the Convention. We need to be working hard to combat racism and xenophobia.
Liberal Democrats in this House are proud that three of the authors of today's reports, Mrs Malmström, Mrs Haarder and Baroness Ludford have grappled with these issues and given the House these reports today. We live in hope that the twentieth century, which Europe has soaked in blood, can give way to a twenty-first century in which the power, the genius and the enthusiasm of humankind can be applied to the construction of a more just, peaceful and sustainable world.
Mr President, I am in sincere agreement with what was said in the previous speech. Yesterday, we were talking about a Charter of Fundamental Rights; today we are speaking of human rights. Yesterday, in one excellent speech, someone said that we have a moral obligation to defend and develop democracy and human rights. What this moral obligation actually entails and the extent of our efforts and commitment will, however, come to light in the context of that wretched reality represented by wars and armed conflicts. Over the last century, these have totally changed in nature. Humanitarian law is that yardstick by which we can show whether that moral obligation is just some kind of rhetorical stimulus for us or something that leads to deeds and action. Today we are hearing the case of Albin Kurti, of Kosovo. The Geneva Conventions are a vital part of this minimum level of action. We also have to ensure that both the Ottawa Convention against Land Mines and the Charter for an International Criminal Court are ratified.
Mr President, in response to a question put to him during a radio interview on 20 January last, the Russian Ambassador to Paris declared that what the Russians were doing in Chechnya was fighting terrorism and that Europe and the whole world would subsequently thank Russia, when they understood the issue. Personally, I cannot see any reason why the European Parliament should be thanking Russia. On the contrary, I feel that it is necessary for Parliament to condemn Russia more emphatically and clearly than before, and that not only the Community institutions, but also the national governments should join us in doing so. It was with sadness and regret that I learned of the feeble, unconvincing protest at Russia' s treatment of Chechnya and subsequent embrace and encouragement given to Mr Putin by Tony Blair, a man held in high esteem throughout the world, during his official visit to Moscow a few days ago. At a time when we are celebrating the fiftieth anniversary of a great landmark in humanitarian international law, the Geneva Convention, we cannot ignore that fact that all the points of the Geneva Convention are being violated on our doorstep, even though the Russians may say that this is not a state of war but a state of emergency.
Mr President, a European delegation returning from Chechnya a few days ago reported terrible sights. If we genuinely want our action to have any effect, we must send a delegation from the European Parliament to Chechnya and the governments must undertake to abide by paragraph 6 of the Resolution, which we may shortly be voting on, in which Parliament calls upon the Council to ensure that cooperation with third countries is dependent upon reports on their application of human rights. We must ask for some consistency between the countries of Europe if we want to make a genuine stand for human rights.
Mr President, I would like to start by apologising for the absence of Lord Bethell, our first speaker. He must be held up somewhere for he is usually very conscientious. As he was not here this morning, I will, in effect, be taking over his task of first speaker.
Mr President, I would like to thank you for the declaration by the Portuguese presidency and also for the Commission' s declaration. I would also like to congratulate the Portuguese presidency because once again, it appears that it attended virtually all important debates this week. Not all presidencies do this but the Portuguese do, and I think, therefore, that they deserve a compliment for this.
Mr President, the Geneva Convention is more topical than ever, especially in light of the events of the past couple of years. In Kosovo, hundreds of thousands of people have been forced out of their homes because they belonged to the wrong ethnic group. The same has happened in the rest of former Yugoslavia since the early nineties. Serbs have been driven out of Croatia, Croats out of Serbia, Serbs and Croats out of parts of Bosnia and in Bosnia, the Muslim population was forced to flee, all of this with the help of military units of the respective Member States. This image has been etched in the minds of each one of us because this took place in Europe, and not least because it reminds us of the abject conditions of the 30s and the dreadful war which followed. Never again. This is what politicians decided in post-war Europe. And this is how European cooperation and the Geneva Convention came about. For a long time, we thought that Europe would remain spared of this kind of adversity and that we had sufficient instruments in place to prevent this kind of brutal disaster. This appeared not to be the case. Yugoslavia proved that Europe will remain vulnerable as long as the Union limits itself in scope to Western Europe. The task of the European Union is therefore to extend the system we have created to the whole of Europe, above all with a view to keeping the peace.
It is just as important to look at the world around us. Take Chechnya, where the population is the victim of a battle between the Russian army and terrorists. Or Asia, Burma, in particular, where entire groups of the population are being driven out of their traditional areas with military force. Indonesia, Timor, but also the Moluccas, where hundreds of thousands of people are forced out of their homes with the active backing of the army - yet again. Sudan, where the southern population has been on the run from the northern rulers for years and where martial law is ignored. The Great Lake areas in Africa where the fight between the Hutus and the Tutsis, an ethnic battle if ever I saw one, has forced millions of people to flee. They are increasingly beleaguered rather than being protected by the national army units. Then there are the border areas in Ethiopia and Eritrea, a kind of forgotten war, where governments are fighting over a specific border and where, meanwhile, nearly one hundred thousand Ethiopians have been driven out of Eritrea and vice versa. Nobody seems to be taking any notice of this problem.
This is only an outline of the problems, both within Europe and elsewhere, which occasioned the drafting of the Geneva Convention. The fiftieth anniversary of the Geneva Convention has actually been written in blood if we consider these fateful events. At the same time, the Geneva Convention is also a beacon because we now have a tool by means of which we can expose inhumanities and because we can also report on positive developments. One of these positive developments is the European Union itself where - to quote President Mitterrand, who spoke here - after 400 years of war, we have enjoyed more than 40 years' peace. Prominent politicians, some of whom, in fact most of whom, come from within our circles, have helped to bring this about. So there is a solution to all these humanitarian issues which are referred to the Geneva Convention, and this solution is co-determined by us on a daily basis within our European Parliament, where 15 nationalities cooperate in a peaceful manner. We should not turn a blind eye to the suffering around us but we should also be grateful for being able to live in peace and prosperity here in Western Europe, hoping that this peace and prosperity, as well as an end to all violence, will reach all corners of the globe: in Eastern Europe, South-Eastern Europe, Asia, Africa and anywhere else in desperate need of this.
Speaking today on the 50th anniversary of the Geneva Convention on the protection of human rights, both during and in the aftermath of war, I deeply regret finding myself in the difficult position of having to say that this Convention' s downfall has come about on the continent of Europe itself.
Everything which has taken place in the Balkans in recent years, to use the words of a leading Greek poet, 'without caution, without shame' , has been in a bid to correct one wrong with myriad other wrongs and has simply turned this Convention into a well-turned piece of literature with no teeth.
We recently witnessed a huge humanitarian disaster brought about by a supposedly humanitarian intervention. We saw a huge wave of refugees and, at the same time, we watched hospitals and embassies being bombed and unarmed civilians becoming the war targets, while the Balkan peninsular will pay the price and suffer the painful consequences of the ecological disaster caused by the bombings for years to come.
As for the second section of the Convention, and in particular Articles 13 and 14, which refer to protection from the effects of war for the wounded, the sick, the aged, children and expectant mothers, here it really is worth pausing to consider Kosovo and the findings of the relevant UN report. Nearly 50% of infants born prematurely die. The children being born are underdeveloped due to malnutrition. There has been a dramatic increase in the number of abortions. Women are dying due to a lack of rudimentary medical care in clinics which have no electricity, heating or water.
The best way, therefore, of celebrating the 50th anniversary of the Geneva Convention is to strengthen the democratic and political facets of the Union, so that it can play a more decisive role on the international stage and solve any differences using peaceful means which respect human rights and, more importantly, respect everything set out in this truly wonderful Geneva Convention.
Mr President, the symbol of the Red Cross/Red Crescent movement brings hope to battlefields worldwide. Perhaps I could be allowed a special reason for celebrating these conventions, as one of my family members founded the British Red Cross movement.
Article 1(b) of the relevant Convention forbids the taking of hostages. Article 23 of the Universal Islamic Declaration of Human Rights says that no one shall be forced to leave the country of his residence or be arbitrarily deported therefrom. Millions of people are suffering worldwide. Speakers today, from Graham Watson onwards, have made those points earlier. But let us think just of a few people in order to bring home the horror and suffering.
We recall that on 20 August 1990 Iraq invaded Kuwait in a unilateral act of aggression that was universally condemned. Nine years later, more than 600 prisoners of war are unreleased and unaccounted for by Iraq. Iraq is a formidable enemy. UNSCOM has destroyed 38 000 chemical weapons munitions, 690 tonnes of chemical weapons agents, 3 000 tonnes of precursor chemicals, 48 Scud missiles and a biological weapons factory designed to produce up to 50 000 litres of anthrax, botulism toxin and other agents. Her strength and power for evil purposes is matched only by her determination not to find the missing prisoners. After nine years she has only provided information sufficient to close three files.
This afternoon, when we debate Iraq, do not forget the missing Kuwaiti prisoners of war. Do not lift economic sanctions while their fate remains uncertain.
Mr President, ladies and gentlemen, members of the Commission, Mr President-in-Office of the Council, I can only applaud the Council' s presence in this debate. I echo without hesitation the encouraging words which the President-in-Office has just spoken. However, I need to get something off my chest. Maybe the President-in-Office of the Council is not aware that this is not the first time we have debated humanitarian law in this Parliament. We actually hold a topical debate every Thursday afternoon, which, unfortunately, is poorly attended by the Council. This, I deeply regret.
However, Mr President-in-Office of the Council, I would like to use this opportunity to bring to your attention once more the fate of the Kosovar prisoners in Serbian prisons. Parliament has brought the fate of these prisoners to the public' s attention three times since our appointment in July and has also asked the Council to act in this matter. The situation in Kosovo has got considerably worse, not least because the Albanians are concerned about the fate of their fellow countrymen in Serbian prisons. The situation in Serbia is becoming more and more absurd. Last Monday, the Albanian student leader, Albin Kurti, was sentenced to fifteen years' imprisonment, simply because he had organised first-aid courses after the bombardments. This was considered helping the UCK! Surely this is too absurd for words!
Meanwhile, the population remains very concerned about the fate of those in prison. There are reports of torture. The Milosevic regime is also stepping up the repression of Serbia' s own opposition. Mr President-in-Office, could I ask you once more to act upon the resolutions which this Parliament has adopted three times and may I ask you what you intend to do?
Mr President, human rights are individual rights which have found their way into national constitutions and international agreements as universal and inalienable rights or standards. They include the right to personal and political freedom and basic social and economic rights. The idea of human rights is one of the most exalted ideas which mankind has ever had and has its roots in the concentration camps and gulags of the last century. It appeals to everything which makes man a human being and which makes him aware of his dignity, uniqueness, freedom and equality with other men. The way in which human rights have spread illustrates the fact that this human image has huge powers to project and concern for human dignity is at the core of any human rights policy.
50 years after the general declaration of human rights, there is still a huge gap between what we claim and what is real. It is true that more people than ever live under a democratic system and that the awareness of human rights has grown, but on balance the degree to which human rights are implemented or respected is still quite inadequate throughout the world. Respect for human rights is extremely important on both moral and political grounds. Political prisoners, violation of basic women' s rights, child soldiers, too many poor people living below the poverty line, economic exploitation, the destruction of the environment which robs many people of their means of subsistence and massacres of civilians in armed conflicts are just some examples.
There is a vicious circle. Lasting economic success is impossible without respect for human rights and without the guarantees of the rule of law and the constitutional state. Failure to respect human rights brings the threat of both strife and economic and social decline. And if the development spiral turns downwards, then human rights are dragged down with it. Respect for human rights is fundamental if conflict is to be prevented and peace consolidated. Trampling over human rights today paves the way for conflict tomorrow.
Governments held to democratic account generally take more trouble over the welfare of their people. Here the promotion of democracy is the first rule, combined with principles of tolerance and pluralism; not a pluralism which is free from values, but a pluralism geared precisely towards these human rights. It makes no difference if people are destroyed in the name of a race or a class. There is no political excuse for oppressing people, be it from an extreme right-wing or an extreme left-wing point of view.
In a globalised world, human rights are no longer an internal affair and the general acknowledgement of the globalisation of human rights therefore needs to be strengthened further. Human rights are indivisible. The universality of human rights shows that the degree to which they are applied has become a measure of progress, civilisation and culture in politics and society. As a global actor, the European Union must take greater account of human rights, both at home and abroad, in the form of a stronger human rights policy. It must prove itself to be a community of values. It must act preventatively within the scope of its foreign and security policy and its development policy and must react by applying sanctions, for example, by suspending assistance. In this respect, a global human rights policy is increasingly becoming a central aspect of foreign policy.
But more responsible human rights policies need to start at home. Democrats who gear their actions towards human rights, who want to include basic rights in their constitutions and apply them, must show that they are prepared to fight right-wing and left-wing extremism on the political battlefield so that there is no cause whatsoever for human rights to be infringed and I think that, here too, we must make it clear to all sides that, for us, human rights cannot be used to justify a specific political system to a greater or lesser degree, and that it is the individual rights of the people which are at stake here, that it is human dignity which is at stake here and that, for this reason, political motives are no excuse for infringing human rights in any manner or at any stage of development. This means that democrats must stand together in fundamental consensus against any form of extremism, not only against right-wing, but also against left-wing extremists.
Mr President, President of the Council, I welcome the statement of the Council this morning and while I endorse the sentiments expressed by the President, we should ask the question: what are the EU and its Member States doing to give expression to these laudable principles? I agree with Mr Martínez when he stressed the importance of providing adequate protection and support for victims. However we must also take action to ensure that there are fewer victims in the future. The one sure way to achieve this is to send a clear message to those who are guilty of crimes against humanity that they will be brought to justice for their evil deeds.
The tribunals in which those guilty of atrocities in the Balkans are currently on trial send one clear message. Furthermore, although it ended in something of a fiasco, the Pinochet case in the UK had positive aspects to it. The groundbreaking ruling by the House of Lords illustrates one way in which concerned countries can demonstrate to those that commit crimes against humanity that there will be no hiding place for them.
However welcome some of these developments may be, more needs to be done. They must be built upon and the establishment of the International Criminal Court was a significant development in the field of human rights. However, it will symbolise little more than a statement of platitudes and empty rhetoric unless its Statute comes into force. Ratification by sixty Member States is required to achieve this and of the seven that have done so I regret to say that only one is from the EU, namely Italy.
I would say to the Council and I would say to the presidency this morning: if you want to ensure that those who commit violations of humanitarian law are brought to justice; if you want to send a clear message; if you want to prevent more victims in the future, you should use your presidency to start a campaign at least among EU Member States. They must ratify the Rome Statute and you should use whatever influence you have elsewhere in the world to achieve that magic target of sixty to ensure that the statute of the International Criminal Court comes into force.
- (DA) Mr President, I completely support the Council' s statement to the effect that the Geneva Conventions have been a very important stage in the development of humanitarian legislation. I also agree that the conventions are just as necessary today as they were 50 years ago. Allow me to take this opportunity to express my full recognition of the major humanitarian work which the International Red Cross and other humanitarian organisations carry out in regard both to spreading knowledge of the humanitarian principles as expressed in the Geneva Conventions and to providing aid to war victims throughout the world. In my view, there are at present two main problems connected with the Geneva Conventions. First of all, there is a gulf between the principles and their observance and, secondly, there are crucial states of affairs which are not covered by the conventions. Allow me to illustrate the constantly widening gulf that exists between, on the one hand, the principles contained in the conventions and, on the other hand, current observance of these by pointing out that, in conflicts in the course of the last decade, 10 times as many civilians have been killed as soldiers. That is essentially the reverse of the situation during the First World War. The widening gulf between principles and practice is due, in my opinion, to the fact that the character of wars has changed during the last 50 years. More and more wars are fought under conditions of anarchy in which there are no stable structures and in which the areas hit by war are not controlled by any government.
The world has also witnessed a growing number of wars in which weapons have deliberately been aimed at civilians and the purpose of which has been to annihilate specific groups in society. In these situations, humanitarian aid to victims is naturally unwelcome, and this leaves the world in a terrible dilemma. The second problem is that the Geneva Conventions do not adequately deal with the activities of those who intervene for humanitarian reasons. Even though the Geneva Conventions contain provisions concerning the right to provide humanitarian aid in crisis situations, it is also laid down that this right requires the consent of the government in the country concerned. This is especially the case if it is a question of internal conflicts. The principle of humanitarian access or the international community' s right to protect, and provide aid to, those in distress if a State is unable - or unwilling - to do so itself is not, therefore, being universally applied. This is a serious breach of the humanitarian principle and is, in some cases, a fatal shortcoming which is responsible for many war victims. It was precisely this question of providing normal access to humanitarian organisations that was the focal point of my visit to Chechnya at the beginning of February.
In my view, the question of to what extent circumstances require a revision of the Geneva Conventions, and what form this should take, is now an important one. I believe we have two options which are not mutually exclusive. The first is to change the conventions so that they are better placed to tackle complex contemporary crises, for example by establishing the right to provide humanitarian aid to those in need. The other option is to ensure that the humanitarian principles established in the Geneva Conventions are in actual fact observed, for example, by improving the mechanisms for enforcing them. The first option - that of reconsidering the content of the conventions in order to close all the loopholes - is a complicated and risky option: complicated because the way in which war is conducted is constantly changing, and risky because the possibility cannot be excluded that, as a result of opening the conventions to renegotiation, no new agreement might be reached. But allow me to say clearly that I am wholeheartedly in favour of establishing the principle of humanitarian access in all situations and of reinforcing the right of those in distress to receive humanitarian aid. With regard to the other option - that of securing better observance of the existing principles - I think that prosecuting offenders is one of the most promising options to be pursued. The obligation upon States to proceed against war criminals is established in the Geneva Conventions, but that is clearly not enough. I therefore wholeheartedly support the demand for prompt ratification of the statute of the International Criminal Court. This demand has also been put forward here today. On behalf of the Commission, I want to give my support to the view that we ought to work together on bringing this task to a satisfactory conclusion and turning it into legal reality.
Thank you very much, Mr Nielson.
I have received 4 motions for resolutions in accordance with Rule 37(2).
The debate is closed.
The vote will take place on Thursday.
Human rights, racism, xenophobia and antisemitism
The next item is the joint debate on:
the annual report (A5-0060/2000) by Mrs Malmström, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on international human rights and European Union human rights policy [11350/1999 - C5-0265/1999 - 1999/2002(INI)];
the annual report (A5-0050/2000) by Mr Haarder, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on respect for human rights in the European Union (1998-1999) [11350/1999 - C5-0265/1999 - 1999/2001(INI)];
the report (A5-0049/2000) by Mrs Ludford, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on countering racism and xenophobia in the European Union [COM(1999) 268 C5-0310/1999 + C5-0015/2000 - 1999/2205(COS)];
the report (A5-0055/2000) by Mr Belder, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the communication from the Commission: "Countering racism, xenophobia and antisemitism in the candidate countries" [COM(1999) 256 C5-0094/1999 - 1999/2099(COS)].
Mr President, it has now been 50 years since we adopted the Universal Declaration of Human Rights. After the horrors of the Second World War, many surely felt a strong sense of hope for a better world and a more humane future. Unfortunately, these hopes have, in many respects, been dashed. A large proportion of the world's population is still living under oppression, with many deprived of their basic rights. We read daily of gross violations of human rights on grounds of gender, religion, ethnic origin, political views, sexual orientation etc.
The European Community was formed in order to prevent the atrocities of the Second World War from occurring again. The EC became more than just an economic union; it became an important common value-system based precisely on the respect for human rights. Both internal work and foreign policy rest on this principle. The European Parliament has always considered the promotion of these rights to be one of its most important tasks. This work has become even more important as time has gone by. No one can fail to appreciate the commitment found, for example, in this House.
In many respects, the EU has a good policy on human rights but, unfortunately, it is much too 'straggly' and incoherent. The EU is therefore in desperate need of a coordinated, strategic and consistent policy in this area. The Council's report that came out in October last year was a good first step. This was a welcome report which Parliament had waited many years for, and which we hope to see more of. It is important, but it contains several deficiencies and needs to be supplemented. In my opinion some of these deficiencies are linked to structural barriers and precisely this lack of a common strategy within the EU in the area of human rights. We need increased coordination, not just between the institutions of the EU, but also between the EU and the Member States.
Human rights must be integrated into the EU's activities naturally: in aid, in trade, in economic, cultural and political cooperation. We need a consistent policy that is credible and predictable. The EU must speak with one voice and give consistent signals to the countries that violate human rights. There must be no doubt about what the EU stands for. Certain basic rights are universal. Violations of these can therefore never be excused on grounds of religion, culture or tradition. Serious violations, which are specified in international conventions cannot - must not - be treated as internal matters. Therefore, I want to encourage the Council to draw up a strategy for improving the work and making it better defined and hopefully more successful. A few suggestions that may be included in such a strategy are, for example, that the Council could develop its own human rights indicators that could be used in connection with trade agreements. These clauses can be used constructively, but they need to be more closely defined with respect to application, implementation and sanctions.
We could also form an advisory group containing representatives from the different EU institutions. They could meet on a regular basis to discuss the promotion of human rights in the short and long term. There ought to be experts in the EU's delegations in third countries. We must work more systematically to collect and evaluate data, information and background material. We need an early warning system for violations of human rights. We also need a web site where we can present the work being done with regard to human rights, showing, for example, who is doing what and what results have been achieved. The web site could also contain links to different organisations.
I would also like to say a few words about women's rights, an issue that I have chosen as a special theme in the report. The Commission declared 1999 to be the year for combating violence against women. It was a praiseworthy initiative, but the campaign was discreet to say the least. We need long-term work, not occasional campaigns. Women's rights are being systematically violated throughout the world. Reports abound on violence in the home, rapes, ritual violence and maltreatment in prisons. During the 1990s, rape was used systematically as an act of war in many armed conflicts. This can now be a matter for examination in the International Criminal Court. Rape is at present the world's most common crime of violence.
Reports from the UN claim that, every year, more women die from the effects of violence in the home than as a result of traffic accidents, malaria, cancer or war put together. The trade in women and children is increasing at an alarming rate. In certain countries, the governments are employing a pure apartheid policy against women. Thousands of young women suffer genital mutilation every day.
Violence against women is a global issue which needs to be high on the international agenda and which must assume a central place in EU policy making, particularly in relations with offending countries. The issue must be dealt with in diplomatic relations and raised with the candidate countries in the course of the negotiations relating to the enlargement of the EU.
The countries of the EU must ratify the report of the proceedings of the International Criminal Court as soon as possible so that it can start work. The EU can play an important part when it comes to encouraging countries to ratify different international conventions for the protection of human rights.
Allow me to conclude by saying that the reports that will be discussed after mine show that there are also violations of human rights within the EU. Obviously we need to deal with this. If we want to be credible internally, we also need to have a sound policy externally.
Mr President, human rights are not something we have simply pulled out of the ether, nor have we taken them from party manifestos. They are universal, that is to say indivisible and independent of countries and parties. They are concerned not with opinions but with actions. They provide protection against injustice and discrimination. They should be clear and comprehensible and not consist of idle talk. We are to build upon firm ground when we talk of human rights, and we should therefore especially build upon those conventions to which the countries concerned have acceded and upon the legal practice which the Council of Europe' s Court of Human Rights has developed in such a distinguished way since the Second World War. The EU should not be changing or reinventing things. Instead, the EU should have the status of a legal person, it should accede to the human rights conventions and, in that way, guarantee that human rights are respected, including in countries where the EU has jurisdiction.
The aforesaid legal practice is not static. Fortunately, it is developing the whole time. Think of the latest judgement on homosexual equality, which has caused Great Britain to change its legislation, and the same will hopefully happen soon in Austria. I also hope that there will soon be a judgement ensuring that citizens are not only entitled to form trade unions but also to be free to join them. The conventions too are constantly being supplemented. We have obtained conventions on bio-ethics and on the protection of personal data and private life, but I should especially like today to draw your attention to two new conventions from 1995 and 1998 concerning national minorities. I think that Bosnia and Kosovo have taught us all that national minorities constitute the most potentially explosive factor in the Europe of the future. We must demand of the candidate States, including Turkey, that, if they want to be a part of the Community, they have to guarantee that national minorities are able to lead their daily lives in peace, using the language they have always spoken in the area concerned. The new Member States should not only comply with these requirements at the present time. They should also guarantee that they will do so in the future and should therefore sign and ratify the conventions, as they would also wish to do, if they have not already done so. But so too must the present Member States. Let us therefore urgently entreat those countries which have not ratified these conventions on national minorities to see to it that this is done straight away. After five years, two Member States have still not signed the Convention for the Protection of National Minorities. They are Belgium and France which otherwise, of course, show such a keen interest in the situations in other countries. Now, I think, they should put matters in order in their own countries and get these conventions signed.
The demands we impose upon others we must also impose upon ourselves. We must say to all fifteen governments: go home and get the conventions signed and ratified. Remember, too, the Charter for Regional and Minority Languages and remember the Convention for the International War Crimes Tribunal, which only Italy has ratified. We must all ratify this, for the only means of combating the vicious circle of revenge and people' s taking the law into their own hands is to have war criminals brought to justice and sentenced. I also want to mention the Convention against Torture, which Ireland has still not ratified. Likewise, Belgium, Ireland and Great Britain have yet to recognise the United Nations Committee Against Torture as being competent to deal with individual complaints. I could talk at length, partly about the conditions to which asylum seekers are subject in our Member States. If only half of what is stated in the reports by Amnesty International and Human Rights Watch is correct, then the situation regarding the treatment of asylum seekers is indefensible. I could also mention children' s rights, which are a huge problem, including in a number of candidate States. I could mention the continued discrimination against handicapped people, and I should also like to emphasise, further to Cecilia Malmström' s speech, that, when it comes to women' s equality, we constantly fall short, in the Union' s Member States too. Finally, I want to say that we should perhaps have certain new tools for monitoring human rights, and I would point out that, when it comes to national minorities, it would perhaps be an idea if, in conjunction with the Monitoring Centre for Racism and Xenophobia in Vienna, we were also to have the treatment of national minority languages monitored. I would also mention my proposal that we should have a supervisory body responsible for monitoring effectively the protection of personal data and the right to private life. Technology is developing and so too, therefore, must our instruments for the protection of human rights.
Mr President, this report builds on previous excellent work in the European Parliament and other EU institutions. Its starting point is the European Year Against Racism 1997 but the context has moved on significantly. I very much welcome the positioning of the fight against race discrimination firmly in a human rights context by placing it in this joint debate because that is very much the approach taken in this report.
The first theme highlighted is that in the last year we have established two facts in law and in practice. The first is the legal competence of the European Union to fight racism. The second is the fact that race discrimination is a breach of a fundamental right and European Union law. This is reflected in the confirmation through the accession process, not least the Commission communication on which Mr Belder has reported, and I congratulate him, that respect for racial equality and minority rights falls within the Copenhagen criteria. Could I just say as an aside that the ELDR amendments to Mr Belder' s report amplify rather than conflict with his report and were tabled because, unfortunately, the Citizens Rights Committee opinion was not voted on in the Foreign Affairs Committee.
The second theme emphasised in my report is to positively welcome diversity as a source of social vitality, economic prosperity and international influence. European identity is not a homogenous white culture and it can, and must, expand to encompass the experience and culture of minority communities.
Thirdly my report notes that racial prejudice and discrimination poisons our whole society, including for white people. Surveys show that racism has increased and there is an increase in racist violence and support for extremist parties. On the other hand there is also progress, however bumpy, and some regions and cities in Europe are becoming at ease with a multi-racial and multi-cultural way of life. I would cite London, which I represent, as the multi-racial capital of Europe. Certainly I believe we need to talk a lot about racism and diversity and identity, not sideline the issues or talk in code. Some may find the language in my report blunt and it is certainly intended to be clear and unambiguous. This report stresses a rights-based approach and particularly welcomes the prospect of EU anti-discrimination legislation based on Article 13 and other legal measures such as enhanced rights for third country nationals. But that cannot be the end of the story and there are measures proposed in the field of education, media and politics, and justice in policing, immigration and asylum policy, which would be aimed to back up the implementation of legislation.
Could I just address three aspects which I understand caused some difficulty for some Members of the EPP-ED Group. The first is the mention of Austria and the entry of Haider' s party into government and recalling the Parliament' s decision in February. I have to say that it would be perverse to discuss the European Union' s strengthened response to racism without referring to recent developments which have been a landmark in establishing that the European Union is a community of values based on respect for human rights. The second area where there are apparently EPP-ED hesitations is regarding enhanced rights for legally resident third country nationals of which there are around 20 million in the Union. My understanding is that there is nothing in this report that the EPP has not been able to accept in the past. The third area which I understand creates some problems for the EPP-ED Group is the belief that this report breaches subsidiarity by mentioning matters like education and policing. But as I said in opening, the combination of Articles 6 and 7, Article 13 and Article 29 of the Treaties have established that the combating of race discrimination is an objective and a competence of the European Union including the area of policing.
There are a few of the EPP-ED amendments which I can accept although it is perhaps a pity that they did not make more input at committee stage. Could I appeal to Members of that group to deal with their points of disagreement by making explanations of vote. I believe this report will get majority support here in plenary. It was adopted by a large majority in committee and some of the supporters of the Conservatives and Christian Democrats may not appreciate their failure to be part of that majority.
Could I just finally say that I can accept some of the amendments from the Green Group and the GUE, particularly the one which I welcome to replace the term "holocaust" by "Shoah" . There is some confusion from the GUE Group about the purpose of ethnic monitoring which is simply to collect statistics on the progress of ethnic minorities so as to be a basis for future policy. It is not in order to identify discrimination and I hope they will understand if I reject their amendments on that.
I hope very much that the report will get a large majority when it is voted on later.
Mr President, racism, xenophobia and antisemitism are completely incompatible with the European Union' s political principles. Please allow me to make a direct reference. These evil and harmful human phenomena are also completely at odds with the Bible. Indeed, the word of God repeatedly and emphatically speaks of hospitality and mercifulness to strangers, as well as true charity as a consequence of our love for God, the Creator of all mankind.
Meanwhile, the day-to-day reality is disappointing. Racism, xenophobia and antisemitism are realities in Eastern and Western Europe alike. However, this situation should not lead to debilitating mutual recriminations or imputations. Quite the opposite, in fact: a common social threat requires a common, political effort.
Hence the expediency of the Commission' s communication in May last year and the present report by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. The European Parliament sets great store by countering racism, xenophobia and antisemitism in the candidate countries, as is evident from the report and opinions. This kind of attention also requires us to look into our own hearts. Mrs Ludford' s report bears witness to this. Indeed, the European Union' s moral standards for newcomers apply just as much to the Member States themselves.
With regard to manifestations of racism, xenophobia and antisemitism, the Member States are by no means holier than thou. In fact, extreme-right movements from Western Europe are looking to establish contact with like-minded people in Central and Eastern Europe and are fanning the fire of doom there, the fire which was once kindled by the secret services of the former communist regimes no less. The enormity of the issues affecting the Roma people in Central and Eastern Europe stands out for two reasons. Quantitatively, because it affects several million people and qualitatively, because the very existence of this extremely diversified people is at stake.
This is the Roma issue with all its intricacies in a nutshell. For example, how can the Roma break through the social barrier and widespread discrimination whilst maintaining their identity? How can they be galvanised into social involvement and into achieving the much-needed change in mentality?
Fortunately, such profound questions are heard - officially and unofficially - within the candidate Member States. They have led to well thought-through and promising initiatives and projects at national level, but these absorb a huge amount of funding. In a nutshell, the EU' s future Member States are making a direct appeal for solidarity to the current EU Members. Or does the Western expert' s razor-sharp criticism levelled at the European Union for its dismissive attitude towards Roma asylum-seekers cut ice after all? I quote: "On the one hand, the Central and Eastern European countries are pilloried on account of their policy of structural discrimination etc. and on the other hand, most EU countries are banishing the Roma collectively on account of them being economic migrants" .
The latter injustice should certainly not be missed out from the trio of racism, xenophobia and antisemitism in the candidate Member States. In the wake of the holocaust, the systematic mass murder of millions of European Jews, antisemitism has still not disappeared from Central and Eastern Europe. Extreme left and extreme right did not - and still do not - shrink from using this execrable and pernicious political instrument of battle.
Indeed, antisemitism does not appear to bear any relevance to the numerical presence of Jews. For example, demagogues will take pleasure in pointing out the Jewish background - founded or not, as the case may be - of their hated political rivals. And this is also borne out by the umpteen reprints of the notorious antisemitic protocols of the Wisemen of Sion, this fictitious account by the tsarist secret service dating back to 1897, of the Jewish grasp for world domination across the entire region. Still less credible are the conspiracy ideas cooked up by the ultra-nationalist grouping where the so-called traditional enemies, i.e. the national minorities in various candidate countries, are systematically associated with Jews. In this light, Jews and Hungarians are seen as traitors of the mother country in Romania. The same goes for Jews and Germans, and for Jews and Czechs in Czechoslovakia, Jews and Germans in Poland and Jews and Turks in Bulgaria.
Paragraph 32 of the draft resolution should be read against this dark background. The European Parliament has called for constant political and social vigilance towards, and for stricter constitutional prosecution of, the unabating antisemitic comments expressed within the various candidate countries, bearing in mind that latent antisemitic feelings and thoughts are fairly widespread.
Thanks to the fruitful and probing discussions held within the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, and also the opinions presented by the rapporteurs of the other committees, this report now lies before you in this form. The amendments have been carefully weighed up within the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, and quite a few have been honoured. Mainly to avoid duplication, I will only partly support the newly tabled amendments. All in all, the present report requires, in my opinion, regular follow-ups or continuous re-assessment. It would mean a great deal to me if this were to be accomplished.
Mr President, I would like to welcome the passion with which Mr Belder has delivered his report on the Roma and on the East European situation. It is the most extreme versions of racism on the edges of Europe which we are disturbed about. When the debate about Austria - which has many elements, many complexities - was unfolding we realised that on the edges of Austria there were significant candidate countries which, while they were making progress in economic, progress in social aspects, represented a real problem with regard to their treatment of minorities. In Slovakia, the Czech Republic and Hungary there were significant problems with the treatment of the Roma. What we must realise is that, as we enlarge Europe, we have a significant responsibility for ensuring that any country that wishes to join the European Union must also reform the way that it treats minorities and the way that it treats the whole question of race discrimination.
I would make two or three other very simple points. What the Roma situation shows, what Mr Belder's report shows, is that an extreme version of discrimination clearly exists throughout the European Union, otherwise we would not be discussing this issue. There are many questions we must discuss: How strongly will we push the question of Article 13? Do we really want race discrimination protection throughout the European Union? The answer is yes. We must have it quickly and we must have comprehensive legislation. If we look around the European institutions and Parliament, we realise there are very few faces from ethnic minorities. That situation is improving, but ultimately we have institutions which are bereft of representation. It is representation and other similar issues that we must now tackle. Racism is a complex issue. We have begun to discuss it adequately but we have so much further to go.
Mr President, I would like to congratulate Mrs Malmström on her very balanced and illuminating report. From the relevant debate within committee, it appears that Parliament supports the human rights principles unanimously, which I can only applaud. I also back the rapporteur' s decision to deal extensively with the women' s rights issue. With the sharia on the up in various parts of the world, this issue is more topical than ever. The situation remains extremely alarming in Afghanistan, where, since the Taliban have taken over power, women are no longer allowed to go out to work, are beaten in public for wearing indecent clothing and have hardly any access to medical care. According to reports which reached me over the past couple of days, the number of suicides among female intellectuals has risen dramatically over the past couple of weeks.
The example of Afghanistan illustrates that discrimination against women is not a cultural but a political phenomenon. Moreover, Afghanistan is not the only country where the rights of women are violated on a massive scale. Millions of women throughout the world are still being circumcised or married off. In many African countries, women are not allowed to own any possessions or open a bank account without the permission of a man. Other practices, such as polygamy or the inheriting of widows, have become untenable in an AIDS era. It is hardly surprising that in Africa, more women than men are infected with the AIDS virus. We must condemn all practices which lead to the mutilation or death of women. Within the European Union, female circumcision must be made a punishable offence. This is not a matter of tradition or culture, it is one of the basic human rights. But the atrocities in the rest of the world should not blind us to the atrocities in our own countries. Domestic violence is still a huge problem within the European Union. We must take a firm stance against this, which also involves prosecution. Just as serious is the problem of white slavery: 500 000 women and girls per annum are imported to Western Europe alone. A business which is estimated by the UNDP to be worth USD 7 billion. A powerful and concerted effort is needed from all Member States to fight this outrageous form of trafficking in human beings.
Mr President, this report sends a powerful message to the Council and Commission. I urge both institutions to turn it into something tangible, something concrete, and to do something constructive with it. In any case, we will judge them on their actions, not their words.
Mr President, on behalf of the Group of the Party of European Socialists, I would like to express my support for the motion for a resolution tabled by Mrs Malmström. It is easy to reduce human rights to general principles, and very often we use the issue as a convenient way to appease our consciences. However, this resolution takes into account the changing nature of human rights, and the need to continually adapt our legal instruments and our capacity for dealing with fresh risks and emergencies and meeting fresh challenges.
Another strong point of this resolution is the way it considers, reconsiders and reaffirms that human rights are an essential component of the identity of the European Union, a European Union which is a community of values and in which human rights are the basis of our every endeavour and intent. Either the European Union will be an area where rights are upheld or it will not exist at all. If we cannot require all the third countries with which the European Union has economic and political relations to respect human rights, then the 15-Member State Europe will be condemned to remaining merely an economic convention.
Mr President, I would like to touch briefly on two points, which are based on the fact that, frequently, the West is not only a participant but also a protagonist in violations of human rights. For this reason, we consider that it was right to call upon the countries of the European Union to cancel the Third World debt in this resolution. We feel that the right to development should be a global priority and that it is an essential condition if human rights policies in these countries are to be genuinely implementable.
If we want to avoid being insensitive, we should also consider the offences against less traditional rights perpetrated by the processes of globalisation. For example, observance of economic and social rights would avoid our future society being made up of the privileged few who assuage their consciences by carrying on noble, general battles against the death penalty, for example, and a large number of people who are living under a death sentence imposed by the processes of exclusion and economic marginalisation.
I also believe that there should be greater focus on the right to privacy - and this is the subject of an amendment which we are going to table in tomorrow' s plenary sitting. We are men and women, citizens, not mere numbers. We want to safeguard our right to protect our ideas, feelings and emotions against the invasion of the technology of our Big Brothers, as has been shown to be necessary by the recent ECHELON affair which is shortly to be tackled by Parliament.
Lastly, I would like to take this opportunity to remind the House that over a hundred Members' signatures have been collected in support of the nomination of the Mothers of Plaza de Mayo for the Nobel Peace Prize. This is important not only as a symbolic action but also because it reaffirms the right to remember as an inalienable right: it is our right, and also our duty, not to forget. For the sake of its political civilisation and values, we call upon Parliament to help the Union ensure that every unpunished violation and every offence committed against human rights, from Plaza de Mayo to Tiananmen Square, is recalled at every possible opportunity.
Mr President, Commissioners, I would like to heartily congratulate the rapporteurs Mrs Malmström and Mr Haarder on excellent, systematic and innovative reports. They provide the Commission, the Council, and also Parliament, with many ideas to really improve and guarantee human rights. One example of this is Mrs Malmström's suggestion of a special representative to protect those fighting for human rights. It is also the duty of Parliament to examine the question of human rights in the candidate countries in a systematic way. We have the knowledge, but we need to coordinate it and ensure that it is put to use so that we can influence the enlargement of the Union in such a way that human rights are respected.
I am also very pleased that Mr Haarder took up the rights of minority groups. It will be an historic moment if we adopt Mr Haarder's report and call attention to the crimes and the lack of respect for the rights of minority groups that are found within the EU. It is time to put a stop to the contradictory messages we have been giving out in this regard and which have meant that we have required more of the candidate countries than we have of ourselves. In actual fact, I have no hesitation in saying that it will be an historic moment when we adopt Mr Haarder's report because it would not previously have been possible.
Finally, I would like to mention another matter that is close to my heart, namely aid for the Commission's work for children's rights as expressed in Cecilia Malmström's report. The Commission needs this aid. We ought also to give aid when it comes to allocating budget funds to work for children's rights. I also believe that, in this area, we need to guard against children' s becoming a commodity. There is also a lack of respect for the rules of the Hague Convention and, as far as this is concerned, we also have very, very serious problems in the candidate countries.
Mr President, we have before us an exceptionally high standard report on human rights, and I am now speaking of Mrs Malmström' s report, and what is also gratifying about it is the fact that it was drafted in close cooperation with independent NGOs. Without civil society we are living in a vacuum. We cannot breathe unless we are motivated from outside, from grassroots level.
The report contains a number of excellent and well-considered proposals. I would like to draw your attention here to just three, regarding which my Group has been active. They are: the need to act when independent journalists are attacked, the need to protect conscientious objectors and deserters, and the need to develop smart sanctions, which do not make conditions wretched for vast sections of the population, but which are targeted at the political tyrants that have amassed riches. This is a precision weapon, which must be utilised more.
Speaking more generally, as Mrs Malmström herself also said, we have to develop a strategic approach to all the problems we are speaking about today. It must be a dynamic one and one that can penetrate the reality of the situation at all levels. We cannot go about correcting obvious wrongdoings by merely resorting to rhetorical commitment. The Finnish writer Samuli Paronen wrote: "big crimes need many accomplices, millions - all those who do nothing" .
Mr President, ladies and gentlemen, I think these reports speak for themselves. Racism and antisemitism are on the increase in the European Union and beyond. Our first act must therefore be not only to refuse to accept this situation but to publicly denounce it.
Due to its clear-sightedness, Mrs Ludford' s report actively contributes to this approach. Denouncing racism, including racist talk, does not mean censoring the freedom of opinion as some would have us believe. Racism is not an opinion. It is a crime against human dignity. It is antisocial behaviour which can include physical attacks on individuals. This has recently been seen in El Ejido in Spain and it also happened with the attacks on the homes of Turkish workers in Rostock and with the death of young Ibrahim Ali who was killed in Marseilles in 1995 by billposters of the French National Front. On each occasion, people were given the ideological arms to carry out the attacks.
There is also another type of racism which involves daily harassment and humiliation. This can be seen in the discrimination applied in access to housing, leisure facilities and employment. You will all be aware of the example, recently reported in the French press, of a young man from Strasbourg who sent two completely identical curricula vitæ to the same company. The name on one was foreign-sounding and the other was typically French. You can guess which 'applicant' was invited for interview.
We cannot nowadays simply defend those described as minorities. Instead we must get them out of this ghetto. Rather than concentrating on protecting minorities, we should be building the concept of European citizenship involving common values. We should be concentrating on building a common future for everyone and a society in which everyone can develop and which totally rejects any hint of submission to barbarism.
Throughout its history Europe has been capable of the best and the worst. The best is the Universal Declaration of Human Rights and the Geneva Convention. The worst is colonialism, the Shoah, Stalinism and nazism. We must teach our children about all of this. We must clearly embrace everything which can strengthen Europe and reject anything which weakens it. At the same time we must send a clear message about the type of society we want to build. I will say plainly that those who regard as acceptable an alliance with extremists in order to win elections will be swept up and dumped in the dustbins of history. An alliance with the likes of Haider or Le Pen is like supping with the devil. You need a long spoon which will never be long enough. I would also remind those who advocate an ethnic concept of the nation that Clémenceau said that patriotism is the love of one' s country whereas nationalism is the hatred of others. These people have clearly chosen their side.
All these fine words must now lead to concrete action and practical legislative steps. Legislation against racism must be harmonised. The words must take on real meaning. Equal opportunities means allowing all children born on European soil to become European citizens and to enjoy the right of nationality of the country in which they are born. Equal rights means being entitled to vote and fighting against all forms of discrimination, whether spatial, geographical, social or racial. This is how we can positively support the values for which we are fighting.
Mr President, as I stressed yesterday, I feel it is significant that we are confronting the issue of human rights here in France, for, along with North America, France could be called the birthplace of these universal principles. However, it appears that we are not always completely sure which rights we are talking about and that we are introducing or we want to introduce rights which are not provided for in the Conventions or the international Treaties. For example, the right to immigration does not exist. Of course, an immigrant coming from outside the Union has the right to enjoy his rights, but imposing limits or controls on immigration cannot be classed as racism or xenophobia, for the very reason that there is no mention of a right to immigrate in any text. Moreover, the idea of completely uncontrolled immigration is unimaginable, if only for reasons of space and numbers. And, in addition, there are duties which should sometimes be remembered as well as rights.
For example, we have been talking about the Roma. Of course, the Roma have rights and should not be discriminated against, but many of them, and I am not saying the majority, but certainly a large number of them, as has been statistically proven, do not live lawful lives. Many of them abuse their women and, more importantly, their children. Ill-treated, ragged children are often to be seen on the streets, and this is a conscious situation calculated to arouse the pity of passers-by and to induce them to give them some money. Sadly, the authorities often turn a blind eye to this, in the same way that they turn a blind eye, or two blind eyes, to the other unlawful activities perpetrated by certain parties who do not pay taxes and who are not fully integrated into our society.
Moreover, there seem to be free zones within our communities when it comes to some violations of human rights: for example, certain types of genital mutilation are very frequent and there needs to be more of a crackdown on them.
Now then, it is right for an immigrant to have rights, but it is also right for him to abide by the rules of the country in which he finds himself, for it must not be forgotten that European civilisation, which is a Christian civilisation, an enlightened civilisation, even though it is welcoming and open to other cultures, does have its own roots and must not be overwhelmed. We must take care that we do not become a minority ourselves, and that we do not become victims of discrimination here, in our own home.
Mr President, the 1998/1999 annual report on respecting human rights within the EU has gone far beyond its own brief. Too much attention has gone into developing European powers in the field of human rights, of which, by all accounts, there are high expectations. Asylum policy has been dealt with extensively, so has the heading "life styles and types of relationships" . The rights of homosexuals have been given more attention than is necessary, and all kinds of requirements have been imposed on the Member States. What is remarkable, however, is the deafening silence when it comes to those who really are the weaker parties amongst us: the elderly, babies and the handicapped. And where does the right to life come in? And what about the protection of the family?
In a nutshell, the report is full of good intentions but is dogged by a view of man and society which is too individualistic. Nor does it do enough justice to the fact that life itself is worth protecting.
Racism, xenophobia and antisemitism must be stamped out. I fully share this view, which is expressed in the Ludford report. But in contrast to what is stated in the report, we cannot prevent racism and xenophobia by adopting a unilateral, positive approach to the multi-cultural society as a "source of social vitality" . This notion smacks of a naïve kind of intellectualism. The Netherlands has adopted such a policy over the past couple of years, aimed at bringing about a multi-cultural society. This did not turn out to be a success, as is evident from the "multi-cultural drama" which we now find ourselves in. Many immigrants have, as a result of this policy, ended up in a sub-class of society, with all the consequences that entails.
Rather than putting our own culture into a multi-cultural context, I am in favour of developing a sound, realistic awareness of our own culture, taking both the positive and the negative aspects into account, which can lead to improved relations with each other and acceptance of the cultural differences on both sides.
Finally, racism, xenophobia and antisemitism, have, I am sorry to say, existed throughout the world since time immemorial. With this in mind, we should take the century-old Biblical commandment "love thy neighbour like thyself" to heart.
Mr President, having been alarmed at how the 14 Member States have prejudged Austria, it gives me satisfaction to acknowledge the Haarder report, which gives Austria full marks, even in comparison with the other Member States, when it comes to human rights, something which is self-evident, in my view, for this country at the heart of Europe. In so doing, he has confirmed my contention that this action by the 14 lacks any justifiable basis, Mr Schulz.
The report also criticises the fact that Austria has not yet ratified the 1998 European Charter for Minority Languages. I should therefore like to point out that the ratification of the Charter for Minority Languages referred to is indeed an element of the government' s programme. The coalition has undertaken to table this before the Nationalrat (National Assembly) by January 2001, and the highly criticised government is continuing to burnish Austria' s already excellent image in the field of human rights.
(Applause from the right)
Mr President, it is as a pseudo-rapporteur for the PPE-DE Group that I will comment on the human rights report to be voted on by this House. I will therefore simply set out the principles and analysis of our Group.
We have several basic principles.
The first is not to take account of issues falling outside the time framework of this report which relates to 1998 and 1999. Any comments on the current political situation must therefore be avoided.
The second is to prevent this report, as far as possible, from simply being a collection of objectives, pious hopes or conclusions based on false premises as these are not specific and verifiable rights which can be effectively exercised in the Member States.
Our third principle is in line with the unchanging beliefs of the PPE-DE Group. Although we do not want to be less generous or less open to others than the rest of the groups, nevertheless we do not believe that the identified rights are truly appropriate. This has caused us to vote against certain rights which, although we consider them to be completely legitimate and worthy of support, are not appropriate in a report on the state of human rights in the European Union.
We have also wanted to avoid, where possible, countries being mentioned or highlighted when the report on human rights for this year does not contain a systematic analysis of each country.
This issue must also be viewed in the context of subsidiarity in that it is the responsibility of the Member States to ensure the protection of human rights and it is up to the national courts to punish any infringements.
Finally, we would like the report for next year to take account of the preparation of the Charter of Fundamental Rights. In this way, from next year, we will have a report in line with the real situation which will allow a country-by-country and right-by-right analysis to be carried out due to the simultaneous preparation of this Charter. The next report to be put to the vote should be awaited with even more trepidation and should clearly show the interest which our Union takes in human rights within our Community.
Mr President, in this great debate about human rights it is surprising how infrequently we hear children mentioned - the people who are least able to protect themselves in relation to human rights. Children are actually invisible in the EU Treaties. Animals have rights, children do not. Yet children are affected by the laws that the EU passes and the single market. The electronic revolution seems to have given more freedom to exploiters, the paedophiles and the pornographers, than to industrialists.
In a twenty-first century where we regard ourselves as civilised there is still a slave trade in which children are bought and sold for sexual exploitation throughout the world. We have problems in the candidate countries. We have a scandal at the moment in Latvia which allegedly goes to the very heart of the government. We have pictures on our TV almost every day of child soldiers fighting in conflicts throughout the world. And of course, we have familiar tales of child labour.
We have to take tougher action. We have to bring children up the agenda. This is not to say that the EU should start to be responsible for children's policy but we could start by ensuring that EU laws are child-proof. We should ensure that measures developed by the Commission have a specific children's dimension. We should ensure that there is somebody in the Commission with responsibility for child matters.
In 1998 my own government appointed a child rights expert from Save The Children to the Foreign and Commonwealth Office to develop strategies and practical projects in relation to children's rights. Why can we not do the same?
We also have in Great Britain a Children's Select Committee able to investigate child abuses and to interrogate expert witnesses. Why can we not do the same? Can we make sure that the Charter of Fundamental Rights has a section relating to children? I know we have communications. We have action plans and conventions but what we want is action, not good intentions.
Mr President, why are human rights so far behind human progress? Science, technology and communication have broadened man' s knowledge and expertise and abilities beyond belief. Yet, the world is still being plagued by human rights violations on a massive scale, mainly due to war, poverty and misuse of power. We should therefore concentrate all our efforts on these human rights.
But cultural value patterns underlie these violations too. Mrs Malmström was therefore right in asking, in her special report, that the position of the woman be given special attention. In a great many societies, the woman is still suffering at the hands of men as a result of institutionalised and sometimes legalised misuse of power. Not collective habits but the effects on the individual must be the overriding factor in our judgement. This means, for example, that we should not respect female circumcision as an old tradition but should fight it with all civilised means. European foreign policy is too easily thrown off course by purely economic interests. It is high time that human rights were given the priority they deserve, not only in theory but also in practice. In this way, Europe can make a substantial contribution to progress, progress of civilisation.
Mr President, ladies and gentlemen, in view of our discussion of these reports on human rights inside and outside the European Union, the time is therefore right to consider the cross-influences between the 'inside' and the 'outside' .
Clearly, the Union' s best tool for disseminating its human rights model is the experience of migrants. Yet our greatest failings in human rights involve these very people.
I can give you two examples of this. Firstly, there is cause for concern about the shape being taken by the readmission agreements which directly threaten fundamental rights such as the right of asylum or the right to live as a family. The Union has confirmed its attachment to the Geneva and Dublin Conventions by establishing the anti-deportation principle. It is therefore unacceptable that the readmission agreements can allow a third country national to be returned to his or her country when we know that this country more often than not does not guarantee respect for human rights and democratic freedoms. It is just as unacceptable to see families torn apart with children sometimes being left alone following the expulsion of their parents who have no right of residence, even though some have lived and worked in Europe for nearly ten years.
What image of human rights do you think they will take back to their countries given their experiences of questionable living conditions, humiliating body searches, insults, endless forms and interrogations in police stations and detention centres? After all this, we then just end up sending them back to countries which they are legitimately seeking to leave, often for political and economic as well as humanitarian reasons.
These readmission agreements are dangerous for asylum-seekers, for the dissemination of human rights throughout the world and for the international stature of the European Union.
If the Union wants to be taken seriously on the issue of respect for human rights, it must immediately stop these expulsions. It must legalise the situation of all these men and women who are deprived of all rights, including the right to live as a family and the right of free movement, and who are currently kept in a situation of official illegality.
Another flagrant attack on human rights concerns foreigners and citizenship. How can we expect third country nationals to integrate and their children to respect the law and to believe in the reality of democratic rights when they are not allowed to exercise these rights?
At a time when the Union is considering the definition of a Charter of Fundamental Rights, why are we creating second-class citizens? This really is a case of fundamental rights. How can we allow some people to be excluded? How can they believe in the reality of the Declaration of Human Rights? On human rights, the Union could take pride in being the first in history to define citizenship according to a principle of residence instead of establishing discrimination based on nationality.
Mr President, this debate is taking place at an important moment for this Parliament. The excellent reports by Mrs Malmström, Mrs Ludford and Messrs Haarder and Belder offer us Europeans the opportunity for analysis and, above all, self-criticism.
This year is especially significant. A year after waging war against Yugoslavia in the name of human rights, we have remained passive in the face of an even greater violation of these rights on the part of Russia in Chechnya. Two weeks ago, with the support of the United States, Spain and Great Britain allowed Pinochet to evade his responsibilities to face justice for his very grave violations of human rights. This year we have also seen a racist and xenophobic party enter government in Austria, and in Spain we have also seen an outbreak of racist violence in El Ejido. We have seen the mayor of that city receive 75% support in the elections there. This has also been the year in which the Catholic Church has issued a mea culpa on violations of human rights committed throughout history.
To this end, we in the European Union could develop a more constructive attitude. I therefore propose five points, which are the contributions of the GUE/NGL Group to the various reports.
Firstly, to abandon all hypocrisy and treat all countries in the same way; secondly, to commit ourselves to defending, at all costs, human rights everywhere, including in the economic field, in factories; thirdly, to show a special concern for human rights throughout the world, in Latin America (in Mexico, in Argentina, in Peru) etc.; fourthly, to accept unreservedly the cause of human rights for women; and lastly, to recommend the ratification of the International Criminal Court.
I am obliged to destroy the good humour of this House, for 25 years' experience of intense discussion and analysis of human rights shows that good intentions combined with massive ignorance of the reality involved produce some terrible results or, to put it in ordinary plain language, "Everyone talks about the weather, but no one does anything about it" . It is not so much a question of what is said, and the more talk there is of human rights, the worse are the abuses. I want to make three small points. First of all, I completely agree with my fellow countryman and rapporteur for the report, Mr Haarder, when he says that, where the protection of minorities is concerned, we should make the same demands upon ourselves as we make upon the candidate States. This is something which the EU' s institutions should have thought about in 1991-1992 when, in contravention of the rules applicable to the protection of minorities, they recognised firstly Slovenia and subsequently Croatia and, in the process, added fuel to the flames of what subsequently became the Balkans disaster. The second point is an extension of yesterday' s debate. To insist on incorporating the Charter of Fundamental Human Rights into the EU' s constitution - or, rather, into the EU Treaty - would not merely entail a number of huge and insuperable constitutional problems, especially in a country like Denmark, but it would also make the EU Treaty into a genuine constitution incorporating fundamental rights. It is said that the more rights we have, the better, but rights are part and parcel of a complicated interplay of systems. The result of an EU Charter would be an endlessly complicated morass of legal and constitutional problems. Which is the decision-making authority? Are the rights guaranteed under the Convention on Human Rights better than those guaranteed under the EU' s Charter? Is the latter, again, better than the national constitutions? That is a question which has no meaning. Finally, my third remark is a compliment to the rapporteur, Mr Haarder. It is with satisfaction and much interest that I see that paragraph 61 emphasises the collective right to trade union membership. However, Mr Haarder' s old hobbyhorse about the individual' s right not to join a union is not included as a recommendation. I want to congratulate Mr Haarder on the new political insight on his part which is evidenced here.
Mr President, the report contains important conditions for future candidate countries, thereby granting human rights problems the same status as economic conditions. We particularly welcome the fact that the problem of religious freedom was mentioned, as some countries, especially the Czech Republic, have already passed very restrictive laws against religious minorities. The passage on the human rights situation within the EU is also interesting and gives the EU no cause whatsoever to take the moral high ground vis-à-vis new candidate countries.
We Austrians now find ourselves in a situation, ostensibly in order to safeguard human rights, in which we no longer know whether to laugh or cry. A few weeks ago, taxi drivers in Brussels were refusing to take Austrian passengers. Austrians were thrown out of hotels and restaurants in Belgium and France. Our assistants' French teachers declared that they no longer wished to teach Nazis and school exchange programmes were cancelled. Austrians working abroad had their cars vandalised, stones thrown at their houses and their children were threatened at school. Today it was revealed that the Austrian entrant in a show jumping competition in Grenoble had his invitation withdrawn. The town council in Grenoble held lengthy discussions on whether or not the horse was welcome but, in the end, its invitation was also withdrawn as it had not expressly distanced itself from the Austrian government.
Perhaps we shall soon see Mozart banned from international opera houses. Who knows where it will all end. Whoever takes political responsibility for this anti-fascist Punch and Judy show here in the House and in the EU countries in question has cause to be proud. I can assure the previous speakers, who call me Satan' s sidekick, that I am not hiding a cloven hoof beneath the benches. If this irrational collective hatred against an entire nation can be so readily called upon in the EU, we are a long way from being in a position to dictate to other countries.
If only all these good people who take the floor here had lived sixty or more years ago, just think what Europe could have spared itself.
Mr President, there is something rather pathetic in our determination to link human rights to the European project whose very logic questions and even threatens those rights.
In our opinion, human rights cannot be envisaged without a political society and, in particular, without this supreme form of the peaceful political society which is the nation, in terms of both civil peace and balance between nations, and therefore international peace. Yet Europe is trying to build itself without this basic element and even to destroy this through its two fundamental aspects, namely res publica and sovereignty.
It is not by chance that the Declaration of Human Rights coincided in France with the affirmation of national sovereignty. De Gaulle rightly said that the first human right was national sovereignty for the simple reason that there is no point in having rights without a political society which is free from feudalism and empires. This society must therefore enjoy popular and national sovereignty which is precisely what the European project is slowly but surely destroying.
We also consider it impossible to combat racism, antisemitism or xenophobia without making people into citizens and without detaching them, at least in political terms, from their membership of ethnic groups, or minorities to use the current term. We are seeing the re-emergence of this minority concept, not only in various reports of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, but also, very dangerously, in our own policies, such as that conducted in Kosovo.
If the concept of ethnic groups and minorities is re-established, this will take us down a dangerous road towards individual membership rather than political and national membership. This Pandora' s box will ultimately destroy our continent which is why we feel it is pathetic to crow about human rights in a Community which is threatening, some time in the future, to take us into the worst decline.
Mr President, ladies and gentlemen, I read the Ludford report with great interest and I would like to compliment the rapporteur on her remarks on Austria and the Austrian situation. However, I would stress that these remarks are out of place in a report on human rights. When we hold a debate on Austria, when we draw up a document on the Austrian situation - if Parliament judges it appropriate so to do - then we might even be able to give Baroness Ludford the task of drawing up a document which we will debate together. These remarks have no place in a document on human rights, as they should not be using up the time allocated to the Baroness' s report, and so they have acquired the bitter taste of political exploitation of a very serious issue such as human rights.
I would like to say something else on the subject of this report, regarding the right of Europeans to their own identity. Throughout the document, the identity of Europeans, of the European nations, is not once referred to in a positive sense but always as a possible framework for xenophobia and racism. I am a practising Christian who is sure of his beliefs: now, is this a reason to accuse me of xenophobia? On the contrary, xenophobia is more likely to be caused by a decline in religious convictions. Religion per se is a factor which promotes fraternity. I am a staunch Italian patriot, so, according to paragraph O of this document, I could be accused of xenophobia. This seems to me to be indicative of a cultural attitude which encourages xenophobia, for it encourages fear of globalisation, which prompts many local communities to become inward-looking and refuse dialogue, dialogue which takes identity into account.
We must make it clear that Europe does have a cultural identity, based on our Greek and Judo-Christian heritages and on enlightenment, which enters freely into dialogue with other identities. A multicultural Europe which does not include European culture would lead to disaster and its decline. This is not a not a question of black or white cultures: there is no connection between colour and culture. Culture is based on values, not colour.
There are many issues related to xenophobia and racism, but these must be dealt with by the local communities. It is not our place to define labour market quotas, or police or any other labour market quotas, and if we were to do so we would hinder integration, not encourage it.
Lastly, are we really of the opinion that all those who are not in favour of completely uncontrolled immigration are racist? And do we really think that the Constitutions of all of our nations are racist because their criteria are different from those espoused by Baroness Ludford? These aspects of the report need to be evaluated carefully and many of them changed, or we will find it hard to obtain a general consensus in this Chamber.
Mr President, ladies and gentlemen, I would like to start by offering my congratulations on Mrs Malmström' s report to Mrs Malmström herself and to everyone who contributed to it. It seems to me to be a very comprehensive report and to make some very striking points. I would like to draw the House' s attention to three key points concerning human rights as I see this issue at present.
One of these is the issue of water. The World Water Forum is about to take place in The Hague, at the end of this week to be precise. At this event, water will be treated as a rare economic commodity. This is serious, as whilst it may be true that water is becoming ever more important in economic terms, it is also true that the right to water is a human and social right for everyone. I would therefore like to draw honourable Members' attention to precisely this issue, water, which is going to be one of the most hotly debated subjects this year. The situation is becoming ever more critical, but the right to water also has to be seen as a human right.
The second point that I would like to mention today, very briefly, is the situation in Angola. The report says that attacks on human rights in Angola have been treated with too much diplomatic discretion. I believe that this is exactly what has happened - a veil of silence has been drawn over events in Angola, a country which has been in a state of permanent war for 40 years and at civil war for 25 years. We need to have a clearer and better informed view of events in Angola, as I said in this House when we were discussing the issue of attacks on journalists' rights.
But what worries me most, and what worries me most in Angola, is the issue of the rights of children forced to take part in the war by both sides, and the rights of women, who are the greatest victims of this ferocious war.
Mr President, ladies and gentlemen, I have taken the floor to explain the reasons why I am going to vote against the motion and my concern over two issues, which were included in the resolution at the request of some Members, who, I feel, are trying to exploit the credibility of the European Parliament in order to further their own interests, which conflict with the general interests of the Community as a whole and Italy in particular. I refer, Mr President, to point 38 and points 41 and 42 of the Haarder report. Point 38, which was amended for the worse by Amendment No 22, cited again today in the Chamber, imposes on Italy - and who knows why Italy should be singled out - in order to guarantee the impartiality of judges, not the separation of judicial and political authorities, as advocated by Montesquieu, but the separation, within the judiciary, of the careers of judges responsible for giving rulings and investigating magistrates. The consequence of this absurd step is that, as is the case in Italy, anyone who is part of the judiciary as an investigating magistrate will become dependent upon the decision-making authorities, with the genuine risk that it will not be possible to conduct inquiries into corruption and the abuse of political power without fear of political pressure.
With reference to points 41 and 42, I appreciate the fact that no citizen, not even a male descendent of a former ruler, can be deprived of the freedom to enter the country of which he is a national, but I do not understand why this only applies to Italy and Austria: there are other Community States which have rulers and sons of rulers living abroad. In particular, with regard to Italy, to lay down a period of not more than six months within which to apply the sanctions would be against the Italian Constitution, which, in fact, provides for the adoption of a constitutional resolution.
Mr President, the annual reports on human rights, racism and xenophobia give the House an excellent opportunity to make a critical or, to be more precise, a self-critical appraisal of the countries in the European Union. Candidate countries and their Members of Parliament, and I am thinking of many a member of the Turkish parliament, have a great deal to learn, such as how independent representatives of the people act and must act when it comes to human rights in their own country. We have to admit, however, that we still have a lot of homework to do. Self-criticism is not enough. It does us credit, but alone it does not suffice.
Although, in our reports, we condemn cases of torture and maltreatment of detainees or prisoners by the forces of order or officials in charge of executing sentences, we must admit that so far little has been done about it by those in a position of responsibility. The same applies to the way in which many refugees are treated in many Member States. How many more times do we intend to debate the conditions in numerous detention centres as a problem of which we are aware but which has yet to be regulated? If we want to win the people in the detention centres over to our society, then we must admit that most European detention centres are not at present suitably equipped for the task.
We are right to criticise human rights violations and discrimination in candidate countries such as Turkey or some of the Eastern European countries when it comes to the Roma and other minorities, but that is precisely why we must set an example when it comes to human rights in the European Union. In this sense, thank you.
Mr President, these reports are heading in the right direction but we cannot accept the self-satisfaction of the recitals in the current treaties.
To be effective, the fight against discrimination requires broader and, in particular, more specific measures. Therefore, any restriction linked to nationality for access to civil service jobs must be abolished. The institutions of the Community and Member States must lead the way in this. In the same way, full citizenship implies giving third country nationals resident in the European Union the right to vote in all elections. As long as these third country nationals are refused political rights, they will be the target of demagogy and discrimination. If their status as taxpayers justifies their access to this right, why limit this to the local and European levels?
Finally, in Europe the situation of all illegal immigrants must be legalised in order to fight against the traffic in labour and the xenophobic hatred which has recently been seen, in Spain, for example. This would mean breaking with the provisions of the Schengen, Amsterdam and Dublin Treaties which are real insults to the right of asylum.
We believe that the fight against racism does not really require a legal arsenal, however good this may be, but rather specific measures to eliminate unemployment and exclusion. This is where we expect to see progress.
Mr President, we can write all we like about human rights and we can report and discuss the issue, but unless we follow through on our intentions and the reports, they are meaningless. They gather dust on the shelves of the Commission and in the offices of well-meaning people and governments. We must show leadership as must the media, educational institutions and the churches; they have not shown such leadership in the past. Shame on us for ignoring Mozambique for so long and doing too little, too late. We are a continent that is sending USD 2 billion worth of weapons to drought-stricken Ethiopia and we cannot find a couple of helicopters to send urgently to save people drowning in Mozambique. It is a real shame on us and the other European institutions that we cannot respond to these kinds of disasters. Shame on us for allowing the children of Iraq to die at the rate of 5 000 a month. Half a million have died since the introduction of sanctions. There continues to be a barbarous war in Iraq. Bombing continues ruthlessly and unreported. It is a war against children and the innocent citizens of that country.
We should intervene with the Security Council individually and collectively to ensure that medicines are delivered to the people. Shame on us for allowing the sale of arms and weapons to the Great Lakes region. Shame on us in the European Union for not stamping out racism and xenophobia which are endemic in my country and in the EU in general. Racism is a crime - a crime that is not pursued in the Union, an offence against a law that is not enforced in the Union. It is something we have a great responsibility to do something about. We are not doing anything whatsoever about it.
The citizens of this Union are our judges and juries. Unless we show them leadership and a sense of purpose, a sense of direction, they will make their judgements in the coming years. We will have failed them unless we tackle racism and xenophobia in the European Union. I want to say to my government that we must do the same at home in Ireland.
Mr President, I would like to congratulate Mr Belder on his sound report which deals with the fight against racism, xenophobia and antisemitism in the candidate countries. This all revolves around the kind of philosophy on man and society people take their inspiration from, and Mr Belder has presented his in no uncertain terms. The report is based on the notion of the unity of the human species, a Christian teaching which forms a firm barrier against any lapses of a racist nature. Man could be seen as being created in the image of God. This should make it impossible to see one' s fellow man as a threat or to harm his dignity. Mr Belder quite clearly does not pursue the ideology, which is termed conservative by some, which defends the identity of communities against cultural influences from outside. An ideology of this kind, which overestimates the sense of community, contains insufficient guarantees against tendencies towards discrimination. I condemn such a conservative ideology.
The candidate Member States expect the European Union to be a constitutional community based on the common acceptance of values which are mostly of a Jewish-Christian origin. It is only logical that we should observe these values. This does not always accord with their and our gut reactions but that is - like it or not - the trademark of sound principles. They do not always turn out to be to our advantage. People have to overcome their fears and short-term interests. We need to help the candidate Member States in a critical, yet constructive, way and not be afraid to call a spade a spade. The Belder report contains a few concrete pointers in this respect. Churches, trade unions, women' s organisations, occupational training courses and other educational institutions, in particular, play a decisive role in this. My Group did not have any reason to table any more amendments.
With regard to Mrs Ludford' s report, I belong to a minority in my Group who do not consider the report' s shortcomings serious enough to vote against it. It is true that proposals on voting rights for foreigners do not fit in at all in a report on xenophobia, but we do agree on the principle of drafting a recommendation in this respect. I have subscribed to this practice in the Netherlands for some 25 years, starting with the South Moluccans. I have no problem at all with providing them with government jobs. This may not be an ideological issue for me, but if you have a look at the EU delegations abroad, they are teeming with foreigners in EU service, even in sensitive functions. Governments do well to give ethnic minorities a visible presence in police forces, for example. In my opinion, it is extremely impractical to restrict the options in this respect, and I certainly do not want to see this become a requirement. What interest would be served in doing so? If the Ludford report is not changed for the worse by amendments, the minority which I represent here will vote for this report.
Mr President, I have two brief comments to make to the previous speaker, my esteemed colleague Mr Oostlander. I am pleased that that he wishes to vote in favour of the Ludford report, but I am not so pleased at his contention that the European Union is a community of Christian values and I should like to correct that directly. Christianity contributes to the catalogue of values of the European Union, but there are also other currents which have found their way into the catalogue of values of the European Union and I think it is important that we establish this once and for all.
As far as the debate on the Ludford and Haarder reports is concerned, allow me to make a few technical observations on behalf of my Group. Mr Haarder submitted an excellent draft report to the committee and the committee tabled 170 proposed amendments and 22 compromise amendments, making a total of 192 amendments. The committee spent days discussing them and then voted on a largely amended report and now we have another 69 proposed amendments here in plenary. There is nothing dramatic about this per se, but nearly half the proposed amendments are from the group which calls itself TDI: the Technical Group of Independent Members.
This is the combination of Mrs Bonino and Mr Le Pen, in itself a sensational combination, but this club never takes part in debates on technical work. These ladies and gentlemen are never present in committee. They never take part in detailed discussions of the problems. Why then do we always have these proposed amendments in plenary? The answer is in their speeches, which we have already had the pleasure of here today. They want to use this forum to bring their platitudes to the attention of as wide an audience as possible throughout the world. Technical work, no thank you. Simplified rabble-rousing, yes please. That is the political strategy of the extreme right in this House.
The second point which I wish to address is this: when we discuss the human rights situation inside the European Union, then, as Mr Ceyhun rightly said, what we are discussing is the introspection which we are obliged to engage in if we wish to discuss human rights violations in other parts of the world and if we want to tell candidate countries that we are critical of ourselves, that we get out our own measuring rod when it comes to respect for human rights at home. This is important, because only those who are critical of themselves have the right to criticise others.
That is why these reports, both Baroness Ludford' s antiracism report and Mr Haarder' s human rights report, pave the way. The annual debate on these matters paves the way for the basic political orientation of the European Union. And when I learn that these reports are being abused for prosaic domestic policy considerations, then those who practise this abuse are ill-advised. I refer to Article 38 of the Haarder report on separating the careers of judges and investigating magistrates, on which Mr Cornillet, who is present here, has tabled an amendment which, basically, is about the careers of judges and investigating magistrates in Italy. I just wonder what that has to do with human rights. Anyone who abuses a human rights report in order to make national domestic policy has missed the point completely.
As far as the fuss in points 41 and 42 about Savoyard princes being allowed to enter Italy is concerned, I fail to see exactly how human rights are being violated. Anyone who wants to hold a serious discussion on human rights in the EU should talk about human rights and not abuse these valuable and excellent reports for tactical domestic policy games.
(Applause)
Mr President, although the debate is not yet finished, I would nevertheless like to take the opportunity to thank my colleagues for their comments and support and also for the fruitful cooperation we have experienced in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy while working on this report.
Commissioner, Mr President-in-Office of the Council, after this debate, it should be crystal clear that the issue of human rights is not just something to talk about on Sundays while wearing your Sunday best. Human rights must be integrated into all political cooperation that the EU is involved in. We need consistency, patience and a well thought-out strategy for turning noble words into concrete action that leads to results.
I hope that the message has got through and that, in this House, we will soon receive specific proposals from the Council on how we can take this work forward together.
Mr President, although we are moving in the right direction, not everything in the garden is rosy.
For example, some States do not respect the basic right to education and the use of one' s own language. In the Basque Country, where, despite the problems we face, we can choose the language of our children' s education, the Spanish Supreme Court has declared that it is illegal for local authorities to join together to promote the development of the language, in a clear example of how legal interpretations can be forced through as a result of political intentions and of how not all rights are respected here and now in the European Union.
How can we justify our habit of talking about human rights in places thousands of kilometres away while at home we do the opposite and vary our positions according to commercial and political interests?
Chirac speaks of the rights of the Inuits in Quebec, but ignores linguistic rights in France. He condemns Jospin for calling Hezbollah by its name while he pontificates about other types of organisations and prides himself on his anti-terrorist cooperation with Spain. The Spanish Prime Minister speaks of Chechnya as if it were an internal affair, thereby clearly allying himself with the extermination of the Chechen people.
This approach to politics, based on pure hypocrisy, is entirely unacceptable to us.
Finally, for the Basque citizens whom I represent, there can be no excuses based on internal affairs or on political opportunism. For us there are simply, here and elsewhere, people, citizens, with unalienable rights on which we wish to base our coexistence.
The Italian Constitution solemnly bans the former kings of the House of Savoy, their consorts and male descendants from entering or residing on Italian territory. The Italian Constitution is the result of the great historical agreement between all the democratic forces which fought against fascism and to liberate Italy during the Second World War. It is intolerable that the European Parliament should ask us to breach the provisions of this Constitution, which is one of the most democratic and advanced Constitutions in the world.
In this regard, it should be remembered that the House of Savoy not only welcomed the fascist dictatorship and supported the fascist attack on democratic Spain and the fascist imperialist war against Ethiopia, but that it also permitted the alliance with Hitler' s racist regime, going so far as to apply the shameful anti-Semitic laws in Italy. Once Italy and the whole of Europe had been caught up in the catastrophe of the Second World War, the royal family fled from Rome and shamefully abandoned the Italian troops to their fate, leaving them without orders or leaders at the time of the armistice with the allied forces. Moreover, the House of Savoy has never acknowledged the sovereignty of the Republic or the irrevocable nature of the decision to create a Republic, which is enshrined in the Constitution. Mr President, we have no hesitation or uncertainty in rejecting the request, which is unexpected in this context, to breach the Italian Constitution. We have no hesitation in reiterating that there is no room in my country for the descendants of the former kings of Italy.
Mr President, the Ludford and Haarder reports clearly show the vigour with which some people seem to be trying to mimic the United States of America in its less useful contributions to the development of society.
I have identified three particularly characteristic points. We are invited to achieve a more ethnically diverse workforce which will require, in the first instance, all staff to be identified by ethnic origin. I, for example, am of Parisian origin and I am concerned about how we can be sufficiently represented in the EU bodies and about how we can practically establish records on ethnic origin which will allow this ethnic diversity to be monitored. We will have to establish controlled records or, in other words, conduct a policy of racial discrimination of the masochistic type known as positive discrimination.
We are also invited to recognise all the new religious communities and to afford them the same rights and the same existence as the religions of the Bible. This unfortunately echoes a decision taken yesterday by the Court of Justice of the European Communities in Luxembourg which gives the Church of Scientology the satisfaction of being treated like all European religions.
Finally, it is suggested that we give homosexual couples the same rights as families. You are forgetting that families obtain their rights from the State and from the nations clearly because they allow the State and the nations to continue in existence and because they have a common interest.
Mr President, as usual each spring, between the flowering of the plum and cherry trees, we are treated to a fashion show of the latest moral and intellectual campaigns in the fight against Satan, his vanities and his works or, to use the accepted expression, against xenophobia, racism and antisemitism.
As an academic, a teacher of the languages and civilisations of the Far East prior to my entry into politics and the former dean of a faculty where twenty-eight foreign languages and civilisations were taught, I do not regard myself as a xenophobe. Yet I must say that all this supposedly antiracist talk has some common features, the first of which is intellectual invalidity and the second the destruction of liberty.
This talk is intellectually invalid because the terms used are not even defined. What are racism, xenophobia, nationalism and extremism? What do these concepts cover? What are their philosophical origins? What doctrines do they involve? Do those accused of these acts deserve this opprobrium? No one knows or wants to know because, if these terms were defined, this would weaken their real purpose which is to paralyse hearts and minds by constant repetition of the same generalisations and by the threat of demonising those not stepping into line.
The aim is really to fraudulently make patriotic sentiment seem to be expansionist nationalism, the legitimate refusal of migration policy to be xenophobia and the desire of nations to preserve their identity to be racism. This is completely absurd. Racism is the desire to achieve the domination of one race over another. Who is racist in Europe nowadays? Xenophobia is the rejection of a foreign presence. You can morally condemn this but, politically speaking, you should consider that, in its literal meaning, xenophobia is the source of all the national liberation movements which we have praised at other times.
As for antisemitism which is apparently re-emerging in Europe, why not ask the real questions? The proposition made in a book by the left-wing philosopher, Jean­Paul Sartre, according to which the Jew is basically an artificial creation of the antisemite is clearly false, like the rest of this philosopher' s thinking. However, could the opposite proposition not be true, namely that certain Jewish circles need antisemitism in order to exist, to strengthen their identity and even to assert their moral, political and even financial authority?
This is exactly what is stated by certain intellectually honest and courageous Jews who go so far as to deplore the perverse reminders of the only persecution of the Jews during the Second World War, known globally under the vague and religious term of 'Shoah' . These daily, obsessive, exclusive and sometimes frenzied reminders of this persecution are for political and financial purposes which no longer have any connection with the worship of the dead and their remembrance.
Yet the problem with this supposed antiracism is not its search for truth or even its support for migrants ... Mr Schulz, my family never accepted any German capo. This will not start with you! ... It is rather a question of nipping in the bud any vague desires which nations might have to oppose the destruction of their identity. The religion of antiracism has its dogmas, its priests, its inquisitors and its witch-hunts. History will roundly condemn the protagonists of this shameful ideology which we are proud to fight at any time.
The English philosopher John Locke once said that a country without law is a country without freedom. Fifty years after the signing of the European Convention on Human Rights, twenty years after the Helsinki Final Act, ten years after the collapse of the Berlin Wall and one year after the coming into force of the Amsterdam Treaty, there are constitutional provisions remaining in the heart of Europe which belong to the medieval age - provisions which have no place in a modern Europe.
For instance, Victor Emmanuel of Italy was forced to leave his native Italy as an uncomprehending nine-year old child, and for fifty-three years has been unable to return. If he sails from his home in Corsica in the direction of Italian territorial waters, coastguards are mobilised using modern satellite technology instructing him with loudspeakers to turn back. His twenty-eight-year-old son has only been to Italy once when his plane was diverted to Milan airport because of bad weather. The plane was surrounded by police guards and he was told not to step off the plane. What has he got to do with what his great-grandfather did during the Fascist era? 80% of Italians in a recent poll believe these people should be allowed to return without restrictions. Neither represent any conceivable threat to the Italian State. This is not, as some have tried to claim, an issue affecting only a few people; it goes to the heart of the European Union's commitment to respect the Convention on Human Rights, to its own Treaties and to the rule of law.
There is much talk of a Charter of Fundamental Rights. Such talk will ring exceedingly hollow if this Parliament does not first do all it can to address existing Treaty violations. I speak as someone with a deep and abiding love for Italy and its people, but I say here to you today, and to President Ciampi of Italy, that Italy had neither the moral nor the legal right to sign the Treaty of Amsterdam until it had removed this most blatant violation of the Convention from its own constitution.
This is also the case for Austria where Otto von Habsburg was required to deny his own identity and renounce rights belonging to him and to members of his family to enter Austria. The rights under the Treaty are not conditional in my view. The Treaty does not discriminate against individual families and the Treaty is therefore violated. The right to enter, live and die in your own country are fundamental, sacrosanct rights and I hope that this Parliament will uphold them. I therefore commend paragraphs 41 and 42 to this House.
Mr President, respect for human rights is one of the European Union' s cornerstones. That is what it says in the Treaties and that is what we keep reminding each other of. It is therefore to be welcomed that every year, the European Parliament issues a report on respecting human rights within the European Union itself. Although I did not join the European Parliament until last year, I happen to know that the handling of this annual human rights report has, over the past couple of years, always met with a great deal of political commotion and confusion. The commotion is justified, given the nature of the topic, but the confusion is not. I am therefore particularly delighted that this year, a report has been produced which is very well balanced and to the point, except for one single industrial accident which Mr Schulz has already mentioned and with regard to which we are having to sit and witness some rather despicable displays at times. Fortunately, we can show our disagreement by drumming our fingers on our tables. Apart from this, I would like to extend warm thanks to the rapporteur, Mr Bertel Haarder, for the huge commitment he has shown and the constructive cooperation which I have received from him as shadow rapporteur for the socialist group. Thanks to our discussions, I have gained a much deeper insight into the complexity of the matter and I would especially praise him here in public for his openness.
As far as the content of the report is concerned, I would like to outline a few topics. Is it not rather ironic that it is precisely asylum and migration issues, which are at the very top of the political agenda in Europe, that have been echoed so clearly in this report? Should, in fact, the European policy on asylum and migration not lead to fewer human rights violations in this field? To ask the question is to answer it. It is wise to remain vigilant when it comes to observing human rights of the extensive minorities in Europe. People from these groups, more often than not economically vulnerable, run the considerable risk of becoming victims of discrimination. The reality is that millions of people live in poverty in our rich and privileged Europe. The report quite rightly describes this issue of poverty and disadvantage in terms of human rights, and this seems to be a step in the right direction.
The report also devotes attention to the issue of the equal treatment of men and women and the equal treatment of different types of relation and life styles, more so than in previous years. Free choices which people make in their private lives, and which do not harm anybody, should be honoured, with respect for diversity and with a guarantee of the principle of equal treatment. As is evident from the amendments, the battle is not over yet, not by a long shot.
Mr President, there are still many people, some of which are in this House if this debate is anything to go by, who would like to give preferential treatment to marriage and family and, as such, openly insult and discriminate against anyone making a different choice in their private lives. My Group, on the other hand, considers the principle of equality sacrosanct. After all, human rights are there for everybody.
Mr President, I should like to express my thanks for the broad support given to the main features of this report. Human rights are, of course, indivisible and independent of political parties and national borders. It is therefore important that we in this Parliament should obtain broad agreement on this issue, for a right cannot, of course, be universal if half of Parliament is opposed to it. I should especially like to thank Mrs Swiebel, both for her friendly words today and for the intense collaboration which we have had and which has naturally given her considerable influence. I should like to tell her that I am also delighted to vote for the further amendments which she has tabled and which we shall be voting on tomorrow. I should also, however, like to thank Mr Pirker and Mrs Palacio. I should like to express my gratitude for the broad agreement we have obtained in connection with this report. I think this is commendable, especially this year when human rights have been so high on the agenda of the European Union. Finally, I would say to Mr Krarup that he must withdraw his expression of delight at the change in paragraph 61, because this was an error pure and simple. There are ten words missing from the Danish version. If he reads the English version, he will be able to see what the wording should be.
Mr President, in the present report China has been subjected to criticism. I agree with this criticism, despite the fact that, as chairman of the Delegation for relations with the People's Republic of China, I risk receiving yet another protest letter from Beijing asking whether the European Parliament is waging a hostile campaign against China. Based on the reports from Mrs Malmström and Mr Haarder I can answer emphatically: " No, we are not waging a campaign against China, but for human rights - everywhere" .
The reports direct criticism towards twenty or so countries outside Europe and towards almost all EU and candidate countries. In fact, I am considering sending the reports to the EU committee of the National People's Congress in Beijing and suggesting that they do something similar. How about a self-critical report from the National People's Congress on human rights in China and a report on human rights in the world and in the EU, as seen from a Chinese point of view? In actual fact, of course, we do need to discuss human rights with China. Then the Chinese will have to discuss and not just protest.
Mr President, what concerns us in particular is the hypocritical and selective manner in which human rights are applied during the exercise of the European Union' s external policy, especially as a pretext for justifying intervention, including military intervention.
At the same time, the European Union turns a blind eye to situations in which human rights are being savagely violated when, of course, it comes to protecting its imperialistic interests. Its attitude towards the Turkish regime is a blatant example. The recent and continuing invasion in Kosovo, using the rights of minorities as a pretext, and the unbelievable demands being made on Yugoslavia are a typical example of how military intervention is being advanced as a general principle of international law at the expense of the principle of national sovereignty.
Furthermore, the policy being exercised by the European Union at home basically violates a series of fundamental human rights. Political and social rights are being hit and individual rights and democratic freedoms are being trampled underfoot.
The results of this policy are already visible in the support being given to extremist, racist, Fascist powers, and not just in Austria. And yet the report on the fight against racism does not demonstrate that the necessary conclusions have been drawn.
We call on the people to step up their fight to stop their self-proclaimed saviours trampling on the rights for which they have fought hard and made sacrifices, and to reverse the current trend, which only serves the interests of those who are exploiting them.
Mr President, I congratulate Mr Haarder whose excellent work I would describe as well-balanced, measured and well thought out. Furthermore, since I have had the honour of working with him on previous annual reports on human rights, I know how difficult it is. I hope that he receives the broad support of this House that he has asked for. He deserves it.
Mr President, at the beginning of his first intervention, Mr Haarder said that Europe did not invent human rights, and that is true. However, what does characterise Europe is the fact that, having moved them from the private realm into the public realm by making them actionable, it has made human rights the flag, the distinguishing mark which characterises us as Europeans.
We have talked about the defence of these human rights and I would now like to insist that if we proclaim human rights, it naturally follows that we must ensure that those rights can be exercised. I support all the points that have been made and I would like to add another. I am talking about those people who cannot exercise their rights because they are under pressure from certain quarters, certain organisations.
I will give just one example. Recently, the members of the Foro de Ermua [Ermua Forum] visited us and I would like to remind the House that these members come from all sections of the political spectrum, ranging from left to right. They are intellectuals, they are men and women who live in the Basque Country and who cannot exercise their rights, their right to freedom of expression, because they constantly feel under pressure from Herri Batasuna, the political wing of ETA.
Just one more example: last Sunday the Basque people received an intimidating invitation not to turn out to vote. Fortunately, Basque society voted en masse, displaying the courage which is so essential in that environment.
Mr President, I will end as I began: this House must state loud and clear that the most important element of respecting human rights is the defence of the exercise of those rights - in full - in all cases and particularly in the face of those forces and organisations which hinder freedom of expression.
Mr President, I want to speak for a few moments on the Ludford report on countering racism in the European Union. This is a very important topic. It is crucial for the construction of a peaceful and harmonious Europe, a Europe united in its objective and at ease with itself and its citizens. That is certainly what we, on this side of the House, believe. That is what this report aims to do. But the EPP it seems, and others opposite, clearly do not want that. We heard a few moments ago a disgraceful speech from Mr Gollnisch on behalf of his party. Mrs Palacio, who is just leaving, has said that human rights are needed in a public place and at the core. And yet, by their amendments to the Ludford report, they seek to divide Europe and to make millions of our brothers and sisters from the ethnic minorities second-class citizens. That is the clear aim of the amendments in the name of Mr Hernandez Mollar and his colleagues and this is consistent throughout all the amendments on behalf of the EPP - the so-called European People's Party - which actually reveals itself in its amendments as a party for some of the people but not all of them.
The EPP's amendments seek to divide families. They object to family unity. Their Amendment No 12 seeks to delete reference to the need for family unity in Europe. The EPP, it seems, do not accept that ethnic minorities feel alienated from the electoral process. They do not feel that the European Parliament and national parliaments should reflect Europe's diverse ethnic nature. That is the aim of Amendment No 13. It deletes that from the report. They are against ethnic diversity and they do not accept the benefits given to our society by all its people. They do not accept that everyone has a part to play in the electoral process.
We cannot complain about what is going on in the candidate states if we have amendments like this being put forward in the European Union. Nor, it seems, does the EPP believe that ethnic minorities should be encouraged to vote. Their Amendment No 21 deletes the call for encouragement to the ethnic minority to take part in elections to vote or stand as candidates. Is that what we want? I do not think it is. We, on this side of the House, reject that position completely. We will publicise the EPP position and their amendments whether they are passed or not. We deplore the line that Mr Hernandez Mollar and his colleague have put forward. We urge the Liberal Group to dissociate themselves from their links with the EPP over the amendments because it has shown itself to have racist instincts in its party.
Should the EPP amendments to this report be adopted we will oppose the whole report. The EPP amendments weaken the report and would make the position of this Parliament worse than at the moment. It would make it so weak that it would be one that we could not support. It would be a retrograde step. So, I urge all colleagues to reject the amendments put forward by the European People's Party and their colleagues on the far right.
Mr President, I thank all those who have spoken on my report. I should just like to clear up a few misunderstandings.
Firstly, nowhere does this report say that fighting racism means you should have no immigration controls. It says that such controls should not be racially discriminatory and should avoid fuelling xenophobic attitudes or hostility to ethnic minorities. The references to enhanced rights for third country nationals means, of course, rights for those who are legally resident.
Secondly, on religion and identity, there is an assertion that there is no exclusivity. I agree with Mr Schulz. Christianity has been an important contributor to European values but it does not hold a monopoly on them.
Thirdly, reference has been made to quotas. Nowhere in this report are quotas mentioned. As a liberal I am opposed to quotas.
Fourthly, on Austria, the assertion is made that we should not mention Austria because of the time-frame of the report. This report is the annual debate on racism in the year 2000. It refers to where we are now.
I welcome the remarks of Mr Oostlander, and I welcome his support for the report. As a gesture of goodwill I will be accepting five small amendments from the EPP, though incidentally none of those mentioned by Mr Evans. I very much hope that more members of the EPP/ED Group will support this report.
Mr President, what has not been stressed sufficiently thus far in the debate I believe is democracy and subsidiarity. Many of the atrocities in the Balkans that we spoke of earlier and much of the racism and antisemitism is because communities everywhere have not been allowed the ability, in line with the concept of subsidiarity, to develop within their own communities the democracy that people need everywhere if they are to evolve and create within their own regions and nations, the social rights, justice, respect for minorities, coexistence of different people and respect for every race and people.
Article 3b of the Maastricht Treaty, President, still confines subsidiarity to the relationship between the European Union and the Member States. Regions and stateless nations are ignored. People within their own communities therefore suffer. They are unable to establish the structures they need so that human rights can prosper and the blight of racism can be forever removed.
In own nation, Wales, for example, we have no empowerment to establish our own laws to counter racism and defend human rights. The principles of cohesion and the drive to limit poverty and depravity in our communities are a well-settled concept in the European Union. However, it must encompass respect for minorities everywhere if it to inspire the world in its drive towards defeating racism and defending human rights.
A heartfelt thank you to the rapporteurs for their work. More and more, we need to follow our words with actions. Disrespect for human rights, racism, xenophobia and antisemitism are not confined to other continents, but are also present here, within ourselves, our lives and our institutions. Even in this Parliament, fascist and xenophobic opinions are expressed. We must start with ourselves if we want to build a world where everyone helps each other. We will be able to intervene more effectively in countries which deny the existence of human and social rights - whether these are the rights of Kurds, Palestinians, Chechens or the rights of Afghan women - if we avoid hypocrisy.
Europe is full of Haiders. We are Haiders when, to give the minor example of an incident which took place in Rome last week, Bosnian Roma refugees are deported with the approval of the mayor and sent back without aid to places of conflict; children and mothers, brothers and sisters separated, without even the time to gather together any belongings to take with them; children born in Italy snatched away from their schools where they have become integrated and made good friends with the other pupils. We are Haiders when, in Rome, parties of the right-wing opposition and the new centre incite the people to hatred and prevent the authorities from accommodating the Roma safely in places with running water and electricity. And this does not mean that I do not condemn the unlawful behaviour of many Roma and other immigrants.
I would like to be able to share with everyone my conviction that, in our countries, no one is a stranger. For this reason I give my full support to the proposals contained in the resolutions which promote and lend support to all those elements which contribute to a culture of peaceful coexistence and all-embracing citizenship.
Mr President, I should like to concentrate mainly on certain aspects of the Belder report, which contains an excellent analysis of the current situation in the candidate countries. As far as these candidates are concerned, and this has already been said, we must avoid creating the impression that we demand higher standards of them than we meet ourselves. We should compare the actual situation in these countries with the reality in our own countries rather than with our perfect legal texts, otherwise the candidate countries will always come off worse in practice.
Certainly nobody contests the fact that candidate countries which, for example, only acquired their independence recently, such as Estonia, Latvia and Lithuania, have the right to redefine and articulate their own national identity first. As the Communist dictatorship under which they previously suffered obviously did not foster a culture of pluralist debate, many forms of expression of national identity appear to us to be overstretched or even to be directed, indirectly, against minorities within the country or in one or more neighbouring countries.
We should not look down from our high moral horse and condemn this phenomenon as long as it is only a question of temporary manifestations on the path towards self-definition. However, we should give these countries en route to the EU the specific support that they require so that the self-awareness which they need to find is not based first and foremost on negative restrictions on minorities or neighbours.
I should like to use the situation in Estonia and Latvia as an example of a positive development between two sections of the population which is by no means self-evident. It is not self-evident given their history of illegal occupation and deportation and the politically motivated transfer of people into their countries, accompanied by the suppression of every expression of national self-determination up to the end of the 1980s. The fact that the Russian tanks which withdrew in 1994 were often daubed with the words "We' ll be back!" did little to foster understanding between the Baltic states and Russia. And yet, despite this history, there has not been one single incident of violent clashes between the majority and minority sections of the population since they regained independence. We should therefore voice to the Estonians and Latvians our express recognition of the fact that they have managed to keep a cool head and that they are receptive to our arguments when it comes to adapting their legislation in this area to European standards.
I therefore take the view that the express call to continue measures to integrate the Russian minority contained in point 14 of the Belder report is unnecessary. This is already happening. This express reference creates the erroneous impression that this is not the case.
Madam President, it is a fact that over recent years, as immigration has increased, a climate of prejudice has started to creep in, racial violence has become more and more frequent and even political parties have been set up on the basis of racist ideology. In other words, a social climate is developing - and it made its appearance in a wing of our House this morning - which suggests that the protection of human dignity, respect for those who are different, democratic values and social solidarity have not yet been fully mastered.
Our action to foster respect for human rights and create a fair society of creative coexistence therefore needs to be examined against a backdrop of policies and measures which seek to improve economic and social conditions for everyone and combat unemployment, poverty and social exclusion. The new multicultural Europe needs a policy which ensures that immigrants and different social groups and minorities are integrated into the social, political and economic life of national societies. What we need is a common European asylum and immigration policy based on European humanitarian values.
Of course, the education sector is also important and we need huge improvements in education for the children of immigrants and gypsies. At the same time, the mass media need to help fight prejudices and to demonstrate the beauty of modern multicoloured, multicultural society. Of course, within this framework, respect for those who are conscientious objectors, for example, and who do not therefore wish to serve in the army, should be guaranteed. I should like to take this opportunity of assuring the European Parliament that the problem which used to exist in Greece no longer exists, following the adoption and application of legislation on 1.1.98. The reference in question, therefore, in Mr Haarder' s otherwise excellent report, is therefore irrelevant today.
I must protest about the use by the United States of America of the death penalty on an almost industrial scale. This is the most powerful country in the world which claims to embody the cutting edge of civilisation. Regardless of the risk of judicial error, a society which uses this machinery of the law to knowingly and coldly perpetrate such a barbaric act, in order to wreak revenge for vile and barbaric acts committed by individuals, can only be regarded as behaving in a way which is worse than that which it condemns. The abolition of the death penalty worldwide is the very least that we should be calling for if we really want to defend human rights.
The condemned sometimes await their execution for many years in American prisons. I must particularly highlight the threat of execution hanging over Leonard Peltier and Mumia Abu-Jamal who are both victims of the machinations of a police force and legal system riddled with racism. In truth, they have both been condemned to death for their political ideas. Having respectively suffered 26 and 18 years of this vile torture of waiting on death row, they must immediately be set free.
As it is now time for the votes, we shall suspend the joint debate and it shall resume at 3 p.m.
Vote
Madam President, to clarify the situation, 29 amendments have been tabled together with a proposal to reject the common position. As rapporteur, I obviously support the amendments of the Committee on the Environment, Public Health and Consumer Policy. I also support all the amendments intended to restore the position adopted by the European Parliament at first reading.
On the other hand, as rapporteur, I must clearly state that I cannot support the amendments which deviate too far from the position adopted at first reading. This concerns Amendments Nos 17, 16 and 19 in particular. Clearly, I also cannot support the proposal for rejection tabled by the Union for a Europe of Nations Group under Amendment No 8.
Thank you, Mr Lannoye. This is totally clear.
After the vote:
Madam President, can the Commission confirm that it has accepted Amendment No 1 by the Committee on the Environment, Public Health and Consumer Policy? This would mean that the directive could be adopted by a qualified majority, and we would then be able to lay the directive to rest. Belgians and French people would then be able to enjoy British chocolate as much as the British have enjoyed French and Belgian chocolate.
(The President declared the common position approved (as amended))
Recommendation for second reading (A5-0054/2000), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to adopting a European Parliament and Council regulation on a revised Community Eco-Label Award Scheme (10656/2/1999 - C5-0223/1999 - 1996/0312(COD)) (Rapporteur: Mr Schnellhardt)
(The President declared the common position approved (as amended))
Recommendation for second reading (A5-0056/2000), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive on the incineration of waste (11472/1/1999 - C5-0274/1999 - 1998/0289(COD)) (Rapporteur: Mr Blokland)
(The President declared the common position approved (as amended))
Report (A5-0062/2000) by Mr Davies, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive relating to ozone in ambient air (COM(1999)125 - C5-0048/1999 - 1999/0068(COD))
(Parliament adopted the legislative resolution)
Report (A5-0063/2000) by Mrs Myller, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on national emission ceilings for certain atmospheric pollutants (COM(1999)125 - C5-0047/1999 - 1999/0067(COD))
Madam President, I would like to point out a mistake in translation in Amendments Nos 18 and 30. This has already been notified to the relevant linguistic services, and it has also been mentioned here in the voting list that was distributed to us, but I would like to remind everyone of the matter, so that it is taken into account when people vote.
Quite right, Mrs Myller. I am informed that the Translation Department is already aware of these errors. We can therefore point these out at the appropriate moment.
Before the vote on Amendment No 18
In both Amendment No 18 and No 30 it should read "critical loads should not be exceeded" . In place of the word 'exceeded' it says 'reached' , which is the opposite.
Thank you. Everyone is now clear on this.
(Parliament adopted the legislative resolution)
Joint motion for a resolution on the Special European Council to be held in Lisbon on 23/24 March 2000
(Parliament adopted the resolution)
Madam President, I would be most grateful if we could lay Mrs Caroline Jackson' s resolution to rest in the Committee on the Environment; we could take care of it in three or four minutes. I would be most grateful if we do that right now.
I feel that we should not spend any more time on this. I will therefore put this to the House.
Madam President, please note that the French socialists in the House will not take part in the vote as we consider that the tabled motion is not impartial. We do want the environmental directives to be applied and integrated into European policies but this must involve all the directives and not just the Natura 2000 and migratory birds directives. We also consider that the application of directives is the responsibility of the law, the Commission and the Court of Justice. We do not therefore wish to take part in this vote which we regard as partisan.
We do not in fact yet know whether we will be voting on this motion this morning as I was going to put this to the House.
Madam President, I would like to remind you that you said that the previous vote would be the last one, and I would also like to point out that this resolution, which is the result of an unfortunate accumulation of two oral questions, in violation of the Rules of Procedure and normal practice, is causing complicated problems in all of the Groups and I do not believe that this is the best way to deal with it.
Ladies and gentlemen, we must think about this carefully. I did say clearly, at the start of voting time, that we would go as far as the motion for a resolution on the European Council in Lisbon. I said that we would end at 1.15 p.m. and we have respected this timetable. We should keep to what was decided.
Madam President, I disagree with this decision. The House is free to decide if it wishes to vote on this now or not and I would therefore request that we take a vote on whether to vote.
(The President put the proposal to the House which decided to end voting time)
Madam President, I did not want to interrupt the voting when I arrived a little bit late. Could we request that the bells be rung a little bit earlier? People on the twelfth floor had extreme difficulty getting here for the vote as the lift stopped on every single floor and we could not make it any quicker. The lift was full of Vice-Presidents, Quaestors and all sorts of people coming down from the twelfth floor.
Absolutely, Mrs Banotti. We will make a note of this.
EXPLANATIONS OF VOTE
Recommendation for second reading of the Lannoye report (A5-0047/2000)
Madam President, by tabling amendments to the chocolate directive, we have tried to offer better protection to those consumers who would like to know whether they are buying real chocolate or a product which, instead of cocoa butter, also contains fats of another origin. However, these amendments were not adopted, unfortunately. As a consequence, we remain concerned about the third-world cocoa producers. We predict that, despite any improvements for the benefit of producers of other vegetable fats, the overall outcome will, in any case, be harmful to the third world. It is regrettable that the study into the impact of the new directive for the countries in the South was not carried out earlier. From now on, chocolate is no longer a product which consists of nothing but cocoa butter. In some parts of the Union, the name 'chocolate' was already used, even if the product contained substitute products. We regret that the standardisation we have achieved is to the detriment of the consumer and the cocoa producer, and was dictated by the pursuit of profit.
Madam President, the traditional dictionary definition of chocolate is a foodstuff made from cocoa beans roasted or ground with sugar, vanilla and other seasonings. Yet it seems that another definition is now emerging. This states that chocolate is the former name for an authentic, healthy and quality product, produced in its day according to ancestral tradition and to which some delightfully outdated nostalgia-seekers are still attached. This new definition goes on to say that this name is now used to designate a black, brown or white product, or one of any other colour, made with vegetable or industrial fats, or in fact anything else provided that the end result finds a market and preferably a world one at that.
This is the essence of the new directive before us today, if applied to the letter, which could end up replacing the definition of chocolate as we know it. Clearly, the alternative products are a speciality of the industrial lobby which seems to have inspired this amazing directive.
Once again it seems that the law of business or, in other words, the law of the strongest has been preferred over the protection of consumers, SMEs and our craftsmen ...
(The President cut the speaker off)
Mr President, given the disastrous vote just now on the chocolate issue, I must say that I am not particularly proud of what we have approved. It should be pointed out that the European Parliament has taken responsibility for altering the very composition of chocolate by allowing the introduction of vegetable oils and fats other than cocoa butter.
The European Parliament is clearly not in tune with public opinion in several respects. Firstly, its position does not correspond to the demands of consumers who want clear labelling. We have not granted them this labelling on chocolate. Parliament is also not in tune with public opinion which is becoming increasingly reticent about GMOs. We have rightly refused to allow GMOs in chocolate, but only by three votes.
In addition, we have applied the precautionary principle by refusing the prior studies on the impact which this directive will have on the producing countries and so on. Nothing has changed. The question to be asked is who really benefits from the manipulation and ...
(The President cut the speaker off)
Mr President, I taste sweet victory for British chocolate producers in our vote today in their fight to have good British chocolate recognised across Europe as the delicious, high-quality product that it is. The victors are not just British chocolate makers but chocolate consumers right across Europe who will now be free to wallow in the delight of Dairy Milk, Galaxy and Milky Way at will. Clear labelling will enable consumers to choose and enjoy the chocolate that they want. Their taste buds will no longer be deprived by Europe's chocolate police.
Developing countries are also the victors. This legislation takes account of the needs of the world's poorest farmers. Those vegetable fats permitted will be of tropical origin, and there will also be a review of the impact of the directive after three years. Best of all, the directive will increase chocolate sales overall, thereby increasing the market for developing countries' exports. So chocoholics can now munch safe in the knowledge they are doing their bit for the Third World.
I am sure you will agree that the EU, in the past, has got itself into a right Twix on this matter. Some governments have got their Snickers in a twist trying to protect their chocolate industries. For them, however, Crunchie time has come and they now have Creme Egg on their faces. It is high time the European Parliament gave two Cadbury's Fingers to the chocolate snobs.
- It is now sixteen years since the debate on chocolate started in the European Parliament.
I believe that we should not even have become involved in this directive.
Debates about national tastes and products give us too far wide a sphere for ridiculous discussions.
Consumer choice will be exercised regardless of what the EU does, and that is only fair.
National chauvinism has been all too often evident in the chocolate debate.
The European Commission' s directive authorising certain vegetable fats which are cheaper than cocoa butter to be used in the composition of chocolate clearly serves the interests of the five multinationals which share three-quarters of the European market.
Given that the resultant product incorrectly referred to as chocolate will not be any cheaper, consumers will not gain in the purchase price what they will lose in transparency with regard to the nature of the product.
Although we do not share the protectionist concerns hiding behind the defence of 'real chocolate' , we do not see any reason to vote for the Commission directive.
After more than two years of prevarication, the Council finally adopted in October 1999 a common position on the directive relating to cocoa and chocolate products.
As it stands, this text does not allow the interests of consumers, small-scale chocolate makers or cocoa producers to be protected. It also does not guarantee the quality of chocolate. Instead it allows the widespread use of vegetables fats other than cocoa butter, fails to provide precise information to the consumer and attaches little importance to the absence of a reliable method of analysing and measuring the fats present in chocolate. This proposal in no way responds to the concerns expressed by MEPs during the vote at first reading on 23 October 1998.
This text opens the door to the industrial production of cocoa butter equivalents based on palm oil, the price of which is significantly lower than that of cocoa. Its adoption could lead to a dramatic fall in income for the eleven million people earning a living from cocoa in West Africa and for all the producing regions.
To help us swallow this bitter pill, an attempt has been made to give the text a social aftertaste by claiming that it defends the interests of the poorest shea butter producing countries such as Mali or Burkina Faso.
However, there is no guarantee that the chocolate industry will use shea nut oil which, in any case, can only replace 50% of the cocoa butter.
This is a largely artificial conflict between cocoa producers and shea producers, between poor countries and even poorer countries. In reality, this proposed directive mainly reflects the position of the chocolate multinationals and defends only their interests with any certainty. I am therefore not happy about this.
This is why I fully support the amendments which place greater importance on the concerns of small-scale chocolate makers, the interests of consumers and the future of millions of small-scale cocoa producers.
Firstly I must congratulate the rapporteur on his tenacity in this 'chocolate' issue.
Next I will sketch the broad outlines of this issue. In 1996, the European Commission proposed amending the 1973 directive which authorised the United Kingdom, Ireland and Denmark to derogate from the applicable rules by replacing part of the cocoa butter in chocolate with other vegetable fats up to a maximum of 5% of the total weight. With the accession of new Member States, the number of countries authorising vegetable fats other than cocoa butter increased to seven with the addition of Finland - which authorises 10% - Austria, Portugal and Sweden. The eight other Member States - Germany, Belgium, Spain, France, Greece, Italy, Luxembourg and the Netherlands - ban vegetable fats. The current proposal therefore aims to give Member States the option of authorising the addition of vegetable fats other than cocoa butter to chocolate products up to a maximum of 5% of the total weight of the finished product.
This has clearly succeeded in causing some occasionally stormy debates and has particularly revived legitimate concerns among consumers. The latter felt particularly threatened some years ago when Europe, through certain harmonisation directives, tried to impose 'Euro-products' on us and they have demonstrated their desire to defend their culinary traditions. A campaign has subsequently developed to promote food quality at the same time as food diversity.
In this case, although it is indisputable that Member States using vegetable fats instead of cocoa butter should be entitled to market their products, the question is whether these can be legitimately marketed under the name 'chocolate' . The replacement of cocoa butter with other vegetable fats raises a question about protecting the very nature of chocolate. Adequate guarantees must therefore be provided for both consumers and cocoa producers. We must demand the following:
a method of analysis allowing the exact content of vegetable fats other than cocoa butter to be determined. This requirement was not specified by the European Commission and has unfortunately not been included in the Council' s common position. However, I still believe that this is an essential condition to ensure respect for the 5% rule;
very explicit wording intended for consumers so that they can buy chocolate in full knowledge of the facts;
the reservation of the name 'quality chocolate' for products which contain cocoa butter;
the restriction of alternative vegetable fats to tropical fats not obtained using enzymatic production processes and not originating from genetic engineering;
a study into the impact of such a measure on the export of cocoa by developing countries.
I support these demands which are contained in the amendments tabled by the rapporteur. I myself am a consumer who is concerned about the quality and taste of traditional chocolate. I also believe that consumer protection policy, elevated to the rank of a Community policy, does not just involve food safety and the protection of health. It must aim to promote quality food which is part of a more general philosophy of quality of life!
This proposed directive dating from 1996 is connected with the harmonisation of the internal market. The Commission is therefore giving Member States the option to authorise the addition of vegetable fats other than cocoa butter to chocolate products up to a maximum of 5% of the total weight of the finished product. The directive also provides for the marketing of these chocolate products containing vegetable fats in all Member States, subject to a label which lists the ingredients.
I agree with the rapporteur that we should go back to the text adopted at first reading in this House in 1997 and that we should not authorise this addition and this marketing. I still believe that the name 'quality chocolate' should be reserved for chocolate which does not contain any alternative vegetable fats. A study into the impact of such a measure on developing countries' cocoa exports should be recommended. Finally, I still want clear and precise labelling for consumers.
This is a position of principle which is not really open to negotiation, just like the protection of quality products and consumers which we all are. This is why I encourage this House to vote for the amendments tabled by our rapporteur and, in so doing, to take a stand against the position of the Committee on the Environment, Public Health and Consumer Policy.
This is all cock-eyed. In a Europe which claims to want to protect the consumer and which talks of quality and authenticity labels, here we have a common position from the Council which aims to change the nature of what has, up to now, been a quality product, namely chocolate, rather than upset the food multinationals.
What is even more astonishing is that this same Europe produces mad cows, sheep with scrapie and chickens containing dioxin and imports hormone-treated beef and genetically modified cereals.
Of course we should 'inform' consumers that the products they are buying are adulterated. Yet this is nonsensical when this information is written in small letters in an incomprehensible language on the back of the packaging.
You are accustomed to doing anything you like in the name of your dogmas, free movement, free competition and free trade. Please stop messing about with our gastronomic traditions, our quality products and our soil. Stop playing with our food. Now that would be real progress.
Understand this. I and my colleagues on the European right will vote for the 'zero option' which is no vegetable fats other than cocoa butter in chocolate.
Who would have believed it? More than twenty-five years after the first debate on chocolate in the European Parliament and I am again involved in a discussion on the big question of whether a product can be called chocolate when it is not made exclusively from cocoa butter.
Today, as twenty-five years ago, this question has divided this House to the point that my Group did not produce a voting list and group discipline could not be imposed, which I love in such a case. I can therefore freely come out in favour of the solution which seems best to me for the producers of real chocolate, as appreciated by the gourmets who believe in calling a spade a spade and calling chocolate chocolate, provided that it is actually made with cocoa butter.
I deeply regret that we could not agree on the solution which seemed to me to be the most sensible which was that the name 'chocolate' should be reserved for products containing 100% of vegetable fats originating from cocoa and that the presence of other fats should be clearly indicated in the packaging of products containing these. In this way the consumer could be informed and not led astray, given of course that the marketing of these products in the single market would be guaranteed.
In terms of chocolate, as in other areas, different cultures and traditions exist. Everyone has different tastes. In addition to the 'product quality and taste' aspect there is, of course, the 'development policy' aspect. The ACP countries fear losses of income in the region of 160 million dollars if our large industrial chocolate producers use up to 5% of other vegetable fats, with this percentage being the recommended figure but not actually being verifiable.
The situation being as it is, I would have preferred the common position to be rejected in the same way that I prefer good handmade chocolate to an industrial product which is currently unverifiable. Unfortunately, a small majority in this House has failed to ensure that consumers can enjoy real chocolate.
. (PT) We fundamentally reject the principle of allowing chocolate to be produced throughout the Member States using a percentage of vegetable fats other than cocoa butter. This is for reasons connected with safeguarding the legitimate interests of cocoa-producing countries and also reasons relating to consumer protection.
It is quite clear that a step of this kind would inevitably have an adverse effect on cocoa-producing countries. Furthermore, and this is the key reason for our views, consideration has not even been given to a study on the impact of such a measure on developing countries that produce cocoa.
At the same time, allowing up to 5% vegetable fats other than cocoa butter to be used in chocolate production sets a dangerous precedent, given that, in the long term, it may lead not just to the use of a higher percentage of these fats than set at present, but it may also open the way to chocolate being produced with other kinds of fat in future, including even genetically modified fats.
Furthermore, it is clear that there is still no reliable method for testing the quantity of such fats used in chocolate production, whilst there is no requirement for clear, compulsory labelling which would, as a minimum, allow consumers to distinguish real chocolate, which only uses cocoa butter, from chocolate whose ingredients include other fats.
This directive alters the very definition of chocolate which should, in our opinion, be made from cocoa butter and beans.
We do not have the right to mislead the consumer by using the name 'chocolate' to designate products which are not necessarily made from cocoa.
Consumers require clear and specific information. They should no longer be deceived. Today' s vote went beyond the problem of chocolate alone and has threatened the confidence of our fellow citizens.
This is why I voted for all the amendments which aimed to improve this directive and which were tabled by the Committee on the Environment, Public Health and Consumer Policy.
- (DA) The basis for prosperity in the EU is competition. And the intention in adopting a new directive on chocolate products is precisely to improve competition in the EU. With regard to food policy and consumer protection, we must be very careful. But this is not a question of health or environmental protection. It is exclusively a question of the extent to which, without any risk to health, we are to permit free competition in the chocolate industry so that all chocolate producers can sell their chocolate in all EU countries and not only in the seven countries which have so far permitted the aforesaid vegetable fats. Seen from the consumers' point of view, it is exclusively a question of taste. It cannot therefore be right for politicians to decide what consumers should be entitled to choose between. Products should be put on sale, and it should be clear what they contain, but otherwise we must rely upon consumers' own judgement. We can hardly do otherwise. Consumers should find out for themselves what tastes best.
If, today, we are obliged to note considerable opposition to the proposal here in Parliament, this cannot be viewed as anything other than an attempt on the part of certain chocolate manufacturers to curb competition. If one looks at where the opposition is coming from, it is also clear that it crosses the Group divide and comes mainly from those countries which are already using current rules to protect their chocolate industries.
Despite the commendable efforts of Mr Lannoye, I personally voted against this text which aims to authorise the addition of 5% of vegetable fats to chocolate. This is the very type of European regulation which leads to a lack of understanding among our fellow citizens and which prepares the ground for Euro-scepticism.
Where a clear and unambiguous labelling obligation would have been sufficient to allow the marketing of all the types of chocolate available in Europe, one of those grotesque compromises at which we are so adept has been proposed. Instead of no vegetable fats as specified in eight Member States or 10% as specified in other Member States, the knife has fallen at 5% for the whole of Europe! This 5% of vegetable fats, which of course cannot be verified, will be of greatest benefit to the chocolate industry which will soon flood the market with cheap imitation chocolate, thereby causing an increase in the price of real chocolate which will become a luxury product for privileged consumers.
Will we now harmonise the composition of tomato ketchup, mustard, cooked meats, cheese, beer or pizzas, all in the name of a single market aiming to promote a single taste solely for the benefit of the food business?
Although it is legitimate, out of concern for public health, to lay down legislation on manufacturing processes and the traceability of products, it is not legitimate to impose a standard food style for the whole of Europe solely in the interests of 'big business' .
Although the construction of the internal market is a way to strengthen Europe in the face of world competition, this must not lead to a totalitarian dogma and meddling at all levels of our home life.
In particular, the diversity of Europe' s gastronomy and food customs is part of its heritage and culture, if only at the cost of local specialities foreign to the internal market.
The people of Europe do not want this to be a place with standardised consumers living in a large uniform internal market. They expect major political ambition from Europe, not punctilious regulations of secondary importance.
The misadventures of the new 'chocolate directive' primarily illustrate the extraordinary weight and slowness of the Community' s legislative process. Introduced at the Edinburgh Council in 1992, the 'simplification' of the 1973 directive became a Commission proposal only in 1996 and was considered at first reading by this House in 1997. It has taken another two and a half years for the Council to adopt a common position which is before us today.
Has such a long process at least resulted in a practical text? The answer is clearly no. The new directive does not meet any of the relevant needs. The 1973 directive clearly and unambiguously defined chocolate as a product made with sugar and cocoa. To take account of the food customs of certain northern countries, derogations were specified. The situation was therefore satisfactory. So why change it? Why, under the pretext of 'simplification' , has it actually been attempted to subvert the 1973 directive? Might the rest of the acquis communautaire no longer be untouchable?
In effect, if the content of the directive is being changed, this is due to the pressure of the five multinationals - Nestlé, Suchard, Mars, Cadbury and Ferrero - which already share over 70% of the European market but whose production capacity is hindered by the current dual legislation. A site located in France, for example, cannot produce chocolate which does not meet the French standards. These stipulate that chocolate cannot contain vegetable fats other than cocoa butter. However, these multinationals particularly want to minimise the cost of their raw materials and do not care that this will be at the cost of a change in the composition of chocolate. Cocoa butter represents 8 to 9% of the total price of chocolate. Shea butter costs a third of the price of cocoa butter and palm oil butter is ten times cheaper.
By adopting a list of alternatives to cocoa butter and by specifying a percentage, this new directive is opening the door to further changes and this is the heart of the matter. Tomorrow, the percentage will simply have to be increased and then soya, for example, could be added to the vegetable fats proposed today. Shea butter will have played its role as an alibi. Its producers will then experience the same problems which are now going to be suffered by cocoa producers given the fall in prices which will follow the adoption of a directive which resolutely ignores its own development consequences and cynically postpones their examination indefinitely.
To achieve their aim of being able to produce and sell imitation chocolate under the name of chocolate at a lower price throughout the Union, these multinationals have worked ceaselessly to make the 1973 derogations the rule, regardless of the interests of chocolate makers and cocoa producers.
The common position fully grants their demands by proposing to establish, as a uniform and compulsory rule for all fifteen Member States, a derogation which used to correspond to a food custom confined to just a few States. Will this at least increase the level of requirements and quality for all Member States? Not at all. In fact, quite the contrary. As usual, harmonisation is occurring at the lowest common denominator. It is the lowest quality level which will be generalised in order to ultimately impose a standardised Euro-taste, to the detriment of taste quality. Paradoxically, the burden of proof for quality will fall on the small-scale chocolate maker who can be comforted by the fact that he is not prohibited from indicating that he has not added vegetable fats other than cocoa butter!
Will the new text at least allow the consumer to easily distinguish between true and imitation chocolate? The answer is no because the text of the directive is dishonest. It specifies the option of introducing into the chocolate manufacturing process an extremely precise percentage of 5% of vegetable fats other than cocoa butter, whereas everyone knows that we do not have a reliable method of analysis allowing this percentage to be verified. The Commission is therefore setting a percentage which it knows is unverifiable. This is deceitful.
The text also contains dishonest provisions in terms of labelling. On Mr Lannoye' s initiative, this House rightly adopted at first reading an amendment specifying the obligation to place, on the front of the product, clearly legible wording indicating the presence of vegetable fats other than cocoa butter. As this amendment was not retained by the Council, the consumer will not be correctly informed. In all countries and for all consumers with a taste for real chocolate, the name 'chocolate' can now legally cover a completely different product.
Through a Community mechanism which is constantly diluting everyone' s responsibility, the definition of one of our basic foodstuffs is being changed, solely for the purpose of allowing a few multinationals to maximise their profits. Chocolate lovers, religiously savour your next Easter eggs! This will be the last time you can be sure that they have been made with real pre-harmonisation chocolate. What will be next after chocolate?
When labelling comes in the door, sense flies out the window...
This is a distinctive label used throughout Europe which we want to imbue with renewed vigour. Like the French NF Environnement mark, this label is voluntary which means that it is up to manufacturers to apply for it. It is based on the principle of a global approach which takes account of the whole life cycle of the product.
However, we must not cast aside all the national logos. Consumers and buyers have their own codes and have built up their confidence on the logos which they know. Any attempt to replace the national logos would end up once again confusing the people of Europe who are lost among a forest of markings including lists of ingredients, quality labels, logos and references to regions. You could almost imagine yourself faced with a bar of chocolate!
As our main goal is to help SMEs gain access to these essential Community eco-labels, we support the rapporteur.
- Madam President, I wholeheartedly support Europe's moves to become an eco-friendly continent. This measure is yet further proof of the EU's commitment to greening up its act.
Since 1992, the Euro-Flower logo has become a hallmark of environmentally-friendly products, ranging from washing machines to writing paper. However, consumers' enthusiasm for green goods has yet to be matched by industry. The measures contained in this 3-year strategy, however, should hopefully bring manufacturers on board.
In the fight to clean up our planet, Britain's Labour Government has, of course, been at the forefront. At Kyoto, for example, Deputy Prime Minister John Prescott secured, against the odds, an agreement to cut global emissions. Britain is already well on the way to achieving its target of cutting carbon dioxide emissions by 20% by 2010. Not content with that, the Government has recently raised the target to 60-70% by 2050.
This House should challenge other Member States to match Britain's example. They will get their chance to pick up the gauntlet at the forthcoming Kyoto follow-up Conference in The Hague this November.
Of course, protecting the planet means much more than just cleaning up the atmosphere. It means protecting the natural environment on the ground too. Again, Britain's Labour Government is leading the way. Its recent Wildlife Bill, for example, will give greater protection to endangered species than ever before. Furthermore, 'right to roam' legislation will give the British public the freedom to enjoy and appreciate our beautiful countryside.
Madam President, coherent action is urgently required at local, national and European levels to clean up our land, sea and air. The Euro-Flower is just one element of the broader environmental strategy that is needed to save our planet. Our citizens want to see concrete action. They do not want to see mere hot air from politicians, which just adds to global warming. By harnessing Euro-Flower power, we can all contribute to a cleaner, greener world.
Recommendation for second reading of the Blokland report (A5-0056/2000)
- Blokland rightly raises serious concerns regarding waste disposal, including incineration.
Coming from a country with over 90% landfill use, I face the conclusion that properly controlled incineration is both necessary and inevitable.
Commitment by the Irish Government to serious recycling and separation of waste is far from evident. Separation of waste, including use of organic waste for composting, must be a priority in any waste strategy.
Waste management is a very complex issue subject to extensive lobbying. This is why the European Union has adopted a comprehensive strategy to tackle this major environmental and health challenge.
The directive before us today is part of this strategy as it aims to regulate the thermal treatment of hazardous or non-hazardous waste. I myself have always been doubtful about the incineration of hazardous waste being dealt with in the same legislation as the incineration of non-hazardous waste. I therefore raised my concerns and questions at first reading.
Regrettably, in my opinion, a majority has approved co-incineration. This is why I am now fighting for measures to be adopted in order to guarantee that emission standards for hazardous waste will not be diluted.
Everyone knows that the volume of waste to be incinerated in the European Union is set to increase. Thirty-one million tonnes of municipal waste were incinerated in 1990 and this figure will be in excess of 56 million this year. There are several reasons for this, including the increase in the volume of waste produced and the fall in the quantity of waste sent to landfills.
It is well known that the incineration of waste causes emissions of substances which seriously pollute the air, soil and water and which are therefore dangerous to health. The pollutants emitted depend both on the nature of the waste to be treated and the technologies used to treat this waste. This is why our concerns focus on the emissions of heavy metals, dioxins and furanes.
The debate has particularly crystallised around co-incineration plants. These use hazardous waste as fuel for the production of energy or physical elements. Although the provisions of the applicable directives impose a maximum limit of 40% of hazardous waste in the fuel used, this percentage is too high! These plants must be subject to very strict control standards, at least as strict as those imposed on incinerators.
In addition, the generalised use of this hazardous waste must not lead to the production of this waste becoming acceptable.
We are at great risk of being told in the future that, as investments have been made to build these co-incinerators, we must now make these profitable! I firmly reject these arguments in advance as they will lead to an increase in the volume of hazardous waste being transported with all the risks which this entails for the environment and safety.
To conclude, although offences must be penalised and authorities must be assisted in bringing their incinerators up to standard, it must be stressed that our priority is, and must, remain the prevention of waste production, whether this is hazardous or non-hazardous waste.
- The European Union has been at the forefront in devising new waste management strategies in recent years. In fact, the object of the directive we are discussing here today is to reduce the adverse effects of incineration on the environment and on human health by considerably reducing the emission levels of several major pollutants into the air. This directive also seeks to control the discharge of waste into our water systems.
This report is now before us at second reading. I note that one of the recommendations from the European Council is that, if an operator of a plant incinerating non-hazardous waste intends to start incinerating hazardous waste, an integrated pollution prevention and control licence must be secured. I believe that this is a particularly sensible proposal.
It is very important that the European Union is very active in putting in place new waste management proposals. Waste in Europe has been generated at a rate of over 1kg per person per day. 2 billion tonnes of waste are being generated within the EU each year. The European Union is clear about one aspect of our waste disposal problem. The future of waste disposal does not lie in local authorities up and down the length and breadth of this country searching for new landfill sites. There is a growing concern about the environmental consequences of landfill sites in general. Nothing less than a major shift from reliance on landfill sites to more integrated waste management plans will suffice.
The European Union fully supports the strict, ambitious but attainable recycling and recovery targets that have been laid down by the Irish Government. These targets, which are to be achieved over the next fifteen years, include the following:-
· A diversion of 50% of overall household waste from landfill sites.
· A minimum 65% reduction in bio-degradable waste presently consigned for landfill sites.
· The development of waste recovery facilities, employing environmentally beneficial technologies capable of treating up to 300 000 tonnes of bio-degradable waste per annum.
All these measures reflect changing public opinions on the issue of waste management. The day of landfill sites is now coming to an end and they must be replaced by more environmentally beneficial technologies. There is unanimous support for this position across all the fifteen Member States of the European Union.
. (FR) The enormous volume of waste generated by our industrialised urban societies is undoubtedly one of the major challenges to be overcome by the European Union in the 21st century. Imperceptibly, the planet is gradually being swamped with waste and each year another 2 billion tonnes are produced by the Member States.
In view of this, waste management according to the law of the least immediate cost is not acceptable. The waste treatment industry, which employs tens of thousands of people and makes billions of euros, is flourishing due to this growing need. It will certainly have to be very inventive if it is to correctly carry out its task without itself causing pollution under the guise of waste recovery, given that incineration discharges heavy metal particles and dioxins into the atmosphere, that cleaning generates unwanted sludge and certain recycled materials have not found a market.
The best possible protection for the environment and health therefore lies in the major progress to be made in implementing waste management legislation. The transposition of this legislation is actually far from satisfactory according to a recent Commission report.
The Member States and their industries must therefore be urged to quickly take the steps necessary to adapt. The former must adapt their national legislation according to environment protection and precautionary principles and the latter must adapt their techniques in order to eradicate and not just displace the problem of pollution. However, at the same time, the European Parliament would be well-advised to come up with realistic ways of achieving objectives which are feasible, rather than allowing its lyrical instincts and idealism to dominate to the detriment of its credibility. On environmental matters, it is by doing what is immediately possible that we will have a chance of achieving what is desirable in the long term.
This is why the UEN Group has not supported the amendments which are inapplicable in our Member States and whose anticipated economic consequences could prove to be very harmful.
Otherwise, as a local elected representative, I hope that the merger and simplification of the Community directives will clarify and streamline the regulatory framework in which the departmental waste management plans must be established.
The adoption of this directive on waste incineration, which will come into force with effect from 2005, will considerably improve the current waste management framework in Europe, by giving higher priority to important criteria such as public health and the protection of citizens' rights.
Furthermore, if this directive were to come into force immediately, rather than in 2005 as is unfortunately the case, it would be virtually impossible for the Portuguese Government to continue with its co-incineration strategy. As it is, given that this directive imposes strict technical, legal and operational restrictions on all incineration and co-incineration processes across Europe, it will become more obvious that the strategy being pursued in Portugal is deeply flawed.
Accordingly, although I would have liked to go further with restrictions on incineration and co-incineration processes, I am nevertheless delighted with what has been achieved, given that this directive:
1. Establishes stricter limit values for emissions, in particular those of carbon oxides and particulates.
2. Will put incineration and co-incineration plants on the same footing in terms of limit values, removing the special status granted to co-incineration plants.
3. States without any doubt whatsoever that incineration and co-incineration may only be used as a last resort, once all other technical avenues have been explored.
4. Sets extremely rigid conditions for overall waste management and for the siting and size of incineration and co-incineration plants, which must be complied with before permission can be granted to any authority.
5. Increases the relevant authorities' powers of intervention in case of non-compliance with limit values at installations.
6. Drastically reduces the scope for using the end waste from incineration and co-incineration, particularly in civil engineering projects.
7. Makes continuous sampling of dioxins a compulsory requirement in incineration and co-incineration processes.
8. Increases the role of the public in decision making on the siting of installations.
9. Makes it compulsory to publish an annual environmental report on compliance with limit values.
10. Considerably limits the present derogations for cement kilns.
11. For the first time sets a limit value for emissions of ammonia, NH3, in view of the atmospheric acidification caused by this chemical product.
The proposed directive on waste incineration is a complex and technical document whose environmental and economic implications must be carefully considered.
At first reading the European Parliament really made its mark on the issue by proposing the merger of two directives on the incineration of domestic waste and the incineration of hazardous waste.
I now believe that the common position submitted by the Council is a very good compromise which I can support. However, I must make one specific point about co-incineration in cement works and justify my vote against two amendments.
I voted against the first part of Amendment No 25, amending Annex II, which sets emission limit values for the cement industry and in particular the value of 15 mg/m3 for dust. The majority of the Member States currently have limit values of 50 mg/m3. In a recent cost-benefit analysis, the Commission concluded that values of 30 mg/m3 are the best compromise. To impose limit values of 15 mg/m3 would involve an excessive environmental cost and would not be profitable.
I also voted against Amendment No 14 on the definition of municipal waste. This amendment reintroduces a definition of mixed municipal waste even though this is already specified in Article 3(3). Incorrect interpretation of this article could lead to the use of municipal waste in cement kilns being excluded whereas this type of treatment is provided for by the waste plans of several public authorities.
This vote is not at odds with my environmental concerns as co-incineration in cement works is not particularly harmful for the environment. Cement kilns are actually subject to strict emission rules. Moreover, co-incineration is, in certain cases, an integral part of the waste management policies of certain Member States or regions, under conditions which are both economically and environmentally acceptable.
- (SV) More stringent rules for incineration plants are highly desirable. It is, however, doubtful whether the same kind of rules ought to be laid down for plants designed for unsorted waste as for plants that are only intended to treat certain types of waste, in other words waste that is sorted.
Plants for unsorted waste require more advanced equipment. If the same requirements are laid down for all types of incineration plant, the effect could be to hinder the sorting of rubbish and to make recycling and reuse more difficult, including composting organic waste.
We in the Swedish Christian Democratic Party would therefore like to encourage the Commission to pay close attention to these points of view during the continued work on the issues of rubbish and waste.
I studied this report from my standpoint as a mayor because the Commission proposal mainly reinforces current legislation on the incineration of municipal waste. As an aside, this shows the usefulness for an MEP of being able to exercise the complementary mandate of mayor which is an option that the current French Government is unfairly and absurdly planning to prohibit. It is in no one' s interests to cut MEPs off from their grassroots.
The directive' s objective is commendable. It aims to prevent and reduce the negative effects of waste incineration and co-incineration.
However, we cannot support the proposal as it also aims to subject all plants to the same emission standards. This is not the way to deal with the overcapacity of incinerators in Europe and the rapporteur agrees with this. Certain waste flows are more easily treated in a co-incineration plant. We believe that certain proposed amendments to the common position may actually prevent existing plants being brought up to standard and may penalise the co-incineration of hazardous waste in cement works. This latter aspect essentially concerns France and Belgium.
With regard to municipal waste, I have several comments to make. Firstly, confusion should not be allowed about the definition of 'mixed municipal waste' in the context of co-incineration. Likening 'partially separated waste' to 'untreated mixed municipal waste' , as Amendment No 14 does, risks affecting the development of the waste sorting sectors which we are trying to establish and in which some or all of the residues could be co-incinerated.
Furthermore, if Article 7(4) was amended as proposed, the removal of the qualification of municipal waste as 'untreated' would be tantamount to prohibiting the co-incineration of certain sorted municipal waste such as paper, cardboard and so on which could not be recycled unless it was collected separately.
Finally, it is not acceptable to reduce the threshold of 6 tonnes per hour above which existing plants incinerating household waste are subject to an emission limit value of 200 mg per cubic metre for NOx. This is because local authority planning to adapt existing equipment uses this threshold. See, in this respect, Annex V(a).
Even though we know that incineration is not the ideal solution, it represents an important advance for many authorities which have invested heavily to develop modern management of the municipal service for domestic and similar waste. However, thinking on this issue must be taken into account and research must be continued. The waste treatment industry will have to be very inventive in the future to avoid actually causing pollution. We must therefore develop broader waste management strategies and actively encourage research and development in this area which is essential for life and for the future of our local authorities.
- I find it incredible, given the anti-Brussels hysteria of his UKIP allies, that Mr Blokland has managed to produce such an over-regulated monster of a report. But at least these proposals will allow the anti-European rubbish peddled by Mr Blokland and the UKIP to be disposed of in an environmentally-friendly manner.
The aim of these proposals is to improve air quality and protect human health. Incineration is often the most effective and safe method of waste disposal. Sometimes, however, it can release dangerous chemicals, such as dioxins, into the atmosphere. It is therefore vital that these by-products are monitored and prevented from escaping into the environment.
The technology for cleaning up fumes from waste incineration plants already exists. We just need to make sure that it is used. The sensible measures put forward by the Commission should encourage the utilisation of this technology.
I find the UKIP's hypocrisy breathtaking. I challenge the UKIP to explain to their own supporters how they can be allied to such an obvious supporter of EU over-regulation. While pretending to be the Eurocrat's foe, they are clearly, in fact, the Eurocrat's friend.
I fear that cleaning up the environment may prove to be a doddle compared to the task of persuading the UKIP to clean up its act. The losers, sadly, will be our own citizens.
If we are to believe the texts of the Ancients, waste disposal was a problem in ancient Rome even though, since then, this waste has made generations of archaeologists very happy. At the time the majority of the waste was biodegradable which is far from being the case today.
We have just been talking about chocolate. This provides an ideal way of illustrating this issue by looking, for example, at the journey of the packaging of a chocolate bar from the dustbin to the incineration plant. From this we can see that the combustion of the aluminium foil produces toxic gases.
We are facing an enormous challenge in terms of waste management. However, I believe that some countries are not prepared for this either practically or theoretically. One-third of domestic and similar waste treated by French disposal plants is currently handled by three hundred incinerators. This incineration generates polluting emissions of dust, metals and dioxins which must be controlled using a smoke treatment system. The regulations on the limitation of discharges are gradually being reinforced. Clearly, action is needed to ensure that the rules are respected because health and the environment must be protected. However, in terms of co-incineration, the scope and definition of these plants should not be altered.
In consolidating certain regulations and complicating others, we must be careful that this does not lead to mistrust regarding European environmental legislation, advocating first one thing and then another. Every change in this legislation causes uncertainty for certain professions and industries. Amendments to the legislation on co-incinerators or the specific treatment of hazardous waste risk creating cost distortions or even causing unjustified transportation of waste elsewhere.
There is a real risk of encouraging one particular sector to the detriment of others through ill-judged limit values. We need four incineration sectors specialising in hazardous waste, non-hazardous waste, co-incineration and incineration in adapted combustion plants.
My colleagues should also note another point, although this is of less importance. In my opinion, however, an information campaign is needed following the merger of these directives. The people of Europe are under the impression that special, hazardous, non-hazardous and municipal waste will all be mixed together and undergo common treatment in the same kiln and in the same plant. The sorting of waste which they carry out therefore appears to be useless. We must therefore set up a proper information and explanatory campaign.
Davies report (A5-0062/2000)
This debate on air quality concerns the particular problem of ozone in ambient air, as set out in the Davies report.
All the experts agree that it is essential to raise standards of air quality so that people throughout the European Union are protected effectively against health risks posed by ozone in ambient air. The various health effects of ozone include irritation to eyes, nose and throat, difficulty in breathing, coughs and headaches. Ozone also contributes to asthmatic attacks, impaired lung function and increased bronchial reactivity. In the long term, this can even cause premature ageing of lungs.
These facts are frightening to say the least, which is why I warmly welcome this proposed directive. It aims to amend the existing Community legislation on ozone in accordance with the requirements of Council Directive 96/62/EC on ambient air quality assessment and management.
It sets long-term objectives and interim target values for ozone in ambient air. It also introduces a framework of standards to protect human health and the environment. Finally, it requires Member States to monitor ozone concentrations and to report the results to the public. The directive will therefore provide a benchmark for the levels of ozone in ambient air.
In setting long-term objectives, the Commission proposes to use the 1997 World Health Organisation air quality guidelines. The ultimate aim is to prevent these long-term objectives being exceeded and thereby avoid harmful effects on human health and the environment. However, the Commission' s proposals do not set a deadline for this to be achieved. This is to be regretted.
As a first interim step, target values are set. The aim is to achieve these, as far as possible, by 2010. These are also based on the WHO guidelines, but it is accepted that these will be exceeded on a number of days each year. It must be pointed out that the Commission proposal does not take account of any changes which may result from the Community' s climate change commitments. These currently call for an 8% reduction in a range of greenhouse gases. Success in meeting these commitments should enable Member States to be more ambitious regarding target values for the reduction of ozone levels.
To conclude, I am fairly satisfied with the text of this proposed directive as it takes an important step towards attaining the ultimate goal set out in the fifth Environmental Action Programme of never exceeding critical levels of ozone in ambient air.
Myller report (A5-0063/2000)
We are today debating a legislative proposal which affects us all directly as it aims to improve ambient air quality. This proposed directive concerns national emission ceilings for certain atmospheric pollutants and comes under the framework directive on air quality. It is part of the Community' s fifth Environmental Action Programme or EAP.
The main objective is to limit emissions of acidifying and eutrophying pollutants and ozone precursors in order to improve the protection of the environment and human health against adverse effects from acidification, soil eutrophication and tropospheric ozone. The ceilings indicated in this text must be complied with by 2010 at the latest.
Member States are therefore required to draw up programmes for the progressive reduction of their annual national emissions and report these to the Commission before the end of 2002. The programmes are to be updated and revised by 2006. Member States are also required to prepare, and regularly update, national emission inventories and emission projections for 2010 for SO2, NOx, VOCs and NH3. These inventories and projections must be reported to the Commission each year.
The rapporteur has proposed amendments to reinforce this proposal. In particular, she suggests setting stricter standards for emissions of the four pollutants in question. In principle I can only agree with these proposals. When it comes to protecting health and the environment we must be ambitious if we really want to improve the situation. However, setting the standards too high can be counterproductive. This is why I believe that at the moment we should keep to the objectives set in the international conventions. These ceilings can, of course, be revised in light of future progress. The report also asks the Commission to propose new amendments to the directive by 2004. The Commission could, in this way, revise the ceilings set in the text, the interim environmental targets and the new measures adopted to ensure respect for these ceilings. These amendments could ensure that the directive is brought into line with technical and scientific developments and would allow the objectives to potentially be achieved by 2010. I feel this is a good compromise.
The rapporteur also proposes setting target dates for achieving these objectives. This is essential. Without compulsory deadlines, texts are all too often simply declarations of intent which achieve nothing. In the same respect, penalties applicable to infringements of the directive' s provisions must be established as quickly as possible.
We are in favour of the EU creating fixed limit values in connection with the environment by means of framework legislation, as most environmental problems are general and transnational. Each Member State has different traditions and requirements, which is why the Member States themselves should be responsible for implementation, ensuring that the common goals can be achieved in a satisfactory way.
We have chosen to vote against Amendments Nos 16 and 17, because these proposals, in a much too general and undifferentiated way, relieve small Member States of the need to achieve the environmental goals that have been established.
Motion for a resolution on the Lisbon European Council
The goal of full employment which reappears on the agenda whenever growth returns is clearly an admirable intention. It is difficult to achieve, however, without attacking the real causes of unemployment.
Despite current growth, job creation in Europe is notoriously inadequate. Those jobs which are created tend to be precarious, particularly where they involve women and young people. We must move away from simple declarations of intent, no matter how positive they may be. In view of the extremely high social expectations, we must urgently define measurable and verifiable objectives.
What I would have liked to see was a commitment on the proposals indicated in my Group' s motion such as:
The introduction of a process for reducing working time without any loss of wages or flexibility;
A review of the directives on Euroworks councils and collective redundancies to reinforce the rights and powers of employees and their trade unions, particularly in the event of mergers and restructuring;
The establishment at Community level of taxation on speculative capital movements and reinforcement of the fight against fraud and tax evasion.
I deeply regret that we are not embarking on a new type of sustainable development, based on the fairer distribution of wealth, an increase in the purchasing power of households and the stimulation of public and social investment.
For all these reasons we will vote against the joint motion.
Portugal holds the presidency of the European Union for the first half of the year 2000. It has therefore decided to organise at the end of this month, in Lisbon, a Special European Council on the following problem: 'Employment, Economic Reforms and Social Cohesion - towards a Europe based on innovation and knowledge' .
This initiative is to be congratulated. Unemployment and the resulting poverty and social exclusion are scourges which we must tackle head-on. The preparation of a coherent and coordinated strategy involving all the Member States is therefore essential. We must firstly set ambitious objectives. Those indicated in the Portuguese presidency' s document are the return to full employment, stable growth, a genuine process of social cohesion, equal opportunities and the fight against poverty.
As underlined by the President-in-Office of the Council, Mr Guterres, we were able to coordinate our economic policies to launch the euro. The European Union must now accept the challenge and proceed in a similar fashion by proposing guidelines for the policy on employment and social inclusion.
I also welcome the idea of setting quantified objectives and benchmarks, in particular an annual average growth rate in the EU of 3% and a level of employment of 70%. To complement this, a transparent benchmarking system must be established in order to assess the progress made by Member States in achieving these objectives. This requires an open system of paired assessment and coordination.
The presidency' s document also stresses the necessary reinforcement of social convergence and the modernisation of our social protection systems. The essential condition is clearly to guarantee a high level of employment. This requires the creation of jobs, not just any jobs, but quality jobs, particularly in the service sector. It also involves keeping jobs in Europe, given that the recent trend has been mass and systematic redundancies. This means that the workforce has to adapt to the new information technologies.
I therefore broadly support this programme. I hope these objectives will lead, during the Lisbon Summit, to specific and ambitious measures which can meet the legitimate expectations of the male and female citizens of Europe.
- (EL) Yet another summit, this time initiated by the Portuguese presidency, is about to add its contribution to the continuing intensification of, and support for, the neo-Liberal, monetarist policies which have led to the present dismal situation, which contradict every social and employment policy and which cause dramatic rises in unemployment, job insecurity, discrimination, social exclusion and widespread poverty, ostensibly in order to 'promote' proposals and measures to support employment and combat unemployment. It is a contradiction, it is ironic, it is hypocritical and it is insulting to workers to propose strengthening the competitiveness of undertakings by reducing labour costs, promoting total liberalisation, increasing the flexibility of the job market and supporting atypical forms of work as measures to combat unemployment.
We need to stop maintaining and strengthening the Stability Pact, giving priority to nominal convergence criteria, and we need to stop completely subjugating social policy to financial criteria and requirements before we can start talking about fundamental employment policies.
Speculative working capital would be taxed, tax havens would be abolished, fraud and tax evasion would be combated, wealth and income would be redistributed for the benefit of labour, state aid would be controlled, restructuring, merger and relocation grants which result in mass redundancies would immediately be suspended, and better social protection based on solidarity and independent of commercial and financial interests would be introduced if employment really were the European Union's main concern, rather than how to 'sweeten the pill' in order to deceive workers and limit social reaction to its anti-labour and anti-grass roots economic and social policy.
If its aim were to improve the standard of living of workers, increase their purchasing power and guarantee safe jobs, it would support public-sector and social investment and equal opportunities, combat all forms of discrimination in connection with access to employment and jobs and act as a barrier to policies based on privatisation, low wages and lack of social protection, flexible and temporary work and the constant exclusion of women, the young and people with special needs from the job market.
In fact, what the economic and social policy guidelines are promoting, what they are striving for in practice, is a minimum level of poverty, not a minimum level of prosperity for workers. Prosperity is the preserve of big business, before which all bow down in reverence, making it more and more immune, throwing the job market even more out of kilter in the name of increased productivity and competitiveness, attacking social and other rights which have been won even more violently and promoting the perception that the modern (anti­)social state need only throw the people a few crumbs of charity.
The victims of long-term unemployment and social exclusion, and there are over 60 million of them, and European workers as a whole, have no intention of showing themselves to be 'mutually supportive' , 'adaptable' , 'docile' and 'cooperative' in their choices, as you will have them be. You will find them insubordinate, uncompromising and intractable, fighting and demanding full and stable employment, a social policy system which includes insurance, health, a pension, unemployment protection, truly equal opportunities, quality education and fundamental vocational training. You will find them fighting for a social, democratic, mutually supportive Europe, a workers' Europe, a Europe of the people, and you will find us by their side, fighting with them.
(The sitting was suspended at 1.35 p.m. and resumed at 3 p.m.)
Human rights, racism, xenophobia and antisemitism (continuation)
Ladies and gentlemen, the next item is the continuation of the joint debate on four reports on human rights, racism, xenophobia and antisemitism.
Madam President, I should like to expressly thank Mr Belder for his report. Racism, xenophobia and antisemitism are a depressing problem, including within the European Union. Fighting them is one of the common goals of almost every political group in this House. This House is prepared to exercise diplomatic restraint in many areas, but not on this question. And rightly so. Mr Belder knows that I and the committee wished to quote the specifics of individual problems in candidate countries. A number of proposed amendments by Baroness Ludford attempt to rectify this and I shall support them.
The way in which the social causes of racism in candidate countries and the highly significant social and employment policy consequences of a consistent anti-racist policy have been dealt with appears to me to be too general. The fact that Mr Belder was prepared to clearly address the question of antisemitism is one of the most important results of the discussion process and I again extend my thanks to Mr Belder.
Leafing through the various positions of the Commission, the European Parliament, the Council of Europe and the Vienna Monitoring Centre, one is struck by the fact that antisemitism is quoted as a particular and particularly dangerous form of racism in several headlines, but only in the headlines. There is almost a total lack of analytical appraisal or special programmes to combat it. And as far as the Commission programmes in the candidate countries are concerned, Commissioner, the word "almost" can be dispensed with. I consider this an unacceptable oversight and I therefore refer this question to you specifically. Antisemitism is, without doubt, widespread; often it is latent, which complicates the issue. This morning in this House we were witness to one of its most repulsive forms, when the age-old assertion that the Jews themselves are responsible for antisemitism was repeated. This debate should therefore be a separate and very, very specific task for us and the Commission.
Madam President, the presentation by the Council of a first EU annual report on human rights was a welcome contribution to the on-going debate. In particular I welcome the information it contains regarding the EU-China human rights dialogue. While this dialogue can and does play a role in the transformation of human rights issues in China, it will only bear fruit if the European Union speaks and acts as one. Too often in the past EU Member States have allowed themselves to be blackmailed by China.
At previous sessions of the UN Commission on Human Rights in Geneva, when some Member States were raising China's appalling human rights record, they were picked off one by one because of threatened trade sanctions by China.
Capitulating to China was both immoral and cowardly. It was immoral to extend greater priority to the importance of trade interests over human rights and is in marked contrast to our approach in relation to the bilateral trade agreements we have with developing countries. It was cowardly also. History has consistently shown that the correct approach is to stand up to a bully. Attempts to compromise are always interpreted as weakness by bullies, and China is such a bully.
We see this in its response to legitimate international concerns about its human rights record. It treats the views of the outside world with contempt. We witnessed it again at last week's conference of the National People's Congress in Beijing. Its warmongering tone in relation to Taiwan is unacceptable and is a direct interference in Taiwan's presidential election. Its arrogance in relation to its treatment of Falun Gong practitioners and dissidents also cannot be tolerated.
In Geneva, and elsewhere, the EU should take every opportunity in a united way to express its displeasure. While I strongly support China's admission to the WTO, we should give China a dose of its own medicine. We should use these negotiations as a means of leverage to ensure that China not only listens to EU concerns about its continued abuse of human rights but that it also takes action to improve its record.
Madam President, ladies and gentlemen, if we are to reinforce the protection of human rights in the European Union, we must firstly concern ourselves with the most vulnerable, i.e. essentially, the poorest.
The most basic violation of human rights is the denial of each individual' s right to live decently. Respect for human dignity must be our guide. We must ensure that poverty is not allowed to destroy individuals and families, that children are not taken away from their parents because of poverty and that the simple right of association is not refused to those who do not even have the right to work.
The aim is to create acceptable living conditions for all. Everyone must be protected from poverty and exclusion. Everyone is entitled to education, culture and health. Everyone is entitled to decent housing and an income which allows them to live honourably.
We must declare that poverty will not be tolerated. We must declare that everyone is entitled to their physical and mental integrity and that this integrity involves the right to a decent life.
Could the idea of fraternity become the key concept for the 21st century? Everyone has in them the enduring need to dream and through fraternity we could meet our main expectations for the poorest in society. Fraternity gives meaning to solidarity, rejects exclusion and solitude, and ensures respect for differences. Fraternity must guarantee the rights of the poorest.
Our century will be a century of progress in which the wildest utopian ideals may be realised. Fraternity is one of these ideals and together, ladies and gentlemen, we can achieve it.
Madam President, ladies and gentlemen, once again we are devoting part of our time in this Chamber to one of the most honourable aspects of our parliamentary work: the defence of human rights of all kinds and in all parts of the world.
I would like to compliment the President on the wise decision to take these four reports together. While we may not be able to devote to each report the time its importance would merit, we can safely say, when we discuss human rights elsewhere, in the rest of the world, that we have not omitted to carry out a serious analysis of shortcomings here in the European Union itself. Whilst it is a fact - fortunately - that we here in the European Union are not faced with the gross violations that we rather unjustly criticise in other states, our own Member States still need to improve the way they respect these rights, economic and social rights, civil and political rights, with particular reference to respect for privacy and data protection for individuals, children' s rights, women' s rights and the rights of refugees who are immigrants here. And we still have a long way to go as regards violence by the police and in prisons, and in combating racism and xenophobia.
With regard to third countries it is vital, and urgent, for the European Union to have a common strategy - to be prepared by the Council in consultation with this Parliament - which should consistently shape all the European Union' s policies, and in particular its development cooperation policy. It makes no sense in terms of Realpolitik for us to be more demanding in some areas than in others, for us to be more indulgent of some states than of others, and for us to pursue cooperation policies with some states that do not respect fundamental human rights, and where the rule of law has broken down and serious transgressions go unpunished. If we continue to give political and economic support to countries where this is happening, we will be condoning regimes that do not respect human rights, countries where we can legitimately question whether Community aid is reaching the people whose development we are endeavouring to promote, or whether we are simply maintaining the vanity, opulence and secret bank accounts of a handful of leaders.
Madam President, I would like to congratulate Mr Haarder on his comprehensive, balanced, informed and exhaustive report. However, it has unfortunately been contaminated by the inappropriate inclusion, and this was not the rapporteur' s intention, of specific issues regarding national polemics which do not have much connection with the European dimension of Human Rights. Messrs Di Pietro, Schulz and Cossutta have already spoken on this subject. The issue of the exile of the former Italian royal family is being examined by the Italian Parliament. I find it hard to believe that the staunch advocators of the principle of subsidiarity, here reiterated by Mr Cornillet, are those same people who are calling for a European intervention to settle national issues.
The attempt to turn a debatable issue of the legal system into a question of respect for human rights is incredible. You want to make the careers of magistrates separate and prevent political figures from being judged by magistrates who are part of trade associations which are recognised as interlocutors - and rightly so - by the Council of Europe. You say that no magistrate who has held the office of Public Prosecutor can perform the functions of a judge. In France and Italy, the regulations in force provide for the very opposite of this single career path. This is not so elsewhere but the end result is the same. For example, Mr Bruener, who we have all just agreed to appoint Director of OLAF, used to be a German magistrate: he was first a judge and then a Public Prosecutor, then a judge, and then a Public Prosecutor again, and this did not cause any concern or violate any human rights. In Italy, the issue is shortly to be submitted to a referendum, but it certainly has nothing to do with the excellent report of Mr Haarder, which, in any case, deserves our appreciation, and our appreciation should not be any the less for this attempt to abuse an instrument which is worthy of much more important considerations, as many of today' s speeches have shown.
Madam President, even to a slightly unprejudiced eye, there is clearly no trace of racism down the broad middle of this House. Even if we disagree on a report on racism, the reasons lie not in racism in Parliament but in the report itself.
For example, the report not only contains laudable words on the fight against racism; it also deals with matters such as the voting rights of third country nationals in specific countries or the right to hold public office, which may be decided one way or the other, but which have nothing whatsoever to do with racism. And it is precisely on these points that this report is a dishonest and sorry effort and I make no bones about the fact. The fight against racism, to which we are all committed, is turned into small political currency and abused, which is why we are unable to vote for the report in its present form.
I stand firmly against the way in which racism has been played down, as we have said, to make it a subject of political debate. That is our grave criticism of the approach taken in this report. We are all against racism and we all have a contribution to make. There should be a broad consensus on this in this House. But we cannot possibly allow this concept to be taken up by one side of the House and used to conduct a political fight; we must insist that matters of this sort are dealt with in a way which can meet with everyone' s approval, and that is not the case here.
Madam President, I congratulate the four rapporteurs on their work, and in particular Baroness Ludford for carrying forward work that I, amongst others, helped to initiate nearly a decade and a half ago with the first Committee of Inquiry into Racism and Fascism in Europe, whose rapporteur, in fact, was an excellent member of the Christian Democrat Group and of Nea Dimokratia, Dimitrios Evregenis, of whose work Mr Le Pen has said that he will use all means possible to prevent its being put into practice.
I wish to make two comments with respect to the reports in front of us; one on the Belder report, which contains a version of an amendment which I have tabled concerning the treatment of the Russian-speaking minorities in Estonia and Latvia. I believe it has a place here. What was happening 15 years ago in Austria was that Mr Haider was actually persecuting the Slovene-speaking minority there. Very few of us wanted to stand up and say anything at the time. We need to tell the Estonians and the Latvians that, if they continue that treatment, their prospects of joining the European Union will be that much less.
Secondly, the Ludford report has a series of amendments tabled by the Christian Democrats challenging a series of paragraphs that were originally in the Evregenis report 15 years ago - and were approved by the Christian Democrats then - on the amendment of the Staff Regulations to allow ethnic minority members to join the European Community staff. On voting rights, on the selection of ethnic minority candidates, what I do not understand is whether they have no institutional memory or whether, a more sinister development, their political position has changed.
Madam President, both I and my Group enthusiastically support Mr Haarder' s human rights report because we have found a very good line in it and there are numerous reasons for doing so.
My Group and I do, however, have serious reservations about the Ludford report because numerous political measures are discussed under the banner of the fight against racism and xenophobia which have nothing to do with the analysis and which, of course, have lost nothing by being in this report alongside a wealth of other measures which we shall wholeheartedly support. Allow me to tell you which points we do not accept and why. They are the points which fall outside the stated report period of 1997/98. And when Sarah Ludford says the report refers to the year 2000, then she must be clairvoyant because it has only just begun.
Secondly, we are against all the points which fly in the face of the basic principle of solidarity. Mr Nassauer has already pointed out the fact that intervention in the right to hold public office has been called for here. Has the author ever tried to enter public office in Morocco for example? The question of recruitment to public office in a Member State or to the police is exclusively a matter for that Member State.
Thirdly, matters are addressed which have no place in this report, such as the voting rights of third country nationals in European elections or local elections.
I consider this last point to be very important. As an Austrian, I cannot accept a report which takes exception to my country in a most unqualified and most unjustified manner and which expressly welcomes and supports party-politically motivated action and unjustified boycotting measures by the fourteen. These are actions which, in the final analysis, are directed against young people, the economy, sport and the people of my country, and they have no place in this report. The report does not contain what the title promises.
Madam President, thanks are due to Mr Haarder for a basically splendid piece of work. There is, nonetheless, one point on which I have to say that I disagree with the rapporteur. When I read the Danish version of Mr Haarder' s report, I thought for one brief moment that Mr Haarder had grown wiser with the years, and I had taken note of the fact that there is now a judgement from the Danish Supreme Court stating that so-called 'exclusive agreements' do not contravene human rights. I believed and hoped that I could declare myself in agreement with Mr Haarder in emphasising the individual' s right to membership of trade unions. When, however, the report is read in other languages, it can be seen that Mr Haarder has not grown wiser. Either that, or he is hiding it very well. From a number of unclear wordings, it looks as if the rapporteur is continuing his crusade against the Danish model, in which employees and employers are able to agree that only members of a specific trade union can be employed in a specific area of work. No one is being deprived of the right to work and no one is being deprived of the right to belong to a trade union, but individuals cannot benefit from extensive social agreements without also being themselves members of precisely that union which has produced the agreements. Mr Haarder goes much further in his assault, for he tries indirectly to strengthen those unions which do not recognise precisely those collective victories which have helped create the welfare and the human rights which we have spent all day debating.
Madam President, I notice that you have not called Mr Hernández Mollar, who had asked me to speak on his behalf. I would therefore ask you to allow me the two minutes allotted to Mr Hernández Mollar, so that I can present his intervention, and then the four minutes allotted to me, if this is acceptable to you.
I will therefore present Mr Hernández Mollar' s intervention.
Madam President, the debate on xenophobia and racism is always of great importance, politically and socially.
The Ludford report contains points which are highly acceptable and which any democrat can and must ratify, but also contains other points which are less than rigorous from a political and even from a legal point of view. European citizenship is an abstract concept which lacks any legal form. The Member States regulate the political rights of their citizens in accordance with their own democratic laws, as also happens in many of the countries of origin of the citizens who emigrate to the European Union.
To ask for political participation in local, national or European elections, or even access to the civil service for people who are not nationals of the Member States, without even coming to a reciprocal arrangement, is politically unrealistic and displays a lack of legal rigour.
It would be impossible to comply with a proposal of this type and I therefore ask Mrs Ludford to withdraw it so that we can vote in favour of her report.
Xenophobia and racism should be combated by means of education and integration in the workplace and in society, and by paying attention to the issues of housing, health and social services, but let us not use blithe rhetoric when it comes to an issue which above all requires rigour and seriousness.
That was Mr Hernández Mollar' s intervention.
I will now begin my own, Madam President.
The existence of a panoply of fundamental civil, economic, social and political rights, fully guaranteed by constitutional legislation and by public authorities, is one of the essential elements of modern Western society.
The various charters and declarations which mark the history, firstly, of European/American politics, and then, later, world politics, are milestones which have ennobled the collective life of humanity, carrying it aloft on the shoulders of Christian values and the Enlightenment through to today' s democratic ideals.
The European Union has always considered the respect for fundamental human rights to be one of the essential principles of its founding spirit and has engraved this on the frontispiece of its founding Treaties. Without this irrefutable component of our moral concept of social organisation, the very existence of the Union would cease to make sense, because, as well as constituting a broad space of economic freedom, the citizens of the fifteen Member States wish, above all else, to offer the rest of the world an example of the scrupulous respect for these rights.
However, that firm and unequivocal will must be exercised in a manner which is legally rigorous and, above all, based on common sense. The nationals of non-EU states who live in the Union must be treated on an equal footing with the citizens of the Member States with regard to access to education, health and social protection. This must be done whilst respecting their specific religious beliefs and cultural characteristics. The tiniest hint of racism, intolerance or xenophobia must be eradicated in any Member State in which it may occur.
However, the administrative status of the resident is not the same as the political status of the citizen. In a political sense, the citizens of the Union are classed as such by virtue of being citizens of one of the Member States and this allows them to enjoy full political participation and, in particular, to express themselves in elections, to take collective representative responsibility of an electoral nature and to compete for permanent posts in the public administrations.
The ingenious construction of a European citizenship which is not based on the prior and essential requirement of being a citizen of a Member State, of a European citizenship which is above the constitutions of the States of the Union, with no legal basis nor solid political foundation, rashly granted to passport holders from non-EU countries, even if they are residents, would be a source of confusion and would endanger the rights of the nationals of the fifteen Member States.
The European Union must offer a generous welcome, and must be open to all people who wish to contribute, through their efforts and their work, to our general prosperity or who seek asylum or refuge from oppression or persecution. However, full political citizenship must be acquired in accordance with the laws of each Member State.
In his celebrated lecture at the Sorbonne entitled "What is a Nation?" Ernest Renan warned us: "Let us not abandon the principle that man is first and foremost a rational and moral being, before speaking any particular language, before being a member of any particular race, before belonging to any particular culture" . Many of the tragedies of the twentieth century in Europe have resulted from ignoring this wise advice.
Let us allow Renan to refresh our memories, but let us not indulge in excesses which are less than rational and of dubious morality.
Madam President, I would like to express my appreciation for Mr Belder' s report, which is also the topic of my contribution today.
The report raises many relevant points. Many indeed, such as the issue of racism and discrimination in the candidate countries, require a great deal of attention. I hope that the candidate countries seeking membership of the EU will act upon the recommendations contained in the report and I also hope that our future partners, the enlargement countries, will soon sign up to the Community action programme against discrimination which will be tabled shortly in this Parliament.
However, in my contribution, I would like to home in on the predicament of the Roma people, otherwise known as gypsies. Many Roma in the candidate Member States live in extremely abject conditions. They are frequently at the receiving end of all kinds of discrimination. Under the communist regime, they were subjected to an assimilation policy. After this, after 1989, they were more or less left to fend for themselves. For a long time, little attention was given to their predicament, but fortunately, the Council of Europe was the first to raise the alarm. In the light of enlargement, the Commission has now also accorded their problem priority status, and rightly so.
Many governments in the candidate Member States concerned have also become active on this score, and many of us have noticed the sudden influx of gypsy groups into a number of Member States. Parliament would like to gain more insight into, and an overview of, all the actions and intentions on the part of the European Union and the Commission and would therefore ask the Commission to produce a coherent programme, based on strengthened cooperation, with objectives and timeframes. We want the European Union to get more directly involved in order to address the problems of the Roma. Not only the European Commission but also this Parliament would do well to pay a lot more attention to this.
This should, first and foremost, be placed within a broader context. We should not just aim to combat discrimination and change people' s mentality. We also need to address the causes of discrimination. Regional developments and a sound social policy are indispensable tools in this. Roma often live in areas where everyone is struggling. We want to adopt an approach from a local perspective.
Local communities and local governments play a key role in solving the problems of the Roma. This is the level at which improvement programmes need to be drawn up in the areas of education, housing and employment. They must be organised in such a way as to ensure that the entire population benefits. At the same time, local cooperation is an effective tool against prejudice and discrimination. Only at a local level can the negative cycle of disadvantage and discrimination be broken.
The Roma' s own contribution is also important. As far as I am concerned, this too is a key word. Roma need to be able to stand up for themselves more. They need to become directly involved and given co-responsibility in order to improve their conditions. In my opinion, official recognition of the Roma as a minority could help them to achieve more political independence.
In addition, there is a need for more specific action aimed at changing people' s mentality. The tendency to discriminate is often deep-rooted, even at government level. This needs to be given special attention. I also advocate sound cooperation between the European Union and the Council of Europe. We should make better use of the expertise developed within these circles.
Finally, I would like to underline that, more than anything, there is a great need for tangible results in the short term. Many campaigns are being launched with a great deal of good will and the European Union is very active too. This is praiseworthy in itself. At the same time, however, I would ask the Commission to aim for swift and visible results, the goal being the European Union' s first enlargement. We can then prove to our own citizens that we have addressed the problem. Some investments require a lot of time and it takes a long time before they take effect, but other aspects, such as housing and tackling the employment issues, can yield tangible results sooner.
We must address the problems facing the Roma in the candidate Member States themselves, which is, after all, where they live. In fact, we should do this as soon as possible in order to avoid this problem becoming our problem in six years or so.
Mr President, human rights, fundamental freedoms and the rule of law are the alpha and omega of any political system. We take them for granted, but it appears that in our ultra-civilised Europe they are not always observed. Mr Haarder has described the situation within the 15 Member States, and the implication is that there is certainly much work still to be done. For example, it is an inadmissible, almost bewildering fact that, even today, some countries are denounced by Amnesty International for failure to respect the most basic human rights. It is absurd that some states, including, sadly, my native country, are being condemned by the European Court of Human Rights over the exaggerated length of their legal proceedings. The fact that the institution of exile is still in force in some Member States is incompatible with all the principles of human rights.
If the European Union wants to enlarge and become an authoritative reference system for the international community, we do indeed need a strong, coherent reaction from the European institutions, but there is also the need for each of us to transcend his own national political interests and focus on the good of the Union as a whole by voting responsibly, in both political and, more importantly, humane terms on these issues. We are all quite aware that this report will not be binding upon our governments: until the Charter of Fundamental Rights is completed and inserted into the Treaties we can do no more than invite the Member States to take action. However, where there is political responsibility this should not be a problem.
At a time when the Union is attempting to create an autonomous military body to enable it to intervene wherever the rule of law is under threat, at a time when the Copenhagen criteria have become an integral part of the acquis communautaire to be assimilated by the candidate countries, it is unacceptable for there to be such discrepancies in the area of human rights within the 15 States. We must overcome this and incite our governments to be European through and through. I am not the first person to say this: the European Union is not, cannot and must not be a purely economic union. The European Union is something much greater than that; it has a common origin and a dream which we must fight to realise, and civil rights are an integral part of that fight.
Mr President, we might call today' s sitting a sitting in celebration of human rights. Those with ulterior motives might say that Europe is engaging in self-flagellation. I believe that Europe is reviving its hopes and its prospects.
Human rights issues spearhead and underpin the development of Europe. And when it comes to human rights, we must never ever make concessions. We demand various criteria of the countries which will accede and of other countries, wherever they may be. The death penalty is an example. And yet we have an ally, America, in which the death penalty both exists and is used. I mention this in a spirit of international sarcasm and because, if we want to build a Europe based on humanitarian principles, it must never make concessions to political expediency and must behave in a mature forward-looking manner.
All four reports on which we shall be voting are good reports. They need some improvement and I think that the entire House will help without any expediency or ulterior motive. In particular, Mr Belder' s report on candidate countries is a very good report and I hope that, in the end, it will be even better.
I am tempted for the sake of quality, and because I wish to participate and because I agree, to read two paragraphs, two proposals relating to two candidate countries.
Cyprus - Cyprus satisfies the Copenhagen criteria. In passing, it should be said that there has been no progress in resolving the political partition of the island.
Turkey - The Commission report notes no progress on the fundamental Kurdish issue. In short, Turkey still fails to satisfy the Copenhagen criteria.
We are in favour of Turkey' s joining the European Union. However, we must not make concessions on questions of principle for anyone.
Madam President, Mr President-in-Office of the Council, Commissioners, I should like first and foremost to say one thing about the Belder report: it is an excellent report, a serious and very important report and it has my full support. It is based on fundamental European values which, per se, vehemently oppose racism, xenophobia and antisemitism. I think that only if we base our position on these fundamental values inside the European Union are we entitled to criticise others outside the Union, in places where these fundamental values are violated. That is why I believe that this debate, which is being conducted in connection with the Austrian government, provided that it is a serious debate, is extremely important, because its precise aim is to struggle for these fundamental European values and stand up for them, both at home and abroad.
There are various sections of the population in the candidate countries, in the candidate countries, which merit our particular attention. The first which I should like to mention are the Roma and Sinti; they represent a very large section of the population and we must seriously consider how they can be sensibly integrated into society. We must also admit that there is a problem in this regard because the Roma and Sinti themselves have different conceptions of how this integration can function. But we must help them with training. We must help them find jobs and we must do a great deal of educational work so that what happened recently, the literal immuration and separation of the Roma and Sinti from the rest of the inhabitants in the community, is never repeated.
The second group which I should like to mention are the Kurds. Turkey, which is a candidate country even if we are not yet negotiating with it, recognises no minorities, not even the Kurdish minority. I consider this stance to be wrong and one which contradicts the declarations of the Council of Europe. But even if the Kurds are not recognised as a minority and Turkey is not prepared to grant them any collective rights, it must acknowledge that it is violating the Kurds' individual rights and their cultural freedom, their freedom of expression as well as their economic freedoms and rights. I therefore think it extremely important that we help the Kurds gain their rights in a reasonable and peaceful manner. The Belder report also states this unequivocally.
The third group which I should like to make special mention of is to be found mainly in Estonia and Latvia. I refer to the Russian-speaking minorities. I understand many of the arguments which I have heard in the Baltic states, namely how difficult it is simply to treat as equals and accept minorities which are not native but which came as an occupying force. There are many emotional obstacles to this and yet it is important to take these steps and some have certainly been taken. But they must be persevered with and the past, in other words what was done to these minorities by the occupying forces, must be overcome so that a new common future can be built in the Baltic states together with the Russian-speaking minorities.
The Monitoring Centre for Racism and Xenophobia will open in Vienna on 7 April. I personally have asked the President of the European Parliament on behalf of my Group to ensure that this date is adhered to because, objectively-speaking, I consider it to be a very important date, irrespective of the current situation in Austria. I hope that this institution will not only be supported and will attract a great deal of publicity and attention on the day of its inauguration, but that Parliament, the Council and the Commission will actively support it in years to come.
Mr President, I am in favour of the Haarder report in its entirety, including paragraph 38, and I am therefore departing from the line of the Group of the Party of European Socialists to which I belong, for I feel that the four points mentioned in paragraph 38 - the excessive length of time for which people are remanded in custody, the excessive length of time taken to complete trials, failure to separate the careers of investigating magistrates and judges and the risk of politically influenced magistrates dealing with politicians in public enquiries - are all matters for careful reflection which should lead us to vote for this motion.
After all, I launched an attack on this subject when I was Italian Minister for Justice, and my right-hand man in that operation was the most important, the most famous and the greatest of all Italian magistrates, Giovanni Falcone. In the same way as I, or rather, we do, he maintained that it was necessary to separate the careers of magistrates, not, of course, in order to penalise them, but to differentiate between the activities of investigators, who are part of the prosecution, and judges, who have to guarantee balance and impartiality. I do not feel that the European Parliament' s intervention in this matter is abusive or excessive, but rather that it is a step towards guaranteeing the realisation of the concept, the vision of balanced European justice, especially with regard to the proper functioning of the public authorities.
Mr President, ladies and gentlemen, I do not intend this to be a very long speech. I believe that the debate we have had here today is an extremely important one, and that the various concerns that have been expressed in relation to the various reports have raised some interesting questions. Some of these questions have been raised in a rather polemic way, in other cases contradictions have been highlighted. In some cases there has been agreement with the form but probably not with the content. In any case, I think that these four reports are, overall, extremely important and that they raise highly topical issues for all of us, especially at a time when the European Union, both internally and as regards its role on the world stage, is endeavouring to highlight and give substance to a fundamental set of values which will ultimately act as a catalyst for its own political union. We believe that it is impossible to achieve deepening of the European Union if we are not willing, amongst ourselves, to guarantee a common set of principles and to ensure that these principles also form the essential basis of our own external presence.
I have referred to our external presence and to the internal dimension. A great deal has been said today, either directly or indirectly, about the stance adopted towards Austria. This was sometimes expressed in a rather emotional way, I might even say in an understandably emotional way, on the part of individuals linked with that country. As the Portuguese Presidency, that is the Portuguese Prime Minister, acted as a channel for the position that 14 countries of the European Union expressed as regards their bilateral relations with Austria, I would like to be very clear about the following point: we do not have any criticism to make about how Austria has behaved at international level, and in particular about how Austria has fulfilled its duties and obligations within the European Union. Austria has undeniably been a country that has met its European Union obligations.
But we have to recognise one thing that has a significant bearing on how we view the European Union: we are all Austrian citizens. Today, in the European Union, citizenship means European citizenship. An Austrian citizen is a Portuguese citizen. A Portuguese citizen is an Austrian citizen. There is no such thing as a domestic issue when certain ideologies and certain political forces propagate and advocate a certain type of ideology, even if they may subsequently retreat, for tactical reasons, from positions they have adopted. This cannot be viewed as a matter of indifference to the other countries.
We are now operating within a European area, a common area within which we regard ourselves as being bound by a basic set of principles, many of which are highlighted in the reports before us here. We need to look at these issues from a European perspective, and we cannot keep using subsidiarity as an excuse to say that these are national issues and that this amounts to interference in the internal affairs of a particular country. That simply is not true. As I have already said, Austria' s internal affairs are also the European Union' s internal affairs. When we advocate the need for political life in Austria to be in accordance with the values and principles promoted by the European Union, and which Austria has also undertaken to promote at European Union level, we are not trying to interfere in Member States' internal affairs. Apart from any emotional issues and, of course, apart from the reactions that situations like this can engender, we believe that there is a need for mature reflection on the significance of this act, which we should point out was bilateral and which, let there be no mistake about this, is a precautionary political act. We believe that political precautions of this kind are possibly the best way of warding off future problems, and in particular the ghosts from the past that may return to haunt us in Europe.
Madam President, ladies and gentlemen, with regard to external relations, we believe that the European Union now has a solid set of values which the deepening process is bound to improve, particularly by means of these reports. There are naturally some controversial issues in this area, and people may see things in various different lights in different areas. Whilst we all oppose racism, and I think that is a statement everyone in this Chamber will accept, I am not so sure that we can all reach agreement in practice on concrete measures to combat racism. And although we may all say that we oppose xenophobia, I am not sure if we can all agree on active steps to integrate foreign citizens into the European Union and accept measures to protect the interests of foreign citizens within the European Union. And there is going to be an interesting test of this, in the form of the Charter of Fundamental Rights of citizens of the European Union.
If there is a will within the Union to extend this charter to foreign citizens living within the European Union, we will be giving a signal that we are starting our action against xenophobia by putting our own house in order, with measures that we ourselves have decided to implement at internal political level. Furthermore, as regards antidiscrimination and the various forms of discrimination identified in the various reports, a great many differing measures obviously exist. And we know that even when it comes to internal legislation within our Member States, there are major differences in the way some of these questions are dealt with. However, I also think that the way these issues are being raised in this House, and the way these reports are helping us to reflect on these problems, represent a shake-up in our collective thinking and are an important factor in helping us to further intensify the debate on these issues. This is a task not just for governments, but also for non-governmental organisations, for social lobbies and for political lobbies. We need to keep this question on our agenda, and that is the rationale and the significance of this debate.
Finally, I would like to conclude this speech by drawing attention to the set of measures already adopted in the Council of the European Union and the various Community actions it has implemented. The measures that have been developed include a set of initiatives connected with the European Year against Racism in 1997. I would also like to highlight a very important aspect which we have probably not yet fully taken into account: the role of the new Treaty of Amsterdam in this area. It was not easy to reach a consensus: when we were negotiating the Treaty of Amsterdam, and I took part in those negotiations, it was not easy to reach a consensus on including the various measures now covered in Articles 6 and 7. Our present experience suggests that it would probably be advisable to improve these provisions, that is to improve these articles. We shall see whether, in the course of the Intergovernmental Conference, we can achieve a consensus that will allow us to make further progress on this matter.
However, I would also like to draw attention to an initiative that will, symbolically, take place in Vienna on 8 April - the launch of the European Monitoring Centre for Racism and Xenophobia. This will be a very important body, and I believe that it will also be very important to secure everyone' s cooperation in encouraging an effective fight against racism and xenophobia in the European Union. This essentially represents what we might call the "ethical pillar" of the Union. I am talking about a Union of principles and a Union that we have to strengthen - there will not be a political Union in the future if we cannot guarantee that these principles are shared by the great majority of the Community.
Madam President, at the end of this extremely interesting debate perhaps I can explain the division of labour or work-sharing on the Commission's side. I intend to deal mainly with the Malmström and Belder reports and my colleague, Commissioner Vitorino, will deal with the other two important reports, although there will obviously be some overlap between us. Let me start with the Malmström report.
I think the first annual report of this new European Parliament is thorough and timely. Timely, because I hope that before the summer break this equally new Commission will adopt a communication on human rights in external policies. It will cover many of the areas in the report and all the European Parliament's recommendations provide extremely useful input for our work. I cannot respond to all of the points in the report at this stage. Instead I will pursue them, including discussions with the European Parliament, over the coming months so that we get the communication right and reflect the important arguments in this report.
I want to concentrate my initial remarks on women's and children's rights, as the rapporteur has chosen to focus on these important objects. It is a timely choice in view of the Beijing +5 platform for action this year at the UN General Assembly in New York. Beijing confirmed that women's rights are universal human rights and that women have a central role to play in building democratic and just societies. The European initiative for democracy and human rights reflects this. Women are explicitly included as a target group for support. The actions cover a broad sweep of concerns, from women's participation in decision making in the Balkans to support for female domestic workers in the Ivory Coast. Issues such as violence against women have been rightly categorised as issues of human rights. As such, they should be promoted vigorously as part and parcel of our foreign policy and development assistance. Mrs Malmström's report sets out some of the stark realities of the violence which is perpetrated against women in many forms and at all levels of society. From the horrors of rape to genital mutilation, from the home to the prison cell.
Our programmes DAPHNE and STOP are the mainstay of the Commission's response. DAPHNE has supported the sharing of information and good practice amongst NGOs and Member States through more than 100 transnational projects. A new DAPHNE programme for 2000-2003 was adopted in December 1999 at a level of EUR 5 m a year. In response to a European Parliament resolution in 1997 the Commission has conducted an awareness-raising campaign on domestic violence within the Member States. We should use what we learn during such campaigns and share that knowledge with applicant countries, perhaps in the context of DAPHNE.
I take note of what the report says on the horrific practice of genital mutilation and the lack of data on the subject. We will look, in the Commission, at ways in which we can contribute to the search for a solution.
The Commission is also working with others to halt the heinous trafficking of women which has been growing in the last few years. We produced a communication in 1998 on this subject. The focus then was placed on prevention, research, law enforcement, effective sentencing of traffickers and support to victims. We are working on this, as the honourable Member knows, with NGOs, the OSCE and candidate countries.
As for children's rights, the STOP programme has co-financed 67 projects dealing with trafficking and sexual exploitation of children with a budget of EUR 6.5 m for the first five years. A new STOP programme is planned to start from this year and this will be open to accession countries.
Moving on to more general issues, I mentioned the forthcoming communication on human rights and external relations. My aim is to adopt a more effective and coherent approach to policy and to spending and in particular to improve the management of our programmes in this area.
Human rights projects are very different from projects to build bridges or reinforce primary education. NGOs and civil society partners are integral to their implementation. The projects are often carried out in sensitive or dangerous conditions in the field. Those who implement the projects may even see their own rights threatened, which is no doubt why NGOs often feel a little aggrieved that they then have to provide the Commission with a shoebox full of receipts when they return to the office.
The European Union's financial procedures, including the financial regulation are, to put it mildly, not NGO-friendly, which begs the question: should we stop funding NGOs or should we change our procedures? The former is clearly as impossible as it would be totally undesirable. We could not work without NGOs. Reform to our procedures, many of them determined by Member States in an era when NGOs barely existed, is going to take time but we are working on it, not least as part of the overall reform package. We will not, alas, see an overnight change.
This brings me on to the budget and the Parliament's proposal for a joint declaration on yearly increases in human rights expenditure.
The size of the budget cannot be divorced from the question of our capacity to manage it. Otherwise we will make too many promises which we simply cannot fulfil and when it comes to supporting NGOs you often operate on a shoestring. Broken promises can lead rapidly to bankruptcy. We have a backlog of projects to complete and we have underspent the human rights budget in the past so I would find it very difficult to justify an increase in spending until we have sorted this out. But I want to make this clear: I would like to put myself in a position as soon as I can where we spend every penny and can therefore justify spending a great deal more.
The possibility of creating a human rights agency as foreseen in Vienna and Cologne could help us here. I believe that such an agency should be operational, not advisory. I will be exploring this in the communication. The potential for an agency should also be considered in the context of wider reform of our external assistance and of externalisation as a whole.
I now turn to the issues raised in the Belder report which responds to the Commission' s communication on countering racism, xenophobia and antisemitism in the candidate countries. I am responding to this on my own behalf and that of my colleague, Commissioner Verheugen. I would like to congratulate the authors of the comprehensive report. Of course, it criticises the lack of specific proposals in the Commission' s communication but I should note that the adoption of that communication came after the resignation of the college in March 1999 when the Commission, and I put this gently, was not best placed to elaborate new proposals. I hope this response will set a few pointers for the future.
The fight against racism is an essential element of the Union' s human rights policies and of the pre-accession strategy. This has two main elements: adoption and implementation of the acquis by candidate countries including the 1996 Joint Action concerning racism and xenophobia and the 1951 Geneva Convention and the 1967 New York Protocol on Asylum Seekers and Refugees, and effective use of our cooperation programmes.
The compatibility of legislation concerning minorities is raised during the screening process and during bilateral discussions and in association committees. For example, we have looked at language laws in Lithuania, Estonia and Slovakia, a subject that was raised during the debates, and legislation regarding the Roma in the Czech Republic and Slovakia. These discussions have produced concrete results.
The second element, our cooperation programmes, include the PHARE national programmes, PHARE Democracy and the MEDA Programme. Under PHARE, reform of the police, criminal justice and asylum systems has been accorded a high priority in line with the rapporteurs' proposals. This reform helps to bring about the necessary changes in attitudes within institutions.
The goal of raising police awareness of racism and xenophobia was also incorporated in the framework of the European curriculum for the training of the police in Central and Eastern Europe.
We will persevere with such measures. We are also open to opportunities for strengthening them. One central aim common to the Malmström and the Belder reports is the need to build on our relationship with NGOs in candidate countries. The new Access Programme which replaces the LIEN and Partnership Programmes aims to strengthen civil society.
Finally, on the Roma, whose condition was mentioned by several speakers, the Commission is seeking to bring more coherence to its support for Roma communities. We intend to be associated with the meeting to be organised by the European Monitoring Centre to which European Parliament representatives are being invited - a meeting called in order to stimulate ideas for improving European Union assistance to Roma communities.
These reports cover extremely important issues. They are issues of increasing concern to European Union citizens as they are daily assailed by media footage of human rights abuses, whether they be in the Caucasus, Colombia, the Balkans, Sierra Leone, China and so on. I look forward to the European Union taking up these abuses at the UN Commission on Human Rights in Geneva, which I will attend on 27 March.
I am grateful to Parliament for its timely input. The Commission and Parliament are well placed to work together on human rights. We are well placed to give a strong lead to others. I am particularly looking forward to working with Members of this Parliament to ensure that the communication we produce later this year gives an intellectual and political lead on this issue and can be regarded by NGOs, parliamentarians and others as blazing a trail for discussion of these fundamental issues.
Madam President, I understood my good friend' s, Mr Seixas da Costa' s, remarks as a defence of the sanctions against Austria, and I should therefore like to ask him, as a matter of form, whether he was tabling this proposal as President-in-Office of the Council, and therefore on behalf of the Council, or whether it was on behalf of the 14 governments.
Madam President, I too should like to ask in what capacity you made this statement. Secondly, in speaking of subsidiarity, I meant points in the report which referred to areas of intervention in the rights of nation states which, according to the Treaty, clearly come within the remit of those states. My third comment, if you will allow, is addressed to you, Mr da Costa: what happens in one country of the European Union is of interest to the other countries, that is perfectly obvious. That is not least precisely why we are members of this European Union and it is to be commended that we obtain information and evince an interest. But evincing an interest also means, in my view, obtaining objective information about a country and levying criticism where criticism is due and then taking measures when transgressions have taken place and not preventatively or, where possible, on the grounds of political persuasion.
Minister, I should like to call on you on behalf of the Austrian delegation to obtain this information, which neither you nor many or, presumably all of the 14, have, in situ. If you want to know who elected this party which forms part of the coalition, namely the Freedom Party, then the answer is that 50% of the workers who used to vote for Socialism have now voted for this party and that half the youth of Austria voted for this party. It was not right-wing extremists, although, of course, we do unfortunately have them in Austria, perhaps in the order of 3 to 5%, just as other countries do. The motives here were different, however, and voters simply overwhelmingly voted the old government and Socialism out in favour of an alternative.
If you wish to pass value judgements here, please ensure that you are in possession of all the facts first and then levy criticism where it is really due and not on the basis of supposition or suspicion.
Madam President, Mr Pirker has not spoken on the agenda. Clever as he is, he has taken cover under a point of order to give a short, two-and-a-half minute speech as to what we must forgive him for as an Austrian who also comes from Carinthia. I should like it recorded that what Mr Pirker has said had nothing to do with the agenda. I call on the President of the Council on behalf of my Group to continue to be as vigilant and critical of racism and xenophobia as you have demonstrated here, in whatever capacity.
Madam President, I am grateful for this opportunity to clarify once again the capacity in which I made those observations. Let there be no mistake: the statement by the President of the European Council and Portuguese Prime Minister was made on behalf of the 14 countries in the European Union apart from Austria.
This statement was made in a context which, from the outset, as I explained in the speech that I made to this House on 2 February, had nothing to do with the workings of the Community' s machinery. The 14 countries' three levels of response as regards Austria are therefore bilateral in nature. The fact that this was channelled through the President of the Council was merely a question of coordinating the joint position of the various countries. I would like to reiterate and to emphasise what I have said about Austria' s conduct at Community level up to now: I think I made it quite clear that Austria has been a loyal partner within the European Union and that nobody is questioning Austria' s conduct. Nor is there any question of Austria infringing any of the provisions of Articles 6 and 7 of the Treaty of Amsterdam.
The bilateral sanctions are therefore exactly that. They are not sanctions within the operational framework of the Community. No formal aspect of the European Union' s operational framework has come into play during the Portuguese presidency in relation to the Austrian situation. Certain informal aspects may have been involved, but at present, formally speaking, Austria' s representations are being dealt with at Council Working Group level, at Council of Ministers level, and at the European Council which is to take place shortly.
With regard to the political question which the honourable Member has put to me about the attitude of the Member States towards the effective operation of the Austrian Government, I would like to stress a point which has not always been sufficiently emphasised in relation to Austria: the current situation does not represent 'business as usual' , neither for Austria in general nor for Austria' s political life. It was not by chance that the party with the second largest vote in the Austrian elections was not invited to form the government. It was not by chance that a party that received a larger number of votes was invited to form the government, but that it then passed on to the party with the third largest number of votes. It was not by chance that the President of the Republic of Austria has obliged the two parties in the coalition government to make a declaration recognising a basic set of principles. It was not by chance at all! That is also the reason why the present political situation in Austria is, of course, not 'business as usual' and why, in the same way as the Austrians have doubts about this situation, we all have the right to entertain such doubts and to express them bilaterally.
As regards Austria acting as a full partner within the Community, as it has done up to now, nothing will militate against Austria at Community level. That is quite clear. However, at bilateral level, we must have the responsibility, the right and the duty to be aware of what we regard as a certain violation of the atmosphere of trust which we can no longer take for granted, because of statements that certain individuals have made in the past and because of the political proposals that these individuals have made. This is a political point, it is a political statement, and we have drawn the relevant conclusions here bilaterally speaking, and bilaterally speaking no one can deny us the right to draw conclusions as regards our relations with Austria.
We regret that this is how things have to be and we hope that matters will develop in Austria in such a way that we can act differently.
Madam President, as my colleague Chris Patten has clearly said, it is my responsibility to set out the Commission' s position on the other two reports being discussed this afternoon. These are the Haarder and Ludford reports.
Firstly, the Commission shares the European Parliament' s view that the new legal context, following the adoption of the Amsterdam Treaty, gives the Union increased competence and responsibility for human rights.
In this respect the Commission congratulates the European Council' s initiative to prepare an EU Charter of Fundamental Rights. This will give greater visibility to these rights and also, I hope, greater legal security if, as desired by both Parliament and the Commission, this Charter becomes a legally binding instrument under the supervision of the courts.
In this context and as the personal representative of the Commission President to the convention responsible for preparing this Charter, I must defend the view that the Charter should be extended to third country nationals legally resident on the territory of Member States.
The Commission is also pleased to note that its views are basically in agreement with those of the European Parliament on the nature and content of this Charter. This was also the case in yesterday' s debate on the Duff and Voggenhuber report and it is also true with regard to the conclusions of the report by Mr Haarder whom I warmly congratulate.
The Commission shares the concern for action, and not just words, in ensuring the coherence of the rules on human rights applied by the national courts and by the European Court of Human Rights in Strasbourg or the Court of Justice of the European Communities.
In this respect there is no doubt that the signature of the European Convention on Human Rights by the European Union would allow the hierarchy of the courts' decisions to be clarified and would allow external supervision of Community law, as is already the case with the legal systems of the Member States. The signature of this Convention is certainly compatible with the preparation of a binding Charter of Fundamental Rights.
With regard to the content of the Haarder report, I will particularly concentrate on the aspects which come directly within my area of competence within the Commission.
The conclusions of the Tampere European Council provide a very clear political framework for the EU' s policy on respecting and promoting migrants' rights in the broad sense of the term. The Heads of State and Government underlined that the joint policies on immigration and asylum to be developed on the basis of the Amsterdam Treaty should be founded on principles which are clear to the people and which offer guarantees to those seeking protection in the European Union or requesting access to its territory.
Furthermore, the Presidency' s conclusions define the four pillars which will form the future basis of the joint European policy on asylum and immigration. These pillars are: partnership with the countries of origin, a common European asylum system, fair treatment for third country nationals and more efficient management of migratory flows.
I must particularly stress the need for the European Union to have a comprehensive approach to immigration which covers political aspects, human rights and development questions in the countries and regions of origin and transit. The latter involve the fight against poverty, improvement of living conditions and job opportunities, prevention of conflicts, consolidation of democratic states and respect for human rights, including those of minorities.
I wish to confirm the importance which the Union and its Member States attach to absolute respect for the right to ask for asylum on the basis of a full and comprehensive application of the Geneva Convention. I must also underline the intention to develop a vigorous policy on the integration of third country nationals legally resident on EU Member State territory. Finally, although these measures are needed to guarantee social peace in our Member States, we must recognise that the fight against illegal immigration must be strengthened and the protection of the rights of the victims of the criminal networks organising such immigration must be guaranteed. Particular attention must be paid to the situation of women' s and children' s rights.
I therefore share the rapporteur' s and Parliament' s concerns. The Commission asks you to note that, in response to your concerns, our concerns and the requirements of the Tampere mandate, we intend during this year to submit all the main instruments of the asylum policy to Parliament and the Council. These consist of the joint procedures, the revision of the Dublin Convention and the final Eurodac instrument. However, at the same time, the Commission intends, in the autumn, to submit to Parliament a communication on immigration policy in the European Union. We must review the 1994 communication and update the approach to the questions of immigration policy in the Union in light of the Tampere conclusions.
As for the inadequacies of the legal services which have been underlined during this debate, the Commission does not intend to tackle some of these albeit very interesting theoretical and practical questions, such as the career structure of national judges or the duration of trials in several Member States. This is because we should respect the principle of subsidiarity and recognise that the basic options must be the decision of each Member State.
The Commission would underline in this respect that a green paper on legal aid represents a worthwhile contribution, both to the requirement to define common rules on the protection of defendants, such as the guarantee of assistance from interpreters and translators in cross-border trials, and to the establishment of a wider programme of mutual recognition of legal decisions.
As for civil justice, the communitisation of several civil justice instruments is an efficient way of ensuring the effective legal consideration of human rights. The Commission has already proposed communitising all existing conventions not currently in force, particularly the one on the service of documents and the Brussels II Convention and the convention on bankruptcies. We have also proposed making the very important Brussels Convention of 1968 on Jurisdiction and the Enforcement of Judgements in Civil and Commercial Matters into a regulation. All these instruments are currently being examined by the Council. Even the United Kingdom and Ireland have decided to join the Member States on this and Denmark, which does not have the same capacity to participate in work on civil legal cooperation, is also seeking solutions which are currently being examined.
Finally, with regard to children' s and women' s rights, although these matters specifically come under the competence of Member States, I can remind the House that the Commission and I have undertaken to submit a package of measures on these questions by the end of the year. These measures will aim to go beyond the joint action of February 1997. They will consist of definitions, charges and penalties in the fight against the trade in human beings for the purposes of sexual exploitation and measures against the sexual exploitation of children.
Turning now to the Ludford report, I very much welcome the opportunity to respond to Parliament' s report on racism and xenophobia. The Union' s commitment to supporting fundamental rights and fighting discrimination was made very clear in the Amsterdam Treaty and this is, for me, a crucial development of the European message.
Article 7 of the Treaty on European Union introduces new powers to react in case of serious and persistent breaches of fundamental rights by a Member State. Article 13 of the EC Treaty provides for measures to combat discrimination on the grounds of sex, religion or belief, disability, age, sexual orientation and - of greatest relevance to us today in this debate - racial or ethnic origin in which (to clarify the question raised by Mr Brie) we include the fight against antisemitism.
Many forces came together to reach agreement on Article 13 in the last Intergovernmental Conference, as the representative of the Council has already reminded us, and the Commission is determined to honour the Treaty commitment to a discrimination-free society. That is why we put forward our package of proposals to fight discrimination only two months after taking office last year.
My message today, in the follow-up to the Ludford report, is that we still hope that Parliament will give priority to giving its opinion on this package so that we can adopt the two directives and the action plan by the end of this year. But besides that, I think that in many quarters there is growing recognition of the need for European action against racism. That is why in the Article 13 proposals we are able to make greater progress, I believe, on racial discrimination than on the other matters. We felt that it was politically possible. We sincerely hope that the facts will not deny our hope.
As you know, the package of proposals that the Commission has put forward consists of two directives and an action programme. The two draft directives provide a legislative framework for legally enforceable rights including provisions on a number of key issues such as protection against harassment, scope for positive action, appropriate remedies and enforcement measures. The proposed directives are complemented by a proposal for an action programme. We know that, to combat discrimination, practical action is needed to reach out to people and help change discriminatory attitudes and behaviour on the ground. Getting the Member States to adopt the anti-discrimination package is now our top priority.
Although it is important, the Article 13 package is only part of an on-going process to develop new ways of tackling racial discrimination. The Union is committed to mainstreaming the fight against discrimination on the basis of race and ethnic origin, and we recently organised a major conference on this issue. We intend to keep pushing the process forward, through the Structural Funds, the Research Framework Programme, the European Employment Strategy, the new EQUAL Initiative and the new Social Action Programme which we hope to adopt in the summer. We intend to use all these instruments to fight discrimination and, as you know, work has also started on the European Charter of Fundamental Rights.
Parliament has a key role to play in this regard. It is vital for the Commission that the Parliament contributes to the growing momentum surrounding these proposals by delivering its opinions on the package as soon as possible, and by participating fully in the work of drafting the Charter of Fundamental Rights.
I will conclude as I have started: the Charter will represent the high priority that the Union as a whole accords to the fight against racism and discrimination and to protection of human rights. I sincerely hope that, during our debate on this issue next year, we will be congratulating ourselves on achieving, with the Charter, a new tool to fight against racism and xenophobia in the Union.
Madam President, allow me briefly to correct what the President-in-Office of the Council said. Two heads of government, Mr President-in-Office, have already been reprimanded by their parliaments for the steps which they initiated against Austria. You therefore had no right to speak on behalf of their countries; on the contrary, you obviously spoke as the head of a socialist party. At most, Mr President-in-Office, you can therefore only speak of twelve countries.
Mrs Flemming, the debate on Austria should not be restarted as we have already had an exchange of views on this issue. I will give the floor to Mr Schulz who wanted to raise a point of order on a personal challenge made in yesterday' s debate.
Madam President, I seldom make use of these rules but I must do so now for the record. During the debate, Mr Gollnisch, a member of the French extreme right, attacked me personally. I should like to state the following for the record: I have nothing to take back as regards my statement that the extreme right is abusing this House for rabble-rousing purposes. Mr Gollnisch stated for my benefit during his speech that his family, and these were his words, would never accept fascism. That is where Mr Gollnisch clearly differs from his family, because he himself accepts fascism or, to put it plainly, he is a fascist. Thirdly, I should like to state for the record that the fact that such speeches are given here fills me with consternation, as does the fact, which I ascertained from his loud applause, that Caudillos Le Pen is still allowed to sit in this House, despite the fact that he has already lost his eligibility for office on account of his prize fighting activities in the French election campaign.
Mr Schulz, we have noted your statement.
The debate is closed.
The vote will take place tomorrow at noon.
Eurodac
The next item is the joint debate on:
The oral questions by Mrs Terrón i Cusí, on behalf of the Group of the Party of European Socialists (B5-0013/2000), by Mr Ceyhun and Mrs Boumediene-Thiery, on behalf of the Group of the Greens/European Free Alliance (B5-0017/2000) and by Mr Pirker, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats (B5-0019/2000) to the Council, on Eurodac.
Mr President-in-Office of the Council, firstly I would like to thank the Presidency-in-Office of the Council for their high level presence in this House and for their positive attitude.
Last year, this Parliament was consulted twice about the establishment of a system for comparing fingerprints. In principle, the system is intended to correctly implement the Dublin Convention. On 13 April 1999, this Parliament rejected the Council' s proposal to extend the Eurodac system to illegal immigrants by means of a protocol. This Parliament was then consulted again in accordance with the provisions of Amsterdam. We were once again told that this system has to be developed in order to correctly implement the Dublin Convention.
This seems all very well to me, with the limits introduced by Parliament in its last report, with the amendments which ranged from our reservations about the inclusion of children under 14 in the system to the request that this Eurodac system be only applied to the Dublin Convention.
Given that we have been informed that none of our suggestions are going to be accepted, I would like to ask the Council whether it is prepared to hold a genuine dialogue with Parliament. This is not a trivial question. We are beginning to build and implement the instruments for the 'communitisation' of the area of freedom, security and justice and, as we will never tire of saying in this House, this cannot be done without the national parliaments and without the European Parliament, because these issues are far too important to the citizens not to be endorsed through a strong social consensus.
The other question I would like to ask the Council is whether it agrees that this system should be administrated by the Commission, in which case the Commission should be provided with adequate staff and resources.
Returning to the content of the report, the non-acceptance of Parliament' s amendments and the ambiguity of some of its provisions, as well as certain information that I have received, lead me to ask you, and to insist once again, what exactly are the Council' s intentions with regard to the scope and functions of the Eurodac system. I would like to ask why other foreign nationals have been included and, especially, Mr President-in-Office of the Council, whether the Council has any intention to extend the use of the Eurodac system beyond the application of the Dublin Convention.
I await your responses to this question and I would like to thank you once again for coming to answer this oral question before the debate on the new Eurodac Regulations, which I hope will also reach this House.
Mr President, as far as the Council Presidency is concerned, I for one am delighted that we are currently cultivating extremely positive contacts, especially as regards cooperation in the domestic policy area. We have all managed very well to really work together with you, and the same applies of course to Commissioner Vitorino. But when it comes to EURODAC, we have a problem.
We here in Parliament have passed a resolution and have made clear why we cannot accept EURODAC in the form which the Council and the Commission wish it to take. And we have given our reasons. We have humane reasons, we have reasons when it comes to children, as far as the age limit is concerned; for example we cannot accept the age limit of 14. We highlighted all these problems in a resolution by Parliament. For this reason, it is of course most important for us, for my group, to see how seriously you take Parliament, how you deal with our proposals and, in the final analysis, we hope that we will continue to be able to report gladly and proudly on how well we are cooperating together. The question is whether you are willing to lend us an ear when something gives us cause for concern and we urgently need your support.
Mr President, esteemed Commissioners, Mr President-in-Office of the Council, the debate on EURODAC and the implementation of this system is something of a never ending story. It started back in Dublin in 1990. In November 1999, we here in Parliament, and I assume you too Commissioner, believed that we were on the home stretch and were finally going to be able to implement EURODAC. Set targets were tabled on several occasions and, on balance, we welcomed the fact, and I personally was pleased, and that' s a rare occurrence, when you said, following the vote in Parliament, that you would not accept the proposals adopted by a majority in Parliament which we, I should add, had voted against. That too was a very positive aspect.
All in all, I would have been pleased to see this system implemented for the simple reason that it is this system alone which makes Dublin enforceable and because it allows the jurisdiction of the Member State responsible for the asylum procedure to be established unequivocally, thereby indirectly dividing the burden to a certain extent. Plus, we could then prevent multiple applications for asylum and abuse of the asylum system and this, in turn, would allow us, as it were, to fight illegal immigration indirectly. In other words, it is, as a whole, a system which must be seen as very positive and absolutely necessary in the context of asylum and immigration policy and the responsibility of the Member States.
What filled me with consternation was the fact that the Council then upset the whole applecart at its meeting on 2 December by refusing to accept that implementing powers should remain with the Commission, i.e. that the competent regulatory committee should be able to act under the chairmanship of the Commission. The upshot of this was that we failed to achieve what we wanted to do, i.e. to communitise the system; on the contrary, the Council upset our plans by more or less announcing yet again that it was staking its claim. As a result, it is not the Commission which controls this instrument in the interests of the Community; on the contrary the initiative is again with the Council and, as a result, the Commission and, in the final analysis, Parliament too are excluded. We will not and cannot accept this because it involves consequences which are so far-reaching that, in the end, there will be no control over the efficiency of the system, it will no longer be possible to collate statistics for the purposes of analysis and action and a delay has been caused which is absolutely unacceptable on account of the fact that we need this system.
My question to you is this: when can we really expect to see the EURODAC system which we have waited so long for up and running? How will the system actually be configured? Will it comply with the rules and with our requests for the Commission to be fully responsible for implementation, because then we would have achieved our own necessary goal; we would have re-Europeanised one part, because it makes sense here to actually implement this communitisation.
Mr President, ladies and gentlemen, I shall reply very directly to the questions that have been raised, so as to avoid any possible doubt about the Council' s position, and I think it is indeed important for that position to be clarified.
With regard to the scope of the Eurodac system, I would like to recall that Article 1 of the proposal for a regulation on establishing this system is very clear, so let me quote it: "A system known as 'Eurodac' is hereby established, the purpose of which shall be to assist in determining which Member State is to be responsible pursuant to the Dublin Convention," I repeat, "pursuant to the Dublin Convention, for examining an application for asylum lodged in a Member State, and otherwise to facilitate the application of the Dublin Convention under the conditions set out in this Regulation" . This is the sole objective of the regulation, which is an instrument pursuant to the Dublin Convention and which goes no further than that objective.
As regards the role of the European Commission, Article 3 of the proposal for a regulation clearly defines that a Central Unit shall be set up within the Commission. Furthermore, the Commission has, as we know, started to work on this, and preparations for establishing a Central Unit are under way.
Concerning the role of the European Parliament, I would like to clarify something that can only be the result of a misunderstanding. I would like to make it very clear that in no way has the Council stated its opposition to all Parliament' s amendments, nor has it called upon the European Commission to come up with any new proposals. Some of Parliament' s amendments were in fact incorporated into the proposal for a regulation, which is a point I wish to stress. In addition, I would like to remind you that all the Justice and Home Affairs Council' s proposals on this matter have been presented to this House, which has, in fact, given its opinion on this matter on three occasions: 15 January 1998, 18 March 1999 and 11 November 1999.
At present, as you know, and for reasons that are not entirely relevant to this issue, but have more to do with other circumstances of a political nature, it has not been possible to reach a consensus within the Council on the new proposal to be submitted to this House. We hope that this will happen shortly, perhaps even during the Portuguese Presidency.
With regard to the other questions raised here, the first was the minimum age for taking fingerprints, which has been set at 14 years. I recognise that there are some concerns about this, but I would like to say that this is in line with the practices followed in Member States, which in some cases even allow fingerprints to be taken from children under 14. I would like to highlight an important aspect which was probably not taken into consideration when discussing this age limit: an ever increasing number of applications for asylum are submitted by minors, and such situations need to be monitored using technical procedures of this kind.
As regards the involvement of the European Parliament and of the courts, I think that Title IV of the Treaty of Amsterdam is sufficiently clear about the role of this Parliament and the Court of Justice in this field.
I believe that the need to safeguard privacy is properly covered by the provisions of Article 18 of the proposal for a regulation, to which I would like to draw your attention, and which, in addition, refers to the rights already enshrined in Directive 95/46. Furthermore, as a result of Article 1 of the proposal for a regulation, and I think it is very important that this should be reiterated here, it is clear that the application of Eurodac will, at all times, be governed by the principles enshrined in the European Convention on Human Rights and in the United Nations Convention on the Rights of the Child. I believe that these points mean we can say that this is a safe system without any aspects that could jeopardise citizens' rights. But we have to recognise that the creation of a set of EU mechanisms for regulating all these issues relating to applications for asylum needs to be subject to rigorous technical scrutiny, failing which it could be perceived as implying a loss of citizens' rights.
Mr President, the statements by the President-in-Office of the Council go straight to the heart of the problem facing us here. The Social Democrats are divided, I make no bones about the fact, as to how to deal with fingerprinting of under 18-year olds. Some members are saying we should not fingerprint fourteen- to eighteen-year-olds. I personally take a different view on this. You cannot advocate reducing the voting age to sixteen and still say that an eighteen-year-old should not be fingerprinted. It is incomprehensible.
It comes down to how this system is seen under the rule of law. If you guarantee that the Council has no objection to leaving implementing powers definitively with the Commission and allowing us in Parliament to exercise a control function, at least in the area of Commission jurisdiction, then that is considerable progress. However, the Council has not so far given us to understand this in so many words, which is why I listened to what you said with pleasure. Because I should like to draw your attention to the following point: if we create systems at European level which can directly violate people' s basic freedoms - and the anthropometric treatment of a person, compulsory treatment of a person is a violation of his individual rights - if we create institutions at European level which have these rights then the Executive must be subject to parliamentary scrutiny and the people affected by the measures must have legal recourse, both of which are lacking in almost every system which we have created within the framework of internal security in the European Union. There is a lack of parliamentary scrutiny and no precise guaranteed legal recourse. It is there in principle, but it has never been accurately described. The same applies to parliamentary scrutiny.
We therefore say that if implementing powers remain with the Commission, if the regulatory committee is set up under the chairmanship of the Commission, then we agree. If not, then we must tell the Council that there is no question of the Council taking implementing powers away from the Commission, not if it expects the Community budget to finance the system. Otherwise Parliament would have to reconsider the budget and the question of financing the system from the community budget. And believe me, we shall do so.
The purpose of the Dublin Convention and Eurodac is to allocate to a single Member State responsibility for examining an asylum application, and the justification for the proposed regulation is that there is a need to extend fingerprinting to certain categories of illegal immigrants on the grounds that a substantial number of them will have claimed asylum previously or intend to do so. The problem is that some have not and will not, so this means that the proposed regulation goes beyond the strict terms of Dublin by guessing at or anticipating the existence of an asylum application. Thus the Dublin Convention is, in the words of the UK House of Lords Select Committee on the European Communities, a shaky edifice on which to construct a system for taking and exchanging fingerprint data on those who have not yet made or may not make an asylum application. This is a legally uncertain basis for legislation and that makes me unhappy.
There is also an absence of clarity in the definition of the illegal immigrants to whom the regulation will apply. Member States are required to fingerprint every third-country national over 14 who is apprehended in connection with the irregular crossing of their border - that is not very precise. Fingerprinting is a serious invasion of privacy and the compatibility of such requirements with the European Convention on Human Rights needs to be carefully weighed. I am not sure that this has really been done.
There are also data protection worries, which is why Parliament wanted to extend the provisions on erasing data to include, for instance, those who obtain any kind of legal status to remain in a Member State even if not full refugee status. I am glad to see the amended proposal takes up Parliament's demand to erase the data when an individual has got a subsidiary or temporary form of protection, but could I enquire whether this would cover for example - in the system I know best - the UK's exceptional leave to remain?
Finally, Mr President, whatever the justification for widening the Eurodac fingerprinting system to some categories of illegal immigrants, I am personally not convinced that this proposal is legally watertight. Are the Council and the Commission so convinced?
Mr President, we are beginning to establish a common asylum and immigration law in Europe. That means that we need instruments to exercise the necessary controls. A common immigration law means that we have no more internal borders and take responsibility for the people entering the European Union at the external borders.
It is perfectly clear that there is abuse, for example in connection with asylum claims. The number of people applying for asylum on grounds which have nothing to do with political persecution far outweighs the number of applicants recognised as victims of political persecution. Abuse in this connection means not only that asylum is sought on non-existent grounds but also that the same applicants make applications on these grounds to several countries. We will only be able to control this abuse if we at long last implement the EURODAC fingerprinting system, which we have been waiting such a long time for, and if the Council finally decides to allow this system to enter into force.
It has already proven its efficacy on several counts, and it is essential if asylum is to gain acceptance. We therefore advise the Council in the strongest terms to make its decisions so that EURODAC, the system which allows fingerprinting throughout Europe, can become a fact of life. That is the task now before the Council.
Ladies and gentlemen, as we have been told by the Council representatives, the amendments adopted by Parliament and included in the text have improved the draft regulation. However, this is still unacceptable to us as it stigmatises third country nationals and tends to criminalise them. Given that we are now discussing a Charter of Fundamental Rights and yesterday, for instance, a report on human rights, could we really live within a fortress Europe outside, or even inside, which rights might be being violated?
Moreover, this draft regulation concerns us basically because we feel that it is not needed yet. It is, we feel, putting the cart before the horse. We are using and establishing instruments before we have developed a proper harmonised policy on the right to freedom of movement, the right to live as a family and the right of asylum. We should start by harmonising this policy. We can look at the instruments for implementation and control after that.
Finally, a third point which particularly concerns us is the dismissal of Parliament' s opinion. This raises a vital question about the democratic credit granted to the Members of the European Parliament. It is a shame that we are currently being given the impression that we serve no useful purpose. We are told that this is just a case of abstention but this is actually the norm as Members' opinions are not being taken into account.
To conclude, the establishment of this area of freedom, security and justice needs instruments. Yet this security can be achieved only if there is real justice, and freedom can be achieved only if we have rights which are respected.
Mr President, we have spent a whole day here in the European Parliament discussing human rights and high ideals, and it is therefore a matter of some shame that, when the Union then acts in the real world, matters look quite different. With Eurodac, the Commission and the Council are, in my view, going too far in their desire to monitor asylum seekers and other citizens of third countries who cross the border into Fortress Europe. The Eurodac initiative is a series of absurdities and outrages. Firstly, keeping the fingerprints of minors - right down to 14 years of age - who have not committed any criminal offence contravenes the UN Convention on the Rights of the Child, which asks us to protect children and to respect an age of criminal responsibility of 18 years if we ourselves have not legally specified another age - something which, as far as I know, the Union has not done. Keeping fingerprints for up to ten years, even if the person concerned has not committed any offence and even if they have perhaps, into the bargain, obtained legal residence in the area of the Union, is a violation of the demand under the European Convention on Human Rights for respect for private life. To confuse asylum seekers with illegal immigrants contravenes the Convention on Refugees. Those human and fundamental rights which are so much talked about have no value if we are not in a position to guarantee them in practice, and on behalf of those who penetrate Fortress Europe as well. The impression with which those people travel home, or which they obtain while they are here, of the "area of freedom, security and justice" does not reflect those values which, on state occasions, are otherwise designated as global and universal. What I would therefore urge the Commission and the Council to do is to allow Eurodac to die a peaceful death, as it deserves to do.
Mr President, on behalf of the Union for a Europe of Nations Group, I should like to express my confidence in the Council' s handling of this matter and, in common with others, I want to urge the Council now to make a decision about establishing Eurodac. We are talking about establishing an area which claims to offer a high degree of legal protection, and I think it odd that, in the next sentence, we express a lack of confidence in its being possible to administer such an arrangement responsibly. In my view, the purpose is to safeguard the rights of asylum seekers, and there is no question of infringing the rights of those who honestly and legitimately request asylum. I cannot imagine that either the Council or the Commission might wish to construct this system in such a way that it could include restrictions of any kind upon the freedom of law-abiding citizens. The system is quite in accordance with the creation of an area of freedom and justice, and this is something we support.
Mr President, the back-peddling in relation to the adoption of the EURODAC system has given rise to numerous, logical questions concerning both the expediency and the efficiency of the system for the comparison of the fingerprints of applicants for asylum which complements the Dublin Convention.
I personally am among those who have serious reservations about the system. Numerous facets of the system already exacerbate our concerns regarding possible violations of the European Convention for the Protection of Human Rights and Fundamental Freedoms and the UN Convention on the Rights of the Child, given that it calls for 14-year-old children to be fingerprinted.
Apart from that, the fingerprinting system per se has negative associations with criminal investigations by police authorities and criminal offences. In other words, extending the system to asylum seekers automatically identifies refugees and immigrants as a whole with crime and illegality, which I think is quite unfair and goes beyond every concept of international law and respect for human rights as demanded in the Geneva Convention, the 50th anniversary of which we celebrated in this morning' s extended debate here in the European Parliament.
In addition, the system does not guarantee 100% identification, as we know from numerous criminal investigations and, as such, we cannot consider that its application will facilitate the implementation of the Dublin Convention and help to prevent abuse of the right to asylum.
In all events, the European Parliament is calling for the right to exercise parliamentary scrutiny, in which case the Council and the Commission will have the final word on the matter. However, I think that the best thing the European Commission and the Council can do is to institute a common asylum and immigration policy based on European humanitarian and democratic values and respect for human rights.
Mr President, the Commission would like to welcome, first of all, the very clear statement issued by the representative of the Council to the effect that the Eurodac system is only a system conceived to implement the Dublin Convention. I would also like to confirm, as the representative of the Council has already said, that there is a problem concerning the territorial application of the Eurodac regulation. I can also confirm that the Council did not ask the Commission to come forward with a revised proposal. Nevertheless, this is a very sensitive issue, as the debate has already shown, and one of the few cases where the three institutions do not have the same position, as I very clearly stated before Parliament. The Commission, in this case, has a different position from both the Council and Parliament. That is why, although not being asked to come forward with a new proposal, we decided that to clarify the political options that are on the table we should do that extra work and come before the Council with a revised proposal.
In its revised proposal the Commission takes on board the solution proposed by Parliament that the data should be deleted from the base as soon as someone is recognised as a refugee. On the other hand, we did not subscribe to the idea of Parliament about the age limit for fingerprinting. We considered that 14 years old is an adequate solution. Perhaps this is because I come from a country - which the representative of the Council also comes from - where our children, when they are ten years old, in order to get their first identity card, are fingerprinted. It is inconceivable for me that my country is one which criminalises all children of 10 years of age just because they are fingerprinted for their first identity card. I still remember that it was a major event in my youth to get my own identity card.
Nevertheless, I recognise this is a very sensitive question. Consequently, the Commission believes it should clarify to Parliament two very strict and clear ideas. First, we should not ask Eurodac to give answers that Eurodac cannot give. That is why we consider that some of the questions Baroness Ludford raised and some of the issues that were raised by Mrs Boumediene-Thiery - which are very important - have to be addressed in the context of the regulation on temporary protection and on subsidiary protection that the Commission is actively preparing. We will come to Parliament and the Council with proposals in the next few months.
We have just achieved, this week, a working document to re-evaluate the Dublin Convention itself. We want to launch a debate not only on the technical questions of Eurodac but also on the essential solutions to the current Dublin Convention. We do not want to lose time. We want to have as broad a picture as possible for all instruments that concern asylum policy.
Where is the point of difference between the Commission and the Council? Of course, the Council has been generous in the sense that it has given to the Commission management and the technical functioning of the system. But there is a point where the Commission does not agree with the Council. We do not agree that the Council should reserve for itself the powers of implementation of the system. According to the comitology agreement, there are not sufficient grounds for the Council to reserve the implementing powers for itself rather than delegating them to the Commission. The proposal of the Commission is that the executive powers, the implementing powers of the system, should be delegated to the Commission, associated with a committee composed of representatives from all Member States. In our opinion this will be a more coherent and transparent way of managing the system and reinforcing the capability of Parliament to scrutinise the way the Commission manages and develops the Eurodac system.
Maybe through this balanced solution it will be possible to address in a more relaxed and trusting way some of the reservations and political doubts that have been raised by several Members of Parliament during this debate. Maybe I am being stubborn but this is what I sincerely believe.
Thank you, Commissioner.
The joint debate is closed.
Trade in bovine animals and pigs
The next item is the report (A5-0044/2000) by Mr Graefe zu Baringdorf, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a European Parliament and Council directive amending Directive 64/432/EEC on health problems affecting intra-Community trade in bovine animals and swine [COM(1999) 456 - C5-0239/1999 - 1999/0217(COD)].
Mr President, the point of this report is to allow the situation which prevailed before 1 July 1999 to be reinstated with regard to a provision which has been in force since 1 July 1999. The reasons given by the Commission are as follows: the Member States have failed to honour their undertaking to implement a control system and we therefore need to reinstate temporarily the situation which prevailed previously.
We support the Commission in its implied criticism of the Member States which have failed to do their homework but deeply regret that we are again in a situation in which we are unable to implement amendments and improvements to a control system which has been accepted and entered into force because the Member States have failed to carry out their duties. Nonetheless, we support the Commission' s proposal because we consider that the old rules provide a sufficient degree of safety, especially as the Commission is only asking for one year' s delay.
The Commission has, however, left itself with an escape clause by asking for a further transitional period of three years under the provisions of the agreement with the Council in the Council decision on comitology of 28 June 1999 and we in Parliament consider that somewhat unusual. What you should have done, Commissioner Byrne, was to apply directly for four years, if it was going to take four years, especially as this would have given a sign to the Member States. If the Commission is leaving itself an escape clause in the form of a three-year postponement, why should we keep to our side of the bargain?
However, here too we said that we wanted to help out. We tabled a proposed amendment seeking to reduce this period to two years and it became clear during discussions with the Commission that it too was willing to go along with this proposed amendment. Then we noticed an unusual feature; we noticed that you had presented us with the statements of this decision on comitology in long prose texts, despite the fact that you agreed with the Council a long time ago that references to the article would be succinct.
Hence, we have complied with the requirement and the practice which you have cultivated with the Council and, for our part, have now called in a proposed amendment tabled in my name for the new regulation to be adopted, still with the unusual feature that, because the legal basis was Article 37 and Article 152, you had submitted both Article 17 and Article 17a to us on the grounds that this was both a consultation and a codecision procedure. In the codecision procedure, Article 8 applies under the decision on comitology but not under Article 37.
We take the view that these two separate submissions are unnecessary and we have tabled a single proposed amendment which I shall read to you. We are calling for Article 17a to be deleted. The proposed amendment should read as follows: "Where reference is made to this Article, the management procedure under Article 5 in conjunction with Article 7 of Decision 99/468/EC shall apply and, in the case of a codecision procedure based on Article 251 of the Treaty, Article 8 thereof" .
I hope that the Commission is able to accept this amendment. This is a codecision process. If the Commission and the Council are able to adopt our amendments, we can shorten the procedure which, given that we have been in a legal grey area since 1 July 1999, is a reasonable step. We have already had intensive discussions. I am curious to see what the outcome of your position will be. I hope that you will go along with our considerations, as tabled during the discussions, especially as we do not disagree in principle.
Mr President, we are dealing here with amendments to a directive concerning the intra-Community trade in bovine animals and swine. I would like to start by congratulating the rapporteur on his report and agreeing very strongly with the remarks he has just made. I suggested a single amendment during the committee stage of the debate, which was accepted by the committee, regarding the need for Member States to put in place a proper system of spot checks, inspections and controls to ensure the efficient implementation of these regulations. My amendment calls upon the Commission to monitor the Member States to see that they carry out the necessary inspections set out in these regulations, because if we are to mount a successful campaign to contain and eradicate tuberculosis and brucellosis, then the proper implementation of these regulations will be essential.
May I also say that, sadly, these regulations are at the present time largely academic in respect of my own Member State because of course we have been banned from exporting live bovine animals from the UK for the past four years. Indeed, even the export of dead bovines is still being blocked in certain countries because although the ban on the export of beef from the UK was lifted on 1 August 1999, it is, as we all know, still being illegally maintained by France and Germany to this very day.
In the case of the pig sector the export trade is also suffering because during the past two years the pig industry has experienced acute difficulties. Indeed in Scotland, my own country, we have witnessed a 25% reduction in the national herd in the past twelve months. Unless urgent action is taken by the UK Government, a further 25% will go within the next few months. Now, this appalling situation has been brought about by a combination of issues involving the strength of sterling, the gold-plating of welfare and hygiene standards, which have been imposed on the industry by the UK Government, and the extra costs arising out of the BSE crisis. These factors are driving UK pig farmers out of business as more and more cheap imports are sourced by retailers and supermarkets in the UK.
Now it transpires that the situation could deteriorate even further as EU applicant countries from Central and Eastern Europe are projected to increase their net exports of pigmeat by nearly 300% by the year 2006. At the same time they will be seeking derogations from the EU to enable them to produce pork to welfare and hygiene standards that would be considered illegal under current EU law.
If Britain is once again to reactivate a dynamic intra-Community trade in bovine animals and swine, then immediate help is required to alleviate the catastrophic situation affecting rural Britain and affecting our pig and beef sectors in particular. I hope this message is getting through to the British Chancellor of the Exchequer.
Mr President, I also agree with the rapporteur with regard to the basic matters and I can naturally and gladly sympathise with the amendment calling for the transition period to be just two years. This is a case of negligence on the part of the Member States in putting these matters and the system into effect. This is an issue concerning serious animal diseases, and I think the most essential matter in this discussion is the fact that we have to quickly adopt the system to avoid repeated postponement of legal provisions that should take effect as soon as possible.
Mr Stevenson mentioned that exports from East Europe are increasing: we are now expanding the area of the EU to include the countries of Eastern Europe. If our own systems are not in order, how can we expect new Member States to be able to be ready to join our system of agricultural policy? We have to stress the importance of the fact that food safety and the European agricultural model should be a basic issue with us and one that serves as a vision of the future, but in the Member States we are ignoring issues of a basic nature which would help monitor systems that would ensure this. For that reason we will have to pay very serious attention in the future to ensuring that Member States really do adopt systems we are here taking joint decisions on. If that is not the case, there will have to be some form of sanction to ensure these matters are put right.
Mr President, I would like to join previous speakers in congratulating the rapporteur. He has approached this matter with his usual conviction and great dedication. I was very pleased to hear him say that there is no real conflict on the principles and objectives of the proposed directive. I have no doubt that the Commissioner will assist in reaching a satisfactory resolution because both Parliament and the Commission have a common goal in relation to this very important and very crucial area.
The directive on inter-Community trade in bovine animals is central to the economic survival of livestock farmers, particularly from my own country, Ireland, where we export up to 90% of our entire livestock production - a very high proportion of which is live exports to continental Europe and beyond. In this regard, I support proposals for a further update of the 1997 directive with the caution that it must be done in a sensible way. We need to eliminate unnecessary bureaucracy while, at the same time, providing total traceability with regard to livestock movement as well as safeguarding public health.
Mr President, this proposal introduces an extension of a current exemption to Directive 64/432 applicable to the Spanish Government. Without this exemption, it would be required to implement a system of veterinary checks for tuberculosis and brucellosis, for each bovine animal exported from its region. These are already, of course, implemented by many other states.
This exemption has important implications for my country. Whilst Spain is being given exemption, the British meat industry is suffering heavily from the implementation of an allied directive which requires ruinously expensive veterinary checks in our slaughterhouses. So rigorous are the requirements for veterinary supervision that we do not have enough British vets to carry out the work. But instead of giving us more time, the Commission has commenced infringement proceedings.
In order to avoid ending up in the European Court of Justice, my government has had to recruit large numbers of EU vets, 300 of whom come from Spain. If Spain has such a large surplus of vets that it can afford to send so many to my country, why is it having such difficulty implementing the system of veterinary checks required by this directive? It does not seem right to me that British slaughterhouses should be put through the hoops as a result of the Commission's action whilst Spain is allowed to default on its obligations.
Why is the Commission giving Spain such an easy time? Should it not be asking why Spain can afford to send so many vets over to the United Kingdom to implement a related directive and perhaps be insisting that some of these officials be retained in their homeland to implement Community law in their own country?
On that basis, I believe that this proposed directive is wrong and I will be voting against it.
The Irish interest in this particular amending directive centres around a request by our country to permit pre-export TB testing to take place at assembly centres, rather than only at holdings of origin as the practice now is in Ireland; I understand that we have about two years to discuss with the Commission any difficulties we may have in relation to this and I am pleased to see the Commissioner here today.
Under EU trading rules and in the interest of food safety and consumer confidence in animal health status, annual testing is required to maintain the official TB-free status of our cattle herds. With a cattle population in Ireland of between 7 and 8 million in recent years, some 10.5 million TB tests have been undertaken annually in some 138 000 herds. Since 1954, when our TB scheme was introduced, we have spent in Ireland - a small country - EUR 2.54 billion on TB testing and subsequently brucellosis testing. I think that stands as a testament to our determination to protect the health status of our cattle herds in Ireland.
Indeed, following disclosure of a reaction, a special contiguous testing programme for herds adjoining restricted herds is operated. Analysis of test data is carried out on an on-going basis by a special TB investigation unit. Routine post-mortem examinations are carried out by veterinary surgeons employed by the Department on all animals slaughtered. Animals which react positively to the TB test are slaughtered. From the earliest stages in the bovine TB eradication scheme, the Department of Agriculture has recognised the benefit of pre-movement testing, and we request that our particular amendment to the amending directive be looked on favourably.
The point I would like to ask the Commissioner to consider particularly is the fact that the only test provided for in the EU and under Irish legislation is the single intradermal comparative test as specified in Directive 64/432 of the EC. I understand considerable work has been done on laboratory-based blood tests for TB. The gamma-interferon test is the most promising of these, and is used under practical field conditions as an adjunct to the tuberculin test in herds. I would like the Commissioner to indicate where that now stands and how quickly we will be able to have a blood test accepted by the EU. The TB test we use now is herd-specific, not animal-specific. We need to get to the stage where blood tests for individual animals will stand up.
Mr President, Commissioner, animal epidemics are not only important economic matters, they are also important from the point of view of consumer policy. Plus, animal epidemics are again costing us a great deal of money. The main objective of the directive is to create electronic data bases from which information on bovine animals and pigs, and how they are kept, can be accessed, in order to foster safety and transparency.
These new data bases will form part of the bovine animal labelling and registration system set out in the regulation. However, as the implementation of this directive and the long-windedness of the codecision procedure have given rise to difficulties, the Commission has concluded that transitional measures should be introduced in order to avoid problems with the trade in live bovine animals and pigs.
I agree with the rapporteur that Member States are always very slow to implement unwelcome Community legislation, which is why we need to discuss if a 3-year margin is really sensible. I think that Mr Daul' s proposed amendment of two years would be an excellent compromise. I should also like to point out in this connection that, rather than planting more trees, we need to clear the jungle of paragraphs and exemptions.
Absolute account must be taken of the Economic and Social Committee' s reservations concerning strict limits on exemptions and harmonisation of veterinary legislation. I therefore fail to understand that some countries are doing their homework while others keep finding excuses and dragging their feet. All that does is distort competition and, for this reason, I vote that we make the regulation binding on everyone as quickly as possible.
Mr President, I will try to be brief, and I will not use all the time available to me but restrict myself to a short message. This morning, in this Chamber, one of the Members made the statement that without rules there is no freedom. But I feel that where there are too many rules, freedom can become confusion. It is my opinion that this measure is suffering from a surfeit of rules. Since 1964, a series of laws have been adopted on this subject. Some were implemented, but many were not. The application of some of them was deferred, and others were not adapted by the individual States.
Now, in all probability, some of the States are at fault in that they have not aligned themselves with certain directives. However, we have to ask why it is that this happens so often and in so many States. It is very likely that this is caused by difficulties in implementing the directives. The delays in the adaptation of national legislation may well be due to the expense and tedium involved, as well as the fact that the process is often unproductive. Therefore, the message I would like to convey is that where there is an excess of rules and regulations, and in this case there is an abundance of rules in the preparatory measures of this text, which, in essence, I approve of, when the sheer number of different texts makes implementation difficult, then application of the text is deferred and we run the risk of creating not only legislative, but also practical gaps: legislative gaps on account of overlapping competences and confusion of legislation, and practical gaps because it appears that, in many areas, there is clearly the risk of insufficient control, and there is therefore a danger that consumer policy will not be aligned either.
Mr President, may I first of all thank you for the interest you have devoted to the Commission proposal modifying Directive 64/432 on health problems affecting intra-Community trade in bovine animals and swine. I am particularly grateful to Mr Graefe zu Baringdorf for his report on this proposal and to the members of the Committee on Agriculture and Rural Development for the support given to most of the modifications proposed by the Commission and for the amendments included in the initial committee's report.
Member States encountered serious trade problems when implementing the updated animal health rules for intra-Community trade laid down in Directive 64/432 that came into force on 1 July last year. In order to facilitate the change-over to the new rules the Commission, based on Articles 37 and 152 of the Treaty, proposed amendments to the directive that include transitional measures to solve the most acute trade problems, minor corrections and clarifications in the annexes and a general mandate to the Commission to lay down transitional measures in accordance with the new comitology procedure included in the proposal.
The Committee on Agriculture and Rural Development of the European Parliament agreed on two amendments tabled by Mr Graefe zu Baringdorf to the Commission proposal. The first amendment requires the Member States to ensure full implementation of the directive and the Member States and the Commission to execute controls on the implementation. The second amendment seeks to restrict the period of application of transitional measures to two years. The Commission can agree to these Amendments Nos 1 and 2 and must therefore oppose the amendment from Mrs Auroi requesting the deletion of any transitional measures.
However, I regret that I am not in a position to accept written Amendment No 3 which Mr Graefe zu Baringdorf put forward last week. It modifies the comitology procedure by proposing for implementing measures relating to Article 37 to introduce a management procedure with the right of scrutiny. This is clearly against Article 2 of the Council Decision 99/468 on comitology which provides for regulatory committees in issues relating to animal health and it seems that perhaps it is not accepted by Mr Graefe zu Baringdorf following detailed discussions with my cabinet that this is the position. But I understand that perhaps Mr Graefe zu Baringdorf may very well have misinterpreted the comitology and that he intends to amend it again during this plenary.
Let me express my surprise and concern about this. I regret that I cannot accept your new amendment which replaces Article 17 and 17a by a single new article comprising the entire comitology procedure. It introduces a regulatory committee with the right of scrutiny for Parliament and I quote from the letter which he sent me: "in the case of a codecision procedure based on Article 251, Article 8 thereof" - that is Article 8 of Council Decision 99/468 on comitology.
I can assure you of the importance that I attach to Parliament's role in the legislative process, in particular relating to comitology in the codecision procedure. The overall aim is to achieve quick and efficient results in order to translate policy into legislative acts. The framework for the comitology procedure is clearly established in the abovementioned Council decision. The right of scrutiny for the Parliament is foreseen for areas relating to codecision, that is Article 8. The amended Directive 64/432 is based on Articles 37 and 152 of the Treaty. The new provision concerning the implementing powers for the Commission to lay down transitional measures may have a direct effect on public health.
This is the reason why the Commission, in this case, proposes Article 17a which refers to a regulatory committee with the right of scrutiny for Parliament. I refer you to Article 3 of the directive in particular which amends Article 16 of the original where it says: "where necessary to facilitate the change-over to the new arrangements provided for in this directive the Commission, acting in accordance with the procedures laid down in Article 17a, may adopt transitional measures applicable for a period of not more than three years" . That is, and I am advised by the legal service, the appropriate way to deal with this.
In any situation where a basic legislative provision envisages amendment by a comitology procedure it must include in the basic provision the actual procedure for the comitology. That is why each individual provision which envisages such an amendment must identify the procedure quite clearly. Therefore, the power that is given to the Commission to further extend the period of time which is contained in Article 3 clearly identifies Article 17a as being the appropriate article to deal with this which incorporates Article 8 of the Council decision of last June, thereby giving Parliament full scrutiny powers in relation to any such proposal.
Where reference is made in the current version of 64/432 to Article 17, this relates to implementing measures concerning animal health, that is based on Article 37 which are of no or, in very few cases, of very remote, public health concern. Therefore these measures should not be subject to the right of scrutiny of Parliament. For example, such implementing measures relate to the approval of procedures and sites for cleansing and disinfection, the format of disease reporting, the approval of assembly centres, the definition of additional guarantees for Member States free of diseases not transmissible to humans such as infectious bovine rhinotracheitis or transmissible gastroenteritis in pigs.
I will now make some remarks on the implications of the proposed amendment for the institutional balance. The implementing powers of the Commission are laid down in Article 202, third indent of the EC Treaty in conjunction with the Council Decision 99/468 that I earlier referred to which is the appropriate Council decision laying down the appropriate procedure for comitology. This system aims clearly at defining exactly the respective role of the executive and legislative power in the basic legislative instrument. Consequently, in the basic legislative act it has to be made clear from the outset which implementing measures are based on codecision procedures, that is, Article 152 and which provisions do not have as their direct objective the protection of public health and would therefore not be subject to Parliament's right of scrutiny.
The procedure must be made clear in the basic legislative provision requiring to be amended by comitology. Any wording leaving room for case-by-case negotiation would jeopardise the delicate institutional balance and also seriously undermine transparency. The wording proposed in the new amendment for the regulatory procedure with the right of scrutiny, and I quote: "in the case of the codecision procedure based on Article 251, Article 8 thereof" leads to legal uncertainty and is not in line with the agreed implementation of Council's comitology decision.
I note from the document that Mr Graefe zu Baringdorf has circulated this afternoon where he signals his intention to put forward this amendment at this stage. He says: "I think that it is not necessary to include two almost identical references to the comitology procedure just to make sure that the European Parliament does not ask for rights that it does not have" . Let me assure Parliament that it is not my intention, in setting out these two procedures - Articles 17 and 17a - to ensure that the European Parliament does not ask for rights that it does not have.
I am firmly committed to the procedure of codecision and I am firmly committed to the procedures laid down in comitology. I am firmly committed to the notion that Parliament will have full scrutiny of Commission proposals in circumstances where the legal structures of the European Union, that is the Treaty and the directive, allow for that situation. To deviate from that is to risk challenge in the European Court, which is something that I must avoid. Also I must reply to Mr Graefe zu Baringdorf by saying that the two, as he describes, almost identical references to comitology procedure are not in fact identical. They are quite different and must be dealt with quite separately. However, it is in the interest of all the institutions that the procedures are clearly defined and transparent for everybody.
Furthermore, adopting this amendment would mean further delaying the legislative procedure which could otherwise be concluded after the first reading.
In conclusion I wish to confirm that I accept Mr Graefe zu Baringdorf's Amendments Nos 1 and 2 but not the amendment on the comitology procedure that he has suggested this afternoon. Consequently I cannot accept the amendment of Mrs Auroi either.
To deal with the individual issues which were raised by speakers this afternoon, first of all, in respect of those points made by Mr Graefe zu Baringdorf which I have not already dealt with, he makes reference to the long prose text and that there is an agreement with the Council to be more succinct. You are, of course, quite correct in relation to that. That agreement, however, was reached with the Council subsequent to the initial drafting of this document. That is why it has been drafted in this way. It pre-dates that agreement. It will be automatically amended in the manner envisaged in the agreement with the Council. Therefore the concerns that you have in relation to this matter will be remedied automatically in accordance with that agreement.
You also suggested that if the Commission goes along with your suggestion that there will be a shortened procedure. In response to that, if this particular amendment is withdrawn by Mr Graefe zu Baringdorf, having regard to what I have said here this afternoon, then it is also true to say that the procedure will be shortened and this matter can be dealt with on first reading. There is a significant risk that if the matter is proceeded with in this way and if the Council votes in accordance with the proposal put forward by the Commission, the matter will go to second reading, thereby creating further delays.
It has come to my attention as late as today, in consultation with members of the Committee on Agriculture and Rural Development, that there is a concern which I was unaware of: of the interaction between Articles 37 and 152. I have made it clear that I am prepared to respond quickly to any invitation that the committee might wish to extend to me to discuss this important constitutional issue of the interaction between Article 37 and Article 152. I say that in circumstances where I also urge Mr Graefe zu Baringdorf to give serious consideration, in the light of what I have just said, to the withdrawal of that particular amendment, having regard to the serious legal difficulties that exist in relation to it.
In response to Mr Hyland and Mrs Doyle, both of whom are concerned about the testing issue, I have taken note of what both of them have said in relation to this and I will make the appropriate inquiries.
Mr President, allow me to ask Commissioner Byrne one more question. The situation is this: you tabled a text which no longer complies with the standard procedure agreed with the Council. We noticed that. We then table our proposed amendments, which you consider to be correct as far as principle and procedure are concerned. Then you differentiate between what applies to a report tabled to us under Article 152 alone and this report, which you have tabled under both 37 and 152 and you say that is why we need separate references to comitology.
Of course, we too consulted our legal service and the text which I read out to you contains precisely this reference to comitology. The legal text is therefore confirmed. The Commission is being thick-skinned here; it is saying no, we stand by our proposal as we have already done on a similar occasion in the past here in Parliament. Hence, Mr Byrne, when you say I should consider withdrawing the amendment, I should like to ask you to consider if you do not agree with it, especially as it complies with the decision on comitology. Then we can use the simplified procedure. Generosity is incumbent upon the Commission, not the rapporteur.
It makes no sense to continue with the debate. I would ask the Commissioner to reply as briefly as possible.
I am afraid that what Mr Graefe zu Baringdorf has said discloses a misunderstanding of the issue. First of all, the agreement that was reached with the Council in relation to the shortening of the prose text is something which will automatically be dealt with in accordance with the agreement as I have identified a moment ago.
Secondly, on the issue relating to comitology, I can only repeat what I said which is that in any basic legal text which authorises the Commission to amend that text by comitology, that text must itself identify what procedure is being adopted. What Mr Graefe zu Baringdorf is suggesting be done in his amendment is to confer a discretion to deal with the issue in each case on a case-by-case basis, so that the text to be amended will refer to Article 17, but within Article 17 there will be a discretion as to whether Article 7 or Article 8 of Decision 1999/468 will apply; this means that somebody - that is the Commission - will have to determine in those circumstances which of the two articles is the appropriate one, depending on whether it is or is not codecision.
I submit that this is inappropriate, because it effectively confers a power on the Commission to make a decision on that issue as it were in its office, rather than enabling the reader to consult the text - the basic text - in any circumstance where the Commission is empowered to amend a provision by comitology, and to refer to that basic text. From that text it will be clear what comitology procedure is the appropriate one to follow: whether it is Article 17 in the version suggested by the Commission which applies to all of the circumstances in this particular directive, or Article 17(a) which incorporates the scrutiny procedure of the comitology, and which is appropriate to the circumstances set out in Article 3 - that is, where there is a further extension of time beyond 31 December 2000 and where the Commission can extend it for a further period as we have discussed. That gives clarity to the situation. It avoids any exercise of discretion by the Commission or anybody else. It leaves it clear to anybody reading the text what the appropriate procedure is that will govern this particular situation.
I regret I cannot make it any clearer and I regret I cannot accede to your request: I would ask you again, in the light of what I have said about making myself available to your committee, to discuss the interaction between 152 and 37, and to give serious consideration to withdrawing this amendment yourself.
Thank you very much, Commissioner. The relevant committee will continue the discussion of this issue.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Question Time (Council)
The next item is Question Time (B5-0201/2000). We will examine questions to the Council.
The President-in-Office of the Council, Mr Seixas da Costa, is here with us today. He has to leave the chamber at 7.00 p.m. and we must therefore try to be very quick and make a collective effort so that we can deal with the majority of the questions.
Question No 1 by (H-0141/00):
Subject: Human rights of women in Europe On 19 January 2000, the United Nations Economic Commission for Europe met to prepare a special session of the UN General Assembly due to take place on 5-9 June 2000 in New York to assess the situation of women five years on from the Beijing World Conference on Women, which adopted a platform for action to tackle the problems faced by women at international level.
During the proceedings, the Swiss Foreign Minister, Mrs Ruth Dreifuss, stated that 300 000 women were victims of trafficking in Europe.
Does the Council concur with that statement? Does it consider that the measures it is taking are sufficient to guarantee the safety and dignity of women in Europe in the face of the threat of trafficking? What additional measures will it take to counteract a probable deterioration in the situation arising from enlargement, given that the majority of victims are from countries applying for membership of the Union?
. (PT) Mr President, ladies and gentlemen, before going any further, I would like to remind you that the Member States of the European Union played a very important role in the Beijing Conference in 1995 and in preparing the Beijing Action Platform. Since the adoption of that platform, the European institutions and the Member States have been working hard to ensure that it is applied both at national and European Union level.
As regards the specific question of trafficking in women, which is covered in the chapter on violence against women, the objectives are very clear. Various measures are to be taken by the governments of the countries of origin, transit and destination of the regional and international organisations, and Mrs Avilés Perea is quite right in drawing attention to the violation of women' s safety and dignity in Europe by the threat posed by trafficking. You may rest assured that the other institutions are taking this subject very seriously, and some measures have, in fact, already been taken to combat trafficking, and I would like to sum these up as briefly as possible.
Firstly, starting in November 1993, the Justice and Home Affairs Council agreed a series of recommendations on trade in human beings for prostitution, with a view to combating trafficking in human beings. Two years after that, this House took on this subject: apart from adopting a number of resolutions, it also produced a report and a resolution which specifically addressed trafficking in human beings.
For its part, the Commission published an initial communication on trafficking in women and, in 1996, that is to say the year immediately after the Beijing Platform was adopted, it launched the STOP programme, with an annual budget of EUR 6.5 million. The importance of this programme should not be underestimated, given that it has helped to finance a great many projects and has proved to be genuinely effective.
Thirdly, back in 1996, the Commission and the International Organisation for Migration organised an interdisciplinary conference in Vienna, which brought together representatives from Member States, the institutions, the European Union, the academic world, and various non-governmental organisations. A number of conclusions emerged from this work.
Lastly, also in 1996, the Council approved a common action to combat trafficking in human beings and the sexual exploitation of children. In 1997, the Ministerial Conference in The Hague resulted in The Hague Ministerial declaration on a European Code of Conduct to prevent and combat trafficking in women for the purpose of sexual exploitation. Lastly, in 1998, the Commission adopted a further communication on new measures to combat trafficking in women.
I would also like to point out that this issue is periodically considered under the transatlantic dialogue, because this phenomenon also affects countries like Canada and the United States, and is not limited to the area immediately adjacent to the European Union. We believe that it is increasingly important to exchange views with other destination countries so as to make a comparative assessment of this phenomenon and to establish a series of harmonised measures for controlling it.
This issue has, of course, been a regular agenda item in contacts with the countries of Central and Eastern Europe which are both transit countries and even the countries of origin for the great majority of this traffic. Campaigns are being financed under the PHARE programme in this field, some with support from the International Organisation for Migration.
I would like to make it clear that the Council does not wish to comment on the figure of 300 000 women falling victim to trafficking in Europe given by the Swiss Foreign Minister. There is no statistical data on this very specific subject, because we have to work with figures that are very difficult to obtain, given that we are talking about illegal immigration on the one hand and about illegal employment on the other, but it seems to us at first sight that this number is rather high. We think that an attempt should be made to assess this figure more accurately, and we should not get involved in commenting on an estimate of this kind, which does not seem to us to be well founded.
In any case, this problem needs to be taken very seriously, not just because of the number of people involved, but also because trafficking in women is a form of organised crime that is evidently on the increase throughout the world, as it generates high profits in return for relatively low risks as far as the traffickers are concerned. Some of this trafficking is on a small scale, but there are also big international companies and networks behind a sophisticated and well-organised industry, with political support and economic resources in the countries of origin, transit and destination. This is why this question needs to be tackled at the highest level, and in particular in conjunction with the United Nations.
Mrs Avilés Perea, you will certainly be aware that discussions are taking place on a protocol aimed at preventing, eliminating and punishing traffic in human beings, especially in women and children, which would complement the United Nations convention against organised crime. To this end, the Council recently adopted a decision authorising the Commission to negotiate on this very protocol.
The Member States of the European Union are also playing a very active role in the meeting of the United Nations Commission on the Status of Women which is preparing the United Nations General Assembly Special Session on women.
To conclude, I would like to reiterate that the Council continues to attach great importance to the issue of trafficking in women and children, and I hope that I have been able to allay some of your fears, Mrs Avilés Perea, at least in relation to the Council' s efforts in this field.
Mr President-in-Office of the Council, I am truly grateful for your full answer to this question on the programmes which, as you have pointed out, have been implemented.
However, the question stressed the fact that this is a problem which has recently become more serious, precisely because of the ease with which our borders can be crossed. This movement of people basically originates in the candidate countries of the East. The majority of cases involve women in illegal situations. This immigration is taking place in the worst possible conditions and these women are defenceless victims of every type of marginalisation and hardship.
I believe that an effort has been made over recent years, but I must insist that it requires special attention now and we must prevent such problems in the future, since it is possible that this problem will become even more acute.
Mr President, I would just like to add that I totally agree with you, Mrs Avilés Perea, and that the European Union is anxious, as part of the enlargement negotiations and, in particular, in the context of external relations in the field of justice and home affairs, to enter into a specific dialogue with the candidate countries on all issues concerning the free movement of persons, and in particular illegal immigration.
We believe that without questioning the need for the European Union to have a policy of tolerance on immigration and a policy of welcoming economic refugees, we should try, by following this route, to avoid creating mechanisms that make it easier to exploit women in particular and to develop forms of crime specifically associated with the free movement of persons. We believe that the work that has been done, and the increasing awareness on the part of the candidate countries of the need to work with the European Union during the pre-accession period to strengthen control mechanisms, combined with collaboration in this field, may yield concrete results. The Commission is paying particular attention to this subject, and I believe that the fact that during the Portuguese presidency various negotiating chapters linked with this - particularly in the field of justice and home affairs and freedom of movement - are to be opened with the Luxembourg phase candidate countries may help to create a common culture, a common culture that the candidate countries will later on have to share in terms of respecting the acquis communautaire.
While adding my thanks to the Council for the earlier answer, I would like to press the Council on a related matter. The BBC recently produced evidence that 'wombs' , as they described it, were for sale in Romania - that women were being paid to have children for export to Member States of the European Union. Furthermore, the BBC alleged that this was being done with the tacit approval of the Romanian authorities because it was bringing hard currency into Romania. Will the Council raise this in their dialogue with Romania in relation to Romania's application for membership of the Community?
I would like to thank you for your question, Mr Martin, as it gives me an opportunity to discuss an initiative recently taken by the Portuguese presidency in Romania. I had an opportunity to exchange impressions with the Romanian authorities on this subject less than 10 days ago, and not just on the subject of trafficking in children, but also on the problems of the Roma. These are issues that the Romanian authorities say they are taking very seriously and, as far as I could ascertain, they consider that they stem from a cultural situation affecting certain sections of the population.
The Romanian authorities' determination to tackle this issue seems genuine to us, and all the more so as they know that it has specific implications for the way in which their application for EU membership is viewed by the Community of Fifteen. I detected a great commitment by the Romanian authorities to going as far as possible to confront situations of this kind.
Question No 2 by (H-0148/00):
Subject: Articles 6 and 7 of the Treaty on European Union On 2 February the Commission told the EP that it intends to monitor Austria, following the entry of the FPÖ into government, pursuant to Articles 6 and 7 of the EU Treaty.
In its resolution of 3 February 2000 the EP 'calls on the Council and Commission to be prepared, in the event of any violation of the principles of fundamental rights laid out in Article 6(1) of the Treaty on European Union, to take action under Article 7 of the Treaty..'.
For its part, the Commission replied to Oral Question H-0826/99 - on the fact that Italy is the country most severely criticised by the Court of Human Rights for slow and inefficient legal proceedings and that in Belgium trials linked to paedophilia proceed with slowness and worrying delays - by saying that 'it is not for the Union to interfere with the administration of justice in the Member States', that it had set up an administrative structure which would, if necessary, be instructed to examine cases of serious and persistent violation of fundamental rights by a Member State, applying the criteria and principles already laid down by the European Court of Human Rights and the Court of Justice of the European Communities, and that, at present, no serious and persistent violation of human rights by a Member State was being examined.
Can the Council rule out the possibility that the facts outlined above constitute serious and persistent violations of fundamental rights as defined in Article 6 of the TEU and, if so, for what reasons? If not, does it intend to launch the procedures referred to in Article 7?
Mr President, this question has already been broached here more than once. We have to recognise that the Austrian situation in particular, and the issues raised in this question concerning Italy and Belgium, are quite different from what is envisaged in Articles 6 and 7 of the Treaty of Amsterdam. Article 6 of the Treaty of Amsterdam - and it is very important to make this point, as the Treaties are breaking fresh ground here - states that the Union is founded on the principles of liberty, democracy and respect for human rights and fundamental freedoms, and the rule of law. Although we all know that the European Union is not a signatory to the European Convention on Human Rights, the same article compensates for this by stating that the European Union respects fundamental rights as guaranteed by the European Convention for the Protection of Human Rights and Fundamental Freedoms.
As for Article 7, which is in fact a Portuguese proposal that I was able to present to the Reflection Group which prepared the previous Intergovernmental Conference, this article establishes a specific mechanism, and this is the point to which the honourable Member' s question refers, for taking action against any Member State which seriously and persistently breaches the principles mentioned in the previous article, Article 6. And this action may lead to the suspension of this Member State' s rights as a member of the European Union. This mechanism goes back to an idea originally put forward in the Spinelli report in 1984, and it is linked with the need to guard against breaches of democratic principles within a Member State, and in particular against actions that may infringe the principles of the rule of law.
I have to say that the facts that Mr Dupuis refers to in his question do not represent a violation of any of the principles mentioned in Article 6 of the Treaty. This article should not be invoked with a view to any type of interference in the administration of the home affairs of Member States, particular in the field of justice. The existence of a violation of a principle mentioned in Article 6 must - and this is also an important point and the reason why no mechanism has been brought into play - be determined by the Council acting on a proposal by one third of the Member States or by the Commission and after obtaining the assent of the European Parliament. As this procedure has not been invoked by any of the bodies with this right of initiative, this situation does not, in our view, constitute a matter covered by Article 7.
With regard to the Council statement made on 2 February, I would like to repeat, as I was the one who presented this declaration in this House, that it was made by the Council Presidency, but on behalf of 14 Member States, and of course the consequences of that statement and of its content as regards relations with Austria are only binding on each Member State on a bilateral basis. They do not bind the Council and they do not affect the free and normal functioning of the Community institutions, in which Austria is still participating in full.
Mr President-in-Office, I think that you have clarified the technical aspects of Articles 6 and 7 very fully indeed. The fundamental point that we have to bear in mind here is that whilst Europe has made enormous progress in economic terms, as regards the single market and the single currency, nothing or next to nothing has been done in the field of justice and home affairs. We still have an almost purely national framework for justice, although certain situations are in practice clearly of a transnational nature. We constantly find ourselves having to deal with this contradiction, particularly as regards the rights of the child, an area where there are cases in which more than one country is involved and in which the victims are not only not notified by the state where the judgement is made, but are also deprived of legal support.
Mr President-in-Office of the Council, I should like to thank you expressly for stating during question time that Austria has not been found guilty of violating Articles 6 and 7 and that, in the case of Austria, it is a preventive sentence. My question relates to the ad hoc decision by the Prime Minister concerning bilateral sanctions taken without consulting the foreign secretaries of the governments and parliaments of the states of Europe. All the European Union institutions were bypassed and presented with a fait accompli.
Hence my question: what will happen in the future if we disregard the case of Austria now? Will the national Prime Ministers of the countries of Europe pass judgement in future? Will a majority of eight votes suffice or will a different majority be needed? In what way do the European Council and the European institutions lose power and the potential to formulate policy as a result? Is this a question of new competition between the European institutions and the national states?
Mr Casaca, I can assure you that despite everything I am not pessimistic about the way in which the European Union has been progressing towards establishing an ethical dimension, and in particular towards equipping itself with legal mechanisms to enable it to cope with new situations such as the ones you have mentioned. When it comes to the development of the Treaty of Amsterdam, I think it is important for us to bear in mind that transfers of power have taken place, and that further transfers of power remain to be made over the next five years from what was the old third pillar to the first pillar of the Union, particularly as regards visas, judicial cooperation in civil matters and customs cooperation. We still have judicial cooperation in criminal matters under the third pillar, but at the moment we are working towards establishing a European area of freedom, security and justice, and we hope that the Commission can respond to this by presenting a scoreboard giving us a catalogue of pertinent measures.
On the other hand, I would like to stress that the European Charter of Fundamental Rights that is being discussed will very probably help to strengthen these new aspects and will certainly help to give the European Union a more solid body of legally arguable principles, which some of us, and the Council in particular, would like to see.
As for your question about Austria, I would like to repeat what I said about Austria' s compliance with Articles 6 and 7 up to now. It was good to hear you talking about an "ad hoc decision" as it is clear that this was an ad hoc decision, and one taken by the 14 Member States regarding their relations with the Austrian Government. What was at issue was not the Austrian Government' s conduct, but its political make-up. During an earlier debate I said that we are now all Austrians within the European Union, and I would like to repeat that.
We are all Austrians because the European Union is a single entity in terms of rights and citizenship, and I would like to have the same rights in Austria that Austrian citizens should have in my country. So I do not like to be taught any lessons by a party which behaves in a racist and xenophobic way, and makes racist and xenophobic statements which it seems to me give us every reason to be concerned. These concerns are at present being expressed in a bilateral political framework rather than at European Union level, because there would only be scope for a decision at European Union level if there were an infringement of Articles 6 and 7 of the Treaty of Amsterdam, which means that, for the future, Mr Rübig, we will have to assess to what extent the Austrian Freedom Party can make a break with its past ideology, because that is crucial. It is important for the Freedom Party to clarify if it is still adhering to the principles described in its previous statements, and in particular the kinds of individuals through which those statements were made, because otherwise I cannot see any other solution except for the other Member States to continue to have the same kinds of reservations about their relations with the Austrian Government, with all the consequences that flow from that. And, as I said, this would be a purely bilateral matter. The Austrians have every right to whatever government they want - but we have every right to our opinions about the Austrian Government.
Mr President-in-Office of the Council, you said that there is a party in power in Austria which has made racist comments in public. Here in the European Parliament, people speak, not parties. In your reply to Mr Dupuis' question, you referred to the fact that the sanctions approved by the Heads of State and Governments of fourteen countries were bilateral in nature. Can these sanctions also be stopped bilaterally? In other words, can an individual Member State decide to end the sanctions and resume normal working relations? If so, when will the Council officially release the citizens of Austria from this ordeal, which violates their democratic rights? Must each Member State individually abandon the sanctions before the Council comes to its senses and overturns the decision?
I think Mrs Kauppi must have misheard or there must have been a mistake in the interpreting. I never said that the Austrian Government is a racist government, let me make that quite clear. I know people in the current Austrian Government who I have worked with in the past and who I hope to carry on working with in the future, who are a long way from being associated with any kind of racist ideology. What I am saying in very clear terms is that this government includes a party, some of whose leaders have not only made extremely serious racist and xenophobic statements, but have even proposed domestic legislation clearly inspired by racist ideology. And the Freedom Party has not as yet made any statement totally repudiating its association with ideologies of this kind.
As for the other question you have raised, the answer is yes. Any country can disassociate itself from the declaration made by the 14 countries. We are talking about 14 free countries which freely made the decision, on a purely bilateral basis, to demonstrate to Austria their displeasure at the make-up of its government, but any of these countries could pull out of this joint arrangement whenever it wishes. The same freedom that led them to stand together could lead them to part company tomorrow if they had a different view of developments in Austria.
You also asked, Mrs Kauppi, when the Council will allow the Austrian people to escape from this pressure. First of all, there is no Council decision. As I have already said, we are talking about 14 countries. This is not a European Union issue. I would like to make it clear that Austria has been totally involved and will continue to be one hundred per cent involved in all the formal workings of the European Union' s institutions. Mrs Kauppi, you cannot expect some members of governments within the European Union to be happy about sitting alongside people who they consider to be apologists for ideologies which clearly remind them of another period in history and which raise old European ghosts. Different individuals will have different perceptions of all this. I personally do not like sitting alongside fascists.
Question No 3 by (H-0151/00):
Subject: "Energy for Democracy" - FRY The current winter is one of the severest in recent decades, with several European countries having been hard hit. Among those affected is the Federal Republic of Yugoslavia, which additionally faces the fuel embargo, with the result that hospitals and schools are not being heated and have been forced to close temporarily or to operate a restricted service. In some cases, the fuel shortage has claimed human lives. Given that the embargo is continuing, as is the harsh winter, does the Council intend to take steps to extend the 'Energy for Democracy' programme as quickly as possible and to cover the needs of hospitals and schools?
Mr President, as you know, as part of the energy sanctions imposed on the Federal Republic of Yugoslavia, it was decided, on the basis of a proposal discussed in the Council, to provide for exceptional measures for municipalities run by democratic forces. This measure was intended to send a message of support to democratic forces and to encourage those within the Republic of Yugoslavia who, despite the adverse conditions they face, are committed to an approach in keeping with the defence of democratic rights and to policies in the interests of the people of Yugoslavia. This programme started with two local authorities where the opposition held power. The European Union subsequently decided, acting on proposals from various Member States, to extend this system to five other municipalities. This is a complex process involving substantial budget commitments, and the Commission has made a great effort here to find the funds needed to extend this system. We hope that this signal from the European Union will be heard by democratic forces in Serbia. We deeply regret the need to maintain energy sanctions against Yugoslavia, but they form part of a set of measures identified to exert pressure on the regime there, and in particular they represent a form of pressure on the way Mr Milosevic is running the country. We are aware that this obviously has an impact on the civilian population. But we have to recognise that the political situation in Yugoslavia and the way in which Mr Milosevic is continuing to behave at international level justify maintaining these sanctions, and this remains the unanimous view of the Council.
We are witnessing what I see as speedy preparation for a new bout in the dirty war against Yugoslavia and its people and everything going on outside Kosovo over the last few days bears witness to this.
On the other hand, as we have heard today, the much-vaunted "Energy for Democracy" programme amounts to no more than barbaric blackmail of the Yugoslav people by NATO and the European Union in a bid to impose the New Order and completely subjugate them.
The point is whether or not a country has the right to decide its fate and choose its government. In Yugoslavia, the people decided democratically and Yugoslavia has its government and its president. And whether we like it or not, that is a fact.
What sort of logic is it which, in order to punish the supposed suppressor of a people, punishes his supposed victims? Mr President, that is what is being done with the barbaric bombing, that is what is being done with the fuel embargo on Yugoslavia. We are supporting a policy of genocide against a people which does not accept the choices foisted on it by the USA, NATO and the European Union.
My question is this: because there have already been a great many deaths due to the cold, will the fuel embargo be lifted and will the Yugoslav people be left to decide its own fate?
Mr President, I confess that I find it strange to hear the word genocide used about action against the Yugoslavian Government, the same Yugoslavian Government that carried out various actions in Kosovo involving exactly that type of behaviour. I also find it impossible to forget that this same government has, in the past, promoted a wide range of actions to destabilise Bosnia and Herzegovina and Croatia, and has repeatedly played a destabilising role in the entire region.
I totally accept the honourable Member' s premise that every people needs to be the master of its own destiny, that is exactly what we are seeking. But we want this to mean access to the media, total freedom of expression for the opposition, unrestricted individual rights, freedoms and guarantees, the rule of law and total transparency in the institutions. If that is what Mr Korakas thinks exists in Serbia, then we know where we stand.
Question No 4 by (H-0155/00):
Subject: Information on European Union citizens condemned to death In the absence of a reply from the Council to Question P-2697/99 within the deadlines laid down in the European Parliament's Rules of Procedure, can the Council say whether it is or is not in possession of information on the numbers, the identities, the legal situations, the conditions of detention and the personal and family situations of nationals of Member States of the European Union condemned to death in other countries?
Has it attempted to obtain this information and, if so, will it forward it to the author of this question and to the European Parliament? If the Council is not in possession of such information, does it not agree that steps need to be taken to establish a system for keeping proper records of these cases? What action does it intend to take to remedy this lack of information?
Mrs Díez González, you have asked an important question, but I have to confess that the Council does not have the information you have requested about the number of European Union citizens condemned to death in other countries. However, I would like to stress that work is currently being done through consular cooperation between Member States with a view to monitoring and safeguarding the interests and rights of the citizens of any Member State in third countries, particularly as regards the possibility of their being condemned to death.
For this precise purpose, and in all cases where a citizen of a Member State is threatened with the death penalty in a third country, there is now a coordination mechanism allowing combined approaches to be made to the governments of third countries by the European Union missions in those countries. This cooperation between the missions of Member States will also cover information sharing on citizens who may be threatened with the death penalty. We will therefore, in due course, be able to give a concrete reply to this question, and to obtain specific and up-to-date information, but this will naturally depend on progress made with the consular cooperation that the European Union is trying to build up.
Mr President-in-Office of the Council, I am grateful for your words but not for their content. In other words, I appreciate your concern but not the content of the information you have offered. This cannot be due to lack of time because I asked this question to the Council three months ago and it did not reply in writing. It did not reply within the time period laid down and is replying now, orally, two months late.
Do you not think, Mr President-in-Office, that a census of European citizens sentenced to death throughout the world would be a very useful tool in the defence of the right to life, so that the political institutions of the European Union may be in a position to defend that right to life?
Do you not think that it is rather difficult to accept that an economic and political power such as Europe, which is capable of building satellites, of sending men to the moon, of creating a single currency, that is to say, an important power, is not capable of knowing how many European citizens are sentenced to death in the world? Do you not think that this is rather difficult for the European citizens to understand?
I know that we require the commitment of the Member States, but do you not think that what we basically need is a political will which, until now, I have not seen from any quarter?
Mrs Díez González, you have asked two questions. The first concerns the reply and the time the Council has taken to provide it. As you know, this is a procedural matter and involves deadlines set unilaterally by the European Parliament. The Council was not involved in approving those deadlines, has never accepted them, and it is accordingly the Council' s policy to reiterate this point on a regular basis.
With regard to the specific point you are making, I recognise that you are perfectly right and that this is an issue which should be included in the agenda for work in this area as soon as possible. Your comments make perfect sense. The European Union is indeed, as you have said, a world power, and it is establishing various instruments and mechanisms to strengthen its position and to properly protect the rights of its citizens in other countries. You will also be aware that consular cooperation within the European Union is a recent development. A systematic approach for consular cooperation and for coordinated consular action has only been developed in the last few years. I presume that there are delays, and I believe that you are quite right, and the pressure being brought to bear on the Council on this subject is welcome as far as I am concerned.
I would like to add that I share the opinion of Mrs Díez González and I also share the view that the European Union has the capacity to put a man on the moon, but has yet to demonstrate it.
It is a challenge which has still to be met, but I understand what was meant by that comment.
Question No 5 by (H-0158/00):
Subject: Parliament and the Euratom Will the Council issue a general request for opinion to Parliament on the subject of international agreements under the Euratom Treaty, so as to assist the 'KEDO' procedure agreed in 1998 between the Commission and Parliament, and if not will the Council issue a request for opinion on each occasion, and in any case for the Ukraine Agreement currently on the table, and the US-Euratom Agreement on fusion in preparation? Is the Council prepared to formalise the KEDO procedure by changing the Euratom Treaty in the IGC, or at least to establish it as an Inter-institutional Agreement on Euratom between the three institutions, to compensate for the democratic weaknesses of the Euratom Treaty? Does the Council agree that, as the other part of the budget authority, Parliament should be consulted in advance about the impending Euratom loan to Ukraine on k2/r4, especially given the recent safety incidents at both the Khmelnitsky and Rivne sites, as well as the falls in electricity production and consumption and the halt to the reform of the energy market, which puts the viability of the loan and also its repayment in even more doubt?
Mr President, Article 101 of the Euratom Treaty provides the legal basis for international nuclear agreements, as is the case with the European Atomic Energy Community' s accession agreement to the Korean Peninsula Energy Development Organisation or KEDO.
This article provides that agreements or contracts with third countries shall be negotiated by the Commission in accordance with the directives of the Council, and are to be concluded by the Commission with the approval of the Council, which shall act by a qualified majority. It is for the Council to respect and apply the relevant provisions of the Euratom Treaty, which does not provide for the Parliament to be consulted on these matters, which is how the Treaties stand.
You will recall that as an institution, the Council is not empowered to make any amendments to the Treaty, which is quite natural, as questions of this kind can normally only be raised at an Intergovernmental Conference. In my role as chairman of the preparatory group for the ICG, I will make sure to take account of this request regarding the ICG.
Turning to your questions about the nuclear power stations in Ukraine, whose names I find rather difficult to read - Khmelnitsky and Rivne - may I remind you that is it for the Commission to carry out technical assessments of these nuclear power stations so as to determine what maintenance is required, or even closure. In March 1994, the Council approved a decision authorising the Commission to contract Euratom loans of up to EUR 1 100 million in order to contribute to the financing required for improving the degree of efficiency and safety of nuclear power stations in certain non-member countries.
However, no non-member country has made use of this facility to date. Furthermore, the legal basis for this is the Euratom Treaty, so that there is once again no provision for consulting the European Parliament. To sum up, your questions raise some sensitive problems which, as we know, have been discussed in this House in recent years in the context of increasing its powers, and Parliament has been using its budgetary authority as a legitimate source of pressure.
As regards the specific instance of KEDO, let me remind you that in 1998 Parliament blocked the funds for that year, and it was only possible to overcome this problem by means of a compromise with the Commission, in which the Commission undertook to inform Parliament, at the beginning of each year, about Euratom agreements being negotiated, so that Parliament could consider them.
Thank you, Minister. Just to continue on the question of the IGC, Parliament will probably ask, under institutional reforms and especially the chapter on decision-making procedures, to have assent for international agreements and codecision on other matters. So do you have a feeling about how these discussions may develop in the IGC?
Mr Turmes, the extension of codecision on legislative matters is an issue which the Intergovernmental Conference has been considering and, as you know, the more radical position traditionally adopted by many Member States is that all legislative decisions adopted by a qualified majority in the Council should be submitted to the European Parliament under the codecision process.
Although this position has been explicitly welcomed in the ICG, there are some Member States who advocate a case-by-case approach on the use of the codecision procedure, even where legislative decisions are concerned. With regard to ratification of international agreements, I have already been able to raise this issue at the ICG, and when it was first discussed this request and traditional position of the European Parliament did not receive what might be called a ready welcome from the Member States. Although this item is still on the table, as all these issues are kept on the agenda until the end of the conference, it does seem to us at this stage that there is unlikely to be any significant progress on this. Nevertheless, we will continue to maintain a dialogue with the European Parliament on this subject. Next Tuesday I shall be attending a meeting of the Committee on Constitutional Affairs at which I will make sure to discuss this issue and to explain in a little more detail how the ICG preparatory group is dealing with questions like this, and in particular the list of requests and proposals presented by the European Parliament, which we hope will be supplemented by the resolution to be voted upon on 23 March.
Question No 6 by (H-0160/00):
Subject: Compensation for victims of fascist war Many rulings by Greek courts have confirmed that Greek citizens are entitled to compensation as victims of the nazi regime, while the war reparations which Germany owes Greece remain in abeyance and have not yet been paid. Repayment of a loan which Germany extracted from the Bank of Greece during the occupation in 1943 also remains outstanding.
In the light of the recent agreement signed by Germany on compensation of DM 10 billion for forced labour in German industry, will the Council take steps to ensure that the victims of the fascist war are given their rightful compensation and that the loans extracted during the occupation are repaid, bearing in mind that, since the unification of Germany, not even the formal reason that Germany adduced for not settling these legitimate and valid claims now applies?
I can answer the honourable Member' s question quite easily: this issue does not fall within the competencies of the Council. It is a matter for bilateral relations between Greece and German and the Council is not, therefore, willing to take any action, let alone the action recommended by the honourable Member.
Mr President, the reply by the President-in-Office puts me in mind of the reply by Pontius Pilate. How exactly do things stand? During the occupation, the German Government forced the Greek Government to give it a loan, which today, with interest and inflation, totals some USD 25 billion. This loan was signed and sealed and represents an obligation. The point at issue, to get to the crux of the matter, is a transaction between two Member States of the European Union and the Council of Europe cannot turn a blind eye to the fact that Germany is clearly using its power to refuse to honour its commitments. It collects every last cent of the loans which it grants.
The other issue is the tremendous damage caused by Germany' s occupying forces in Greece. This comes to some USD 40 billion. Other countries have been paid. Greece has not. Why? Of course, the Greek Governments bear some responsibility, but at some point all this needs to be analysed. Germany has acknowledged its obligation from time to time. However, it has failed to honour it on various pretexts. Now there are no longer any excuses and it is duty-bound to pay and the Council cannot wash its hands. I consider the reply by the President-in-Office to be unacceptable.
I can assure Mr Korakas that the Council is perfectly willing to intervene in this matter, as long as he can explain to us what the legal basis for doing so would be, under the Treaties.
Question No 7 by (H-0162/00):
Subject: Support for European films European films are highly important to the cultural diversity and the cultural heritage both of the individual countries and of Europe. 80 to 90% of the films showing in Sweden are, however, American. Up to 50% state aid for film production is allowed in the EU at present. The Commission is said to be considering lowering the limit for State aid, i.e. to reduce the exemption for cultural support to a maximum of 30%. This would be a threat to European film production, as producing films is expensive and commercially very risky, especially in smaller countries.
Does the Council agree that State aid is important to promote European culture? Does the Council not consider it important to encourage diversed European film production?
Mr President, Mrs Hedkvist Petersen' s question is a very important one, but we do not have any information to the effect that the Commission is considering reducing state aids in this field. In fact, the Council understands that as part of its programme, the Commission is holding discussions with Member States on this very subject.
I would like to explain that at national level this type of support is a matter for Member States, within certain legal limits laid down in the Treaty. On the other hand, the existing MEDIA II programme and the future MEDIA-PLUS programme provide complementary financial assistance with a view to strengthening the presence of European cinema. This is one of the key steps the European Union has been taking in order to maintain and protect its cultural diversity and forms part of the guidelines contained in its own position in relation to the WTO negotiations, in particular as regards the audiovisual industry.
I would like to thank the Council's representative for his reply. Firstly, I would like to say that there is an enormous difference between, for example, producing cars or lorries and producing a film. We are aware that film production is dependent on aid, as it is a combination of culture and commercial production. We also know that European film, particularly when produced in languages with few speakers, cannot easily maintain as large a film production as one would wish. Therefore, aid for both national and European film production is extremely important, as is the opportunity to continue the practice of accepting up to 50 percent State aid for film production.
I would, however, like to ask the Council's representative whether he does not consider it important, with the help of this practice, to be able to give up to 50 percent in aid to the production of European film in those languages with few speakers.
Mrs Hedkvist Petersen, I am of course especially conscious of the point you have made about the Union' s smaller Member States. We are also concerned about this. As you know, in the past all the Member States of the Union were authorised to provide special support for their film industries, particularly bearing in mind the specific need for cultural diversity within the European Union and because it was necessary to ensure that account was taken of this specific need, thus going beyond a purely economic view of the film industry. We hope that it will be possible to maintain this support in future, and we also hope that this can be totally reconciled with the new WTO rules, especially in the new round which we hope will start sooner or later.
At present, there is still a 50% limit on state aid in relation to the overall cost of any given project, but this percentage could even be raised to 60% in special cases envisaged in the programme. At the moment we have no indication that the Commission is considering a lowering of this limit, let alone the amount and the percentage mentioned by the honourable Member.
Question No 8 by (H-0166/00):
Subject: Information for the public Will the Council draw up a list of parties which the electorate can safely vote for without running the risk of their country being ostracised?
Mr President, it is clear that the European Union does not have the power to intervene in the constitutional arrangements of the Member States, no more than it is for the Union to draw up a so-called positive list of parties for whom electors may vote. If we went down that path we would certainly be entering very dangerous territory. This does not mean that the idea behind this question does not make some sense politically speaking: in some countries, including my own, a Nazi or fascist party does not have the right to register with the constitutional court. This means that it cannot be accepted as a legitimate party in the democratic process. Other countries have different systems and these have just as many virtues as my own. What we have to recognise is that when we are considering a broader Community, no situation affecting democratic rights in one country can be a matter of indifference to the other countries and their citizens. We are all European citizens and we are all citizens of a European Union which is underpinned, politically speaking, by a basic set of principles. If these principles are at risk, we have the right - and the duty - to sound the alarm. But whether lists of parties are desirable or otherwise, I hope that this never becomes a matter for the European Union.
Yes, but the problem, of course, is that this is what we are concerned with here. Because Austria has a county mayor in Klagenfurt who has expressed himself in a way for which you and I feel equal revulsion, you have punished a country with sanctions and you are punishing a people with sanctions, including those individuals who may have voted against the party in question, and this without specifying what their crime entails. Up until now, it is only opinions you are punishing and not actions. If it were a question of actions, it would perhaps be Denmark which should be punished for a ban on immigrants of a kind which the FPÖ has not been able to put into practice. It is therefore opinions which you have punished and not actions. I should therefore like to know, when I next vote, if Portugal and other countries - outside the Council - will wish to propose sanctions against my country in the event, for example, of the present Danish government' s incorporating ministers from the Socialist People' s Party or Unity List, which are both opposed to Economic and Monetary Union, or if they will wish to prevent the appointment of a government including Fogh Rasmussen from the Left party if he relies upon support from the Danish People' s Party which, in many newspapers, is described as a party equivalent to the FPÖ in Austria. Knowing the answer to these questions would be useful as a guide to the consumer, but it may well be that the action taken by the 14 Prime Ministers is a source of regret.
Mr Bonde knows what I have said in previous answers: in the specific case of Austria, and I know that that is what is behind his question, we are not working at Community level, but through bilateral relations. The attitude adopted by some Member States towards the Austrian Government related to their negative perception of the new Austrian Government, which does not affect the Community framework. We are not working at Council level here. The European Union has not taken a single discriminatory measure against Austria. These 14 Member States decided of their own free will to make plain to the Austrian authorities their displeasure at the kind of government they had established, and above all at the fact that they had included in the government a party which advocates, or has advocated in the past - it is difficult to distinguish between the past and the present in the Freedom Party' s statements - a certain ideology and a certain way of interpreting European values. However, Mr Bonde, you should not, of course, confuse economic and monetary union with Nazism, they are in fact slightly different. Of course, all parties have every right to oppose economic and monetary union, the Schengen Agreement, or anything else; they can even oppose the European Union itself. As you know, there are parties which are opposed to the European Union, but that does not mean that they should be seen as undemocratic. The fact is, and you know this as well as I do, Mr Bonde, that there are parties which promote ideologies which jeopardise the system itself and which affect the set of values which are the very essence of the European Union, which are ultimately part of the justification for creating the European Union in the first place. It is therefore quite natural, Mr Bonde, that certain governments should feel somewhat uneasy. This uneasiness is only being reflected in bilateral relations. We are not confusing Community matters with bilateral matters.
Question No 9 by (H-0169/00):
Subject: Secrecy of legislative proceedings in the Council During Question Time in January, in answer to my question, the President-in-Office said that all information about legislative sessions in the Council, such as who voted which way, the minutes and the summary record was readily available to the public.
I expressed my doubts, but, further to my supplementary question, the President-in-Office undertook to write to me, before Question Time in February, a letter giving full details of where and how this information was readily available to the public.
I have received no letter from the President-in-Office, which confirms my worst suspicions about the obsessive secretiveness of the Council.
Will the President-in-Office now finally tell me where this information - who voted and how, the minutes, and the summery record - is readily available to the public, as he claimed during Question Time in January?
Mr President, it is possible to keep track of the Council' s work by means of the monthly reports prepared by the General Secretariat of the Council and which are published on the Council' s web site, covering legislative and non-legislative acts approved since January 1999 and including the results of votes, explanations of vote and statements for the minutes when the Council is acting in its legislative capacity.
In the case of definitive legislative acts approved by the Council, the reports include the results of any votes, and any statements for the minutes made by the Council, the Commission and the Member States. However, the only authentic texts are, of course, definitively approved minutes from which extracts are published by the General Secretariat of the Council on the Internet via the EUDOR web site, which is managed by the Office for Official Publications of the European Communities, under "Transparency of the Council' s legislative activities" . This is in fact one of the achievements of the much maligned Treaty of Amsterdam which people need to be regularly reminded about.
After each meeting of the Council, a press release is issued which contains information on decisions taken by the Council. This indicates for which decisions statements for the minutes were authorised for release to the public and which are obtainable from the Press Service. It is also possible to obtain information on the legislative transparency of the Council by e-mail.
The public' s right of access to Council documents is covered by Article 255 of the Treaty, which stipulates that the Council shall determine general principles and limits for exercising this right within two years of the entry into force of the Treaty of Amsterdam. It should be borne in mind that this provision of the Treaty of Amsterdam makes it possible for the various institutions to regulate access to their own documents, and we need to be aware of this, given the particularly delicate nature of certain issues under discussion in highly sensitive fields, such as the common foreign and security policy and justice and home affairs. These provisions need to reflect a number of concerns which, whilst preserving the rules of transparency, cannot be allowed to turn transparency into a means of making any Council activity totally ineffective. For this reason, as I have already said, this article stipulates that the rules of procedure of the European Parliament, the Council and the Commission should contain specific provisions regarding access to their documents. This issue comes under the general transparency rules of the European institutions which were, in fact, defined in the conclusions of the last European Council, in Helsinki, and I quote, as "an important element in bringing the Union closer to its citizens and improving efficiency" .
During the Finnish presidency, substantial progress was made in the field of access to documents by means of modern information technology, and in particular the Internet. Furthermore, a Council Decision on improving the provision of information relating to the Council's legislative activities and the public register of Council documents was approved. In accordance with this decision, and let me quote once again, "The General Secretariat of the Council shall make accessible to the public a list of the items on the provisional agendas of meetings of the Council and its preparatory bodies referring to cases where the Council acts in its legislative capacity" . The current presidency has been following this practice.
The decision stipulates that the public register of Council documents shall also include references to the document number and the subject matter of classified documents, with the exception of cases where disclosure of this information could undermine protection of the public interest, protection of the individual and of privacy, protection of commercial and industrial secrecy, protection of the Community's financial interests, and/or protection of confidentiality as requested by the natural or legal person who supplied any of the information contained in the document or as required by the legislation of the Member State which supplied any of that information.
From the outset, the Portuguese presidency has declared its commitment to initiate discussions on public access to documents and its intention to entrust this dossier to the "Friends of the Presidency" group as soon as the Commission presented the proposal for a regulation on public access to European Parliament, Council and Commission documents. This proposal was presented to the Commission, in the College of Commissioners, on 26 January, and, as I have said, it attempts to fulfil the objectives of increasing transparency, and in particular proposes significant amendments to the 1999 Code of Conduct. The presidency immediately initiated discussion of the proposal, which was presented at the Coreper meeting on 2 February and which was examined at two subsequent meetings. This set of tasks has therefore, Mr President, been developed by the Council on the basis of Commission proposals which I believe suggest a real will to increase the transparency of this work.
I would like to thank the President-in-Office for a very long, detailed and serious reply. Because I do not speak Portuguese I shall study the reply before the next question time and come back to you on it in April. For now I would like you to give me a very simple reply to a very simple question of principle.
Do you accept that for legislation in a democratic environment, in which we are in the European Union, the public, whom the laws affect, should be able to see and hear what their elected representatives are doing to pass the laws? I do not think it is the case in the Council that the public is actually able to see and hear everything that their representatives say and do when passing laws. Would you accept that principle?
Mr Newton Dunn, this is a complex issue and it relates, of course, to the type of legislative practice involved and in particular to the degree of similarity between the legislative practices adopted in the European Union and in its Member States. In the Member States, there are legislative powers associated with parliaments in which debates are held openly and in public, and there are legislative powers which, either because they are delegated by parliament or as a matter of law, are a matter for the government. Discussion of legislative proposals within the government is not in the public domain, but the result of these legislative proposals is in the public domain, whether they come before parliament or not. At European Union level, I do not believe that we can go any further than the existing provisions, that is to say making the results of discussions in the Council public, and in particular making public the way Member States voted and explanations of votes and statements for the minutes. I think that I have said enough on this subject now but, as I have said, this is my personal view, given that this is basically about the underlying philosophy of the European Union' s legislative procedures.
Mr President, during the Finnish presidency, we were able to get through twenty questions in question time. Last time we covered twelve with Portugal as the country holding the presidency. It seems as if we will not get through any more than that today either.
But my actual question concerns the fact that the President of the European Commission, Mr Prodi, has sent a letter to the European Parliament criticising the Parliamentary Ombudsman, Jacob Söderman, for having taken part in a public debate and wanting various documents to be widely accessible, as well as having presented his own point of view that there should be more public access to documents in the EU. I would ask the representative of the Council whether he thinks the President of the Commission' s action was right and justified, and whether the Council also wants to restrict the Ombudsman' s freedom of speech on this topic.
. (PT) I have two points to make, Mr Seppänen. Firstly, if that was how Parliament saw things, we could even give not twenty, but thirty answers to honourable Members' questions. But I shall reply in 15 seconds, omitting the detail which would reflect the presidency' s desire to deal more thoroughly with questions and to go as far as possible in giving specific replies to honourable Members' concerns. But we can also opt for a bureaucratic, officious, quick, artificial and probably unsatisfactory answer. We would then - in quantitative terms - be more successful in giving answers to this House.
I have been here since 9 o' clock in the morning and I do not think that the Council can be accused of not doing a serious job in answering honourable Members' questions. With regard to your question about this disagreement between Parliament and the Commission, it is obvious that the Council would be the last institution to get involved in this disagreement and will leave those two institutions to sort out this potential argument between them.
Just to follow on from Mr Newton Dunn's question regarding the decisions made in secret in the Council, could the Minister possibly list those legislatures in the world, that he referred to, where decisions are made in secret?
I would be grateful if you could rephrase your question, Mr Nicholson, because I did not grasp what you were saying. Excuse me, but could you put the question in a different way?
You were saying that the Council is not alone in being a legislature that makes its decisions in secret. I just wondered if you could give us examples of other similar organisations in government that make these decisions in the same way.
Unless I am very much mistaken, Mr Nicholson, the majority of governments do not broadcast meetings at which they are acting in their legislative capacity. Governments' legislative role is normally exercised in restricted, closed meetings in every country in the world. I am not aware of any governments who perform their legislative work in open meetings, only parliaments do that, and as legislative power is divided between parliaments and governments there are two different ways of dealing with the legislative process. Therefore, to the best of my knowledge, in the majority of countries throughout the world, governments do their work in closed sessions not open to the public.
Mr Seixas da Costa had informed us that he had to leave at 7.00 p.m. He has also pointed out that he has been working with us since 9.00 a.m. I believe that today he has earned his salary as a minister and as President-in-Office of the Council. We will therefore conclude questions to the Council and thank him for being here.
Questions Nos 10 to 38 will be replied to in writing.
That concludes Questions to the Council.
(The sitting was closed at 7.00 p.m.)